Exhibit 10.1

Execution Copy

SECOND AMENDED AND RESTATED SALE AGREEMENT

This SECOND AMENDED AND RESTATED SALE AGREEMENT (this “Agreement”), dated as of
September 1, 2014, is by and among MORI SPC Series Corp., a Delaware special
purpose corporation (the “Seller”), and Marriott Vacations Worldwide Owner Trust
2011-1, a Delaware statutory trust (the “Issuer”), and their respective
permitted successors and assigns.

W I T N E S S E T H:

WHEREAS, the parties hereto entered into the sale agreement, dated as of
September 1, 2011 (as amended from time to time, the “Original Sale Agreement”),
by and among the Seller and the Issuer;

WHEREAS, the parties hereto entered into the amended and restated sale
agreement, dated as of September 1, 2012 (as amended from time to time, the
“Amended and Restated Sale Agreement”), amending and restating the Original Sale
Agreement;

WHEREAS, the parties hereto desire to amend and restate the Amended and Restated
Sale Agreement and all actions required to do so under Section 13 of the Amended
and Restated Sale Agreement have been taken;

WHEREAS, (i) on and after the Closing Date, from time to time, the Seller will
sell and the Issuer will purchase Timeshare Loans, and (ii) pursuant to that
certain third amended and restated indenture and servicing agreement, dated as
of September 1, 2014 (as amended, restated, modified and/or supplemented, the
“Indenture and Servicing Agreement”), by and among the Issuer, Marriott
Ownership Resorts, Inc., a Delaware corporation, as servicer (in such capacity,
the “Servicer”) and Wells Fargo Bank, National Association, a national banking
association, as indenture trustee (in such capacity, the “Indenture Trustee”)
and back-up servicer (in such capacity, the “Back-up Servicer”), the Issuer
intends to pledge, among other things, such Timeshare Loans to the Indenture
Trustee to secure the Issuer’s Timeshare Loan Backed Variable Funding Notes,
Series 2011-1 (the “Notes”);

WHEREAS, the Seller may provide Qualified Substitute Timeshare Loans for
Timeshare Loans previously sold to the Issuer hereunder; and

NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and
for other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto covenant and agree as follows:

SECTION 1. Definitions; Interpretation. Capitalized terms used but not defined
herein shall have the meanings specified in “Third Amended and Restated Standard
Definitions” attached hereto as Annex A.

 

1



--------------------------------------------------------------------------------

SECTION 2. Acquisition of Timeshare Loans.

(a) Timeshare Loans. On each Funding Date or Transfer Date, in return for the
Timeshare Loan Acquisition Price for each of the Timeshare Loans to be sold on
such Funding Date or Transfer Date, as applicable, the Seller does hereby
transfer, assign, sell and grant to the Issuer, without recourse (except as
provided in Section 6 and Section 8 hereof), any and all of the Seller’s right,
title and interest in and to (i) each Timeshare Loan listed on the Schedule of
Timeshare Loans related to each Additional Timeshare Loan Supplement, (ii) the
Receivables in respect of such Timeshare Loans due on and after the related
Cut-Off Date, (iii) the related Timeshare Loan Files, (iv) all Related Security
in respect of each such Timeshare Loan, (v) all rights and remedies of the
Seller pursuant to the Purchase Agreement, and (vi) all income, payments,
proceeds and other benefits and rights related to any of the foregoing (the
“Conveyed Timeshare Loan Assets”). The excess amount, if any, between the
Timeshare Loan Acquisition Price for a Timeshare Loan and the amount of cash
received by the Seller from the Issuer on the related Funding Date or Transfer
Date, as applicable, from the proceeds of the Notes, will be a deemed capital
contribution to the Issuer (through the Owner, a wholly-owned subsidiary of the
Seller). Upon such sale, the ownership of such Timeshare Loan and all
collections allocable to principal and interest thereon due after the related
Cut-Off Date and all other property interests or rights conveyed pursuant to and
referenced in this Section 2(a) shall immediately vest in the Issuer, its
successors and assigns. The Seller shall not take any action inconsistent with
such ownership nor claim any ownership interest in any Timeshare Loan for any
purpose whatsoever other than for consolidated financial and federal and state
income tax reporting.

(b) Delivery of Timeshare Loan Files. In connection with the sale, transfer,
assignment and conveyance of any Timeshare Loans hereunder, the Issuer hereby
directs the Seller and the Seller hereby agrees to deliver or cause to be
delivered to the Custodian all related Timeshare Loan Files no later than the
applicable Funding Date or Transfer Date, as the case may be.

(c) Collections. The Seller shall deposit or cause to be deposited all
collections that are received by it in respect of the Timeshare Loans conveyed
hereunder on and after the related Cut-Off Date in the Collection Account.

(d) Limitation of Liability. Neither the Issuer nor any subsequent assignee of
the Issuer shall have any obligation or liability with respect to any Timeshare
Loan nor shall the Issuer or any subsequent assignee have any liability to any
Obligor in respect of any Timeshare Loan. No such obligation or liability is
intended to be assumed by the Issuer or any subsequent assignee herewith and any
such obligation or liability is hereby expressly disclaimed.

SECTION 3. Intended Characterization; Grant of Security Interest. It is the
intention of the parties hereto that each transfer of Timeshare Loans to be made
pursuant to the terms hereof shall constitute a sale by the Seller to the Issuer
of such Timeshare Loans and the related property described in Section 2 hereof
and not a loan secured by such Timeshare Loans

 

2



--------------------------------------------------------------------------------

and the related property. In the event, however, that a court of competent
jurisdiction were to hold that any such transfer constitutes a loan and not a
sale, it is the intention of the parties hereto (i) that the Seller shall be
deemed to have Granted to the Issuer as of the date hereof a first priority
perfected security interest in all of the Seller’s right, title and interest in,
to and under each Timeshare Loan whether now owned or hereafter acquired, and
the related property as described in Section 2 hereof and (ii) this Agreement
shall constitute a security agreement under applicable law. In the event of the
characterization of any such transfer as a loan, the amount of interest payable
or paid with respect to such loan under the terms of this Agreement shall be
limited to an amount which shall not exceed the maximum nonusurious rate of
interest allowed by the applicable state law or any applicable law of the United
States permitting a higher maximum nonusurious rate that preempts such
applicable state law, which could lawfully be contracted for, charged or
received (the “Highest Lawful Rate”). In the event any payment of interest on
any such loan exceeds the Highest Lawful Rate, the parties hereto stipulate that
(a) to the extent possible given the term of such loan, such excess amount
previously paid or to be paid with respect to such Timeshare Loans be applied to
reduce the principal balance of such Timeshare Loans, and the provisions thereof
immediately be deemed reformed and the amounts thereafter collectible thereunder
reduced, without the necessity of the execution of any new document, so as to
comply with the then applicable law, but so as to permit the recovery of the
fullest amount otherwise called for thereunder and (b) to the extent that the
reduction of the principal balance of, and the amounts collectible under, such
loan and the reformation of the provisions thereof described in the immediately
preceding clause (a) is not possible given the term of such loan, such excess
amount will be deemed to have been paid with respect to such loan as a result of
an error and upon discovery of such error or upon notice thereof by any party
hereto such amount shall be refunded by the recipient thereof.

The characterization of the Seller as “debtor” and the Issuer as “secured party”
in any financing statement required hereunder is solely for protective purposes
and shall in no way be construed as being contrary to the intent of the parties
that this transaction be treated as a sale to the Issuer of the Seller’s entire
right, title and interest in and to the property specified in the first sentence
of this Section 3.

SECTION 4. Conditions Precedent to Acquisition of Timeshare Loans. The
obligations of the Issuer to purchase any Timeshare Loans hereunder shall be
subject to the satisfaction of the following conditions:

(a) With respect to each Funding Date and Transfer Date, all representations and
warranties of the Seller contained in Section 5(a) hereof shall be true and
correct on the related Funding Date and Transfer Date, as applicable, as if made
on such date, all representations and warranties as to the Timeshare Loans
contained in Section 5(b) hereof shall be true and correct on such Funding Date
and Transfer Date, as the case may be, and each of the Loan Number, Outstanding
Loan Balance, Interest Rate Per Annum and the month and year of Maturity Date
with respect to each Timeshare Loan (including each Qualified Substitute
Timeshare Loan) as set forth on the Schedule of Timeshare Loans shall be true
and correct and all other entries as set forth on the related Schedule of
Timeshare Loans shall be true and correct in all material respects on such
Funding Date and Transfer Date, as the case may be.

 

3



--------------------------------------------------------------------------------

(b) On or prior to each Funding Date and Transfer Date, as the case may be, the
Seller shall have delivered or shall have caused the delivery of the related
Timeshare Loan Files to the Custodian in accordance with Section 2(b) hereof and
the Custodian shall have delivered a receipt therefor pursuant to the Custodial
Agreement on or prior to the Funding Date or the Transfer Date, as applicable.

(c) The Seller shall have delivered all other information theretofore required
or reasonably requested by the Issuer to be delivered by the Seller or performed
all other obligations required to be performed as of the Funding Date or
Transfer Date, as the case may be, including all filings, recordings and/or
registrations as may be necessary in the opinion of the Issuer or the Indenture
Trustee to establish and preserve the right, title and interest of the Issuer or
the Indenture Trustee, as the case may be, in the related Timeshare Loans, it
being understood and agreed that assignments and sales of the Timeshare Loans
from MORI to the Seller, from the Seller to the Issuer and the collateral
assignment from the Issuer to the Indenture Trustee will not be recorded in real
estate records except as required under the Indenture and Servicing Agreement.

(d) On or before the Amendment Effective Date, the Issuer, the Servicer, the
Back-Up Servicer and the Indenture Trustee shall have entered into the Indenture
and Servicing Agreement and on any Funding Date, the Indenture and Servicing
Agreement shall be in full force and effect.

(e) Each Timeshare Loan conveyed on a Funding Date shall be an Eligible
Timeshare Loan.

(f) Each of the conditions precedent under Section 4.03 of the Indenture and
Servicing Agreement and Section 2.2 of the Note Purchase Agreement shall have
been satisfied.

(g) Each Qualified Substitute Timeshare Loan replacing a Timeshare Loan shall
satisfy each of the criteria specified in the definition of “Qualified
Substitute Timeshare Loan” and each of the conditions in Section 6 herein and in
Section 4.06 of the Indenture and Servicing Agreement for substitution of
Timeshare Loans shall have been satisfied.

(h) The Seller and the Issuer shall have duly entered, executed and delivered an
Additional Timeshare Loan Supplement in the form attached hereto as Exhibit D.

(i) The Seller shall have delivered to the Issuer copies of UCC financing
statements covering such Additional Timeshare Loans if necessary to perfect the
Issuer’s first priority interest in such Additional Timeshare Loans and the
related assets.

(j) The Seller shall have delivered such other certificates and opinions as
shall be reasonably requested by the Issuer or its assignee.

 

4



--------------------------------------------------------------------------------

SECTION 5. Representations and Warranties and Certain Covenants of the Seller.

(a) The Seller represents and warrants to the Issuer and the Indenture Trustee
for the benefit of the Noteholders, on each Funding Date and Transfer Date (with
respect to the Timeshare Loans or the Qualified Substitute Timeshare Loans
transferred on such Funding Date or Transfer Date) as follows:

(i) Due Incorporation; Valid Existence; Good Standing. The Seller is a
corporation duly organized and validly existing in good standing under the laws
of the jurisdiction of its incorporation; and is duly qualified to do business
as a foreign corporation and in good standing under the laws of each
jurisdiction where the character of its property, the nature of its business or
the performance of its obligations under this Agreement makes such qualification
necessary, except where the failure to be so qualified will not have a material
adverse effect on the business of the Seller or its ability to perform its
obligations under this Agreement or any other Facility Document to which it is a
party or under the transactions contemplated hereunder or thereunder or the
validity or enforceability of the Timeshare Loans.

(ii) Possession of Licenses, Certificates, Franchises and Permits. The Seller
holds, and at all times during the term of this Agreement will hold, all
material licenses, certificates, franchises and permits from all governmental
authorities necessary for the conduct of its business, and has received no
notice of proceedings relating to the revocation of any such license,
certificate, franchise or permit, which singly or in the aggregate, if the
subject of an unfavorable decision, ruling or finding, would materially and
adversely affect its ability to perform its obligations under this Agreement or
any other Facility Document to which it is a party or under the transactions
contemplated hereunder or thereunder or the validity or enforceability of the
Timeshare Loans.

(iii) Corporate Authority and Power. The Seller has, and at all times during the
term of this Agreement will have, all requisite corporate power and authority to
own its properties, to conduct its business, to execute and deliver this
Agreement and all documents and transactions contemplated hereunder and to
perform all of its obligations under this Agreement and any other Facility
Document to which it is a party or under the transactions contemplated hereunder
or thereunder. The Seller has all requisite corporate power and authority to
acquire, own, transfer and convey the Timeshare Loans to the Issuer.

(iv) Authorization, Execution and Delivery; Valid and Binding. This Agreement
and all other Facility Documents and instruments required or contemplated hereby
to be executed and delivered by the Seller have been duly authorized, executed
and delivered by the Seller and, assuming the due execution and delivery by, the
other party or parties hereto and thereto, constitute legal, valid and binding
agreements enforceable against the Seller in accordance with their respective
terms subject, as to enforceability, to bankruptcy, insolvency,

 

5



--------------------------------------------------------------------------------

reorganization, moratorium and other similar laws affecting the enforceability
of creditors’ rights generally applicable in the event of the bankruptcy,
insolvency, or reorganization of the Seller and to general principles of equity,
regardless of whether such enforceability shall be considered in a proceeding in
equity or at law. This Agreement constitutes a valid transfer of the Seller’s
interest in the Timeshare Loans to the Issuer or the valid creation of a first
priority perfected security interest in the Timeshare Loans in favor of the
Issuer.

(v) No Violation of Law, Rule, Regulation, etc. The execution, delivery and
performance by the Seller of this Agreement and any other Facility Document to
which the Seller is a party do not and will not (A) violate any of the
provisions of the certificate of incorporation or bylaws of the Seller,
(B) violate any provision of any law, governmental rule or regulation currently
in effect applicable to the Seller or its properties or by which the Seller or
its properties may be bound or affected, including, without limitation, any bulk
transfer laws, (C) violate any judgment, decree, writ, injunction, award,
determination or order currently in effect applicable to the Seller or its
properties or by which the Seller or its properties are bound or affected,
(D) conflict with, or result in a breach of, or constitute a default under, any
of the provisions of any indenture, mortgage, deed of trust, contract or other
instrument to which the Seller is a party or by which it is bound or (E) result
in the creation or imposition of any Lien upon any of its properties pursuant to
the terms of any such indenture, mortgage, deed of trust, contract or other
instrument.

(vi) Governmental Consent. No consent, approval, order or authorization of, and
no filing with or notice to, any court or other Governmental Authority in
respect of the Seller is required which has not been obtained in connection with
the authorization, execution, delivery or performance by the Seller of this
Agreement or any of the other Facility Documents to which it is a party or under
the transactions contemplated hereunder or thereunder, including, without
limitation, the transfer of the Timeshare Loans and the creation of the security
interest of the Issuer therein pursuant to Section 3 hereof.

(vii) Defaults. The Seller is not in default under any material agreement,
contract, instrument or indenture to which the Seller is a party or by which it
or its properties is or are bound, or with respect to any order of any court,
administrative agency, arbitrator or governmental body, in each case, which
would have a material adverse effect on the transactions contemplated hereunder
or on the business, operations, financial condition or assets of the Seller, and
no event has occurred which with notice or lapse of time or both would
constitute such a default with respect to any such agreement, contract,
instrument or indenture, or with respect to any such order of any court,
administrative agency, arbitrator or governmental body.

(viii) No Adverse Change. Since the end of its most recent, audited fiscal year,
there has been no change in the business, operations, financial condition,
properties or assets of the Seller which would have a material adverse

 

6



--------------------------------------------------------------------------------

effect on its ability to perform its obligations under this Agreement or any
other Facility Document to which it is a party or materially adversely affect
the transactions contemplated under this Agreement or any such other Facility
Documents.

(ix) Insolvency. The Seller will be solvent at all relevant times prior to, and
will not be rendered insolvent by, the transfer of the Timeshare Loans
hereunder. On the Closing Date, Amendment Effective Date or a Funding Date or
Transfer Date, as applicable, the Seller will not engage in any business or
transaction for which any property remaining with the Seller would constitute an
unreasonably small amount of capital.

(x) Pending Litigation or Other Proceedings. There is no pending or, to the best
of the Seller’s knowledge, threatened action, suit, proceeding or investigation
before any court, administrative agency, arbitrator or governmental body against
or affecting the Seller which, if decided adversely, would materially and
adversely affect (i) the condition (financial or otherwise), business or
operations of the Seller, (ii) the ability of the Seller to perform its
obligations under, or the validity or enforceability of, this Agreement or any
other Facility Document to which it is a party, (iii) any Timeshare Loans or
title of any Obligor to any Timeshare Properties, or (iv) the Issuer’s ability
to foreclose or otherwise enforce the liens of the Timeshare Loans, including
the right to revoke or otherwise terminate the Right-to-Use Agreements and the
rights of the Obligors to use and occupy the related Timeshare Property.

(xi) Information. No document, certificate or report furnished or required to be
furnished by or on behalf of the Seller pursuant to this Agreement, in its
capacity as the Seller, contains or will contain when furnished any untrue
statement of a material fact or fails, or will fail, to state a material fact
necessary in order to make the statements contained therein not misleading.
There are no facts known to the Seller which, individually or in the aggregate,
materially adversely affect, or which (aside from general economic trends) may
reasonably be expected to materially adversely affect in the future, the
financial condition or assets or business of the Seller, or which may impair the
ability of the Seller to perform its obligations under this Agreement and any
other Facility Document to which it is a party, which have not been disclosed
herein or therein or in the certificates and other documents furnished to the
Issuer by or on behalf of the Seller pursuant hereto or thereto specifically for
use in connection with the transactions contemplated hereby or thereby.

(xii) Foreign Tax Liability. The Seller is not aware of any Obligor under a
Timeshare Loan who has withheld any portion of payments due under such Timeshare
Loan because of the requirements of a foreign taxing authority, and no foreign
taxing authority has contacted the Seller concerning a withholding or other
foreign tax liability.

 

7



--------------------------------------------------------------------------------

(xiii) Employee Benefit Plan Liability. As of the Closing Date, the Amendment
Effective Date and each Funding Date and Transfer Date, as applicable, (i) with
respect to any “employee pension benefit plan” (as such term is defined in
Section 3(2) of ERISA) sponsored, maintained or contributed to by Seller or any
of its Commonly Controlled Affiliates (as defined below), other than any Seller
Multiemployer Plan (as defined below), no “accumulated funding deficiency” (as
such term is defined under Section 302 of ERISA or Section 412 of the Code),
whether or not waived, with respect to any plan year beginning prior to
January 1, 2008, or with respect to any plan year beginning after December 31,
2007, no unpaid “minimum required contribution” (as such term is defined under
Section 303 of ERISA or Section 430 of the Code) exists, and, to the Seller’s
knowledge, no event has occurred or circumstance exists that may result in an
unpaid minimum required contribution as of the last day of the current plan year
of any such plan; (ii) the Seller and each of its Commonly Controlled Affiliates
has made all undisputed contributions required under each multiemployer plan (as
such term is defined in Section 3(37) of ERISA) (a “Multiemployer Plan”) to
which the Seller or any of its Commonly Controlled Affiliates contributes or in
which the Seller or any of its Commonly Controlled Affiliates participates (a
“Seller Multiemployer Plan”); and (iii) the aggregate outstanding liability of
the Seller and its Commonly Controlled Affiliates for disputed contributions
required under all Seller Multiemployer Plans collectively does not exceed
$500,000 in the aggregate. As of each Funding Date or Transfer Date, the
aggregate outstanding liability of the Seller and its Commonly Controlled
Affiliates for any partial or complete withdrawal from any Multiemployer
Plans collectively does not exceed $10 million, and, to the Seller’s knowledge,
no event has occurred or circumstance exists that presents a risk that the
aggregate outstanding liability of the Seller and its Commonly Controlled
Affiliates for any partial or complete withdrawal from, or the partition,
termination, reorganization or insolvency of, any Multiemployer Plans
could collectively exceed $10 million. For purposes of this subsection (xiii),
“Commonly Controlled Affiliates” means those direct or indirect affiliates of
the Seller that would be considered a single employer with the Seller under
Section 414(b), (c), (m), or (o) of the Code.

(xiv) Taxes. The Seller has filed all tax returns (federal, state and local)
which it reasonably believes are required to be filed and has paid or made
adequate provision for the payment of all taxes, assessments and other
governmental charges due from the Seller or is contesting any such tax,
assessment or other governmental charge in good faith through appropriate
proceedings or such failure will not have a material adverse effect on the
rights and interests of the Issuer. The Seller knows of no basis for any
material additional tax assessment for any fiscal year for which adequate
reserves have not been established. The Seller intends to pay all such taxes,
assessments and governmental charges when due.

(xv) Places of Business. The places of business where the Servicer on behalf of
the Seller keeps its records concerning the Timeshare Loans will be 1200 U.S.
Highway 98 South, Lakeland, Florida 33801 and 6649

 

8



--------------------------------------------------------------------------------

Westwood Boulevard, Orlando, Florida 32821 (or such other place specified by the
Seller by written notice to the Issuer and the Indenture Trustee). The principal
place of business and chief executive office of the Seller is located at 6649
Westwood Boulevard, Orlando, Florida 32821 (or such other place specified by the
Seller by written notice to the Issuer and the Indenture Trustee).

(xvi) Securities Laws. The Seller is not an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. No portion of the Timeshare Loan Acquisition
Price for each of the Timeshare Loans will be used by the Seller to acquire any
security in any transaction which is subject to Section 13 or Section 14 of the
Securities Exchange Act of 1934, as amended.

(xvii) Ownership of the Seller. Effective on the Amendment Effective Date, one
hundred percent (100%) of the outstanding voting stock of the Seller is directly
owned (both beneficially and of record) by MVW US Holdings, Inc., a Delaware
corporation, which is a subsidiary of MVW. Such stock is validly issued, fully
paid and nonassessable, and there are no options, warrants or other rights to
acquire capital stock from the Seller.

(b) The Seller hereby: (i) represents and warrants that upon the transfer of any
Timeshare Loan to the Issuer, the Issuer will have full legal and equitable
title to such Timeshare Loan, free and clear of any liens and encumbrances and
(ii) makes the representations and warranties contained in Schedule I hereto for
the benefit of the Issuer and the Indenture Trustee for the benefit of the
Noteholders with respect to each Timeshare Loan as of the related Funding Date
and as of each Transfer Date (with respect to each Timeshare Loan and Qualified
Substitute Timeshare Loan transferred on such Funding Date or Transfer Date), as
applicable.

(c) It is understood and agreed that the representations and warranties set
forth in this Section 5 shall survive the sale of each Timeshare Loan to the
Issuer and any assignment of such Timeshare Loan by the Issuer to the Indenture
Trustee for the benefit of the Noteholders and shall continue so long as any
such Timeshare Loan shall remain outstanding until such time as such Timeshare
Loan is repurchased or a Qualified Substitute Timeshare Loan is provided
pursuant to Section 6 hereof. The Seller acknowledges that it has been advised
that the Issuer intends to collaterally assign all of its right, title and
interest in and to each Timeshare Loan and its rights and remedies under this
Agreement to the Indenture Trustee for the benefit of the Noteholders. The
Seller agrees that, upon any such assignment, the Indenture Trustee may enforce
directly, without joinder of the Issuer (but subject to any defense that the
Seller may have under this Agreement) all rights and remedies hereunder.

(d) With respect to any representations and warranties contained in Section 5(a)
and Section 5(b) hereof which are made to the best of the Seller’s knowledge, if
it is discovered that any representation and warranty is inaccurate and such
inaccuracy materially and adversely affects the value of a Timeshare Loan or the
interests of the Issuer or any assignee thereof, then notwithstanding the
Seller’s lack of knowledge

 

9



--------------------------------------------------------------------------------

of the accuracy of such representation and warranty at the time such
representation or warranty was made, such inaccuracy shall be deemed a breach of
such representation or warranty for purposes of the repurchase or substitution
obligations described herein.

SECTION 6. Repurchases and Substitutions.

(a) Mandatory Repurchases and Substitutions for Breaches of Representations and
Warranties. (i) Upon the discovery by the Seller or the Issuer of a breach of
any of the representations and warranties in Section 5(a) or Section 5(b) hereof
which materially and adversely affects the value of a Timeshare Loan or the
interests of the Issuer or any subsequent assignee of the Issuer (including the
Indenture Trustee for the benefit of the Noteholders) therein, the party
discovering such breach shall give prompt written notice thereof to the others
and the Performance Guarantor; provided that with respect to any Trust-Based
Timeshare Loan, no breach of any representation or warranty set forth in clauses
(aa), (cc), (ff), (kk), (mm), or (oo) of Schedule I hereto will be deemed to
materially and adversely affect the value of such Timeshare Loan or the
interests of the Issuer or any subsequent assignee of the Issuer therein unless
such breach materially and adversely affects the MVC Trust; provided, further,
that any failure by the Seller to provide an updated local counsel opinion in
accordance with clause (eee) of Schedule I hereto shall require the repurchase
of all related Timeshare Loans by the Seller in accordance with subclause
(ii) of this clause (a). Within 60 days from the date the Seller is notified of,
or otherwise discovers, such breach, the Seller shall eliminate or otherwise
cure in all material respects the circumstance or condition which has caused
such representation or warranty to be incorrect or either (i) repurchase such
Timeshare Loan at the Repurchase Price, or (ii) provide one or more Qualified
Substitute Timeshare Loans for such Timeshare Loan and pay the related
Substitution Shortfall Amount, if any.

Notwithstanding the foregoing, (A) the failure to deliver a policy of lender’s
title insurance in respect of a Timeshare Loan shall not constitute a breach of
representation or warranty in respect of such Timeshare Loan if (i) the
Timeshare Loan File contains a commitment to issue a policy of lender’s title
insurance, and (ii) if such actual policy is delivered not later than the 90th
day following the Funding Date or the Transfer Date, as the case may be, and
(B) the failure to provide evidence that a Mortgage or certificate of title has
been recorded and/or stamped, as the case may be, in the appropriate recording
office shall not constitute a breach of representation or warranty in respect of
such Timeshare Loan if such evidence is provided not later than the 90th day
following the Funding Date or the Transfer Date, as the case may be; provided,
however, that if such policy of lender’s title insurance was delayed because the
related original Mortgage (or a copy thereof) had not been received from the
appropriate recording office prior to the 80th day following the Funding Date or
Transfer Date, as the case may be, then such 90-day periods in (A)(ii) and
(B) shall be extended to a date 30 days after such receipt.

(ii) To the extent the Seller fails to deliver an updated local counsel opinion
in accordance with the requirements of clause (eee) of Schedule I hereto, the
Seller shall promptly repurchase all Timeshare Loans related to the jurisdiction
for which such updated local counsel opinion was not delivered.

 

10



--------------------------------------------------------------------------------

(b) Optional Repurchases and Substitutions of Timeshare Loans. On any date, the
Seller shall have the option, but not the obligation, to either (i) repurchase a
Defaulted Timeshare Loan from the Issuer for a price equal to the Repurchase
Price therefor, or (ii) substitute one or more Qualified Substitute Timeshare
Loans for a Defaulted Timeshare Loan and pay the related Substitution Shortfall
Amount, if any; provided, however, the aggregate Cut-Off Date Loan Balance of
Defaulted Timeshare Loans that may be repurchased and of Defaulted Timeshare
Loans that may be substituted pursuant to this Section 6(b) shall be limited on
any date to 20% of the highest aggregate Loan Balance of all Timeshare Loans
owned by the Issuer since the Closing Date or, if a Securitization Take-Out
shall have occurred, the related Securitization Take-Out Date, less the
aggregate Cut-Off Date Loan Balance of all Defaulted Timeshare Loans previously
repurchased or substituted at the Seller’s option.

(c) Payment of Repurchase Prices and Substitution Shortfall Amounts. The Issuer
hereby directs and the Seller hereby agrees to remit all amounts in respect of
Repurchase Prices and Substitution Shortfall Amounts in immediately available
funds to the Collection Account. In the event that more than one Timeshare Loan
is substituted pursuant to Sections 6(a) or (b) hereof on any Transfer Date, the
Substitution Shortfall Amounts and the Loan Balances of Qualified Substitute
Timeshare Loans shall be calculated on an aggregate basis for all substitutions
made on such Transfer Date.

(d) Schedule of Timeshare Loans. The Issuer hereby directs, and the Seller
hereby agrees, on each date on which a Timeshare Loan has been repurchased or
substituted, to provide the Issuer and the Indenture Trustee with a revised
Schedule of Timeshare Loans reflecting the removal of such Timeshare Loans and
subjecting any Qualified Substitute Timeshare Loans to the provisions of this
Agreement.

(e) Officer’s Certificate. The Seller shall, on each Transfer Date, certify in
writing to the Issuer and the Indenture Trustee that (i) each new Timeshare Loan
meets all the criteria of the definition of “Qualified Substitute Timeshare
Loan”, (ii) the Timeshare Loan Files for such Qualified Substitute Timeshare
Loans have been delivered to the Custodian and (iii) the Timeshare Loan
Servicing Files for such Qualified Substitute Timeshare Loan have been delivered
to the Servicer.

(f) Release. In connection with any repurchase or substitution of one or more
Timeshare Loans contemplated by this Section 6, upon satisfaction of the
conditions contained in this Section 6, the Issuer shall execute and deliver (or
shall cause the Issuer to execute and deliver) such instruments of transfer or
assignment presented to it by the Seller, in each case without recourse, as
shall be necessary to vest in the Seller the legal and beneficial ownership of
such Timeshare Loans; provided that with respect to a release of a Timeshare
Loan that is substituted by a Qualified Substitute Timeshare Loan, the Issuer
shall not execute and deliver or cause the execution and delivery of such
releases and instruments of transfer or assignment until the Indenture Trustee
and the Servicer receive a receipt from the Custodian for such Qualified
Substitute Timeshare Loan. The Issuer shall cause the Custodian to release the
related Timeshare Loan Files to the Seller or its designee.

 

11



--------------------------------------------------------------------------------

(g) Sole Remedy. It is understood and agreed that the obligations of the Seller
to cure, repurchase or substitute Timeshare Loans contained in Section 6(a)
hereof and the obligation of the Seller to indemnify pursuant to Section 8
hereof shall constitute the sole remedies for the breaches of any representation
or warranty with respect to the Timeshare Loans contained in Section 5(a) or
Section 5(b) hereof.

SECTION 7. Additional Covenants of the Seller. The Seller hereby covenants and
agrees with the Issuer as follows:

(a) The Seller will comply in all material respects with all applicable laws,
rules, regulations and orders and preserve and maintain its corporate existence,
rights, franchises, qualifications and privileges except to the extent that the
failure so to comply with such laws, rules and regulations or the failure so to
preserve and maintain such existence, rights, franchises, qualifications and
privileges could not reasonably be expected to materially adversely affect the
collectibility of the Timeshare Loans or the ability of the Seller to perform
its obligations under this Agreement and any of the Facility Documents to which
it is a party.

(b) On or prior to each Funding Date or a Transfer Date, as applicable, the
Seller shall indicate in its computer files and other records that each
Timeshare Loan has been sold to the Issuer and subsequently pledged by the
Issuer to the Indenture Trustee for the benefit of the Noteholders.

(c) The Seller shall respond to any inquiries with respect to ownership of a
Timeshare Loan by stating that such Timeshare Loan has been sold to the Issuer
and that the Issuer is the owner of such Timeshare Loan and that such Timeshare
Loan has been pledged by the Issuer to the Indenture Trustee for the benefit of
the Noteholders.

(d) On or prior to a Funding Date or a Transfer Date, as applicable, the Seller
shall file, at its own expense, financing statements in favor of the Issuer,
and, if applicable, the Indenture Trustee for the benefit of the Noteholders
with respect to the Timeshare Loans meeting the requirements of state law in
such manner and in such jurisdictions as are necessary or appropriate to perfect
the acquisition of the Timeshare Loans by the Issuer from the Seller, and shall
deliver file-stamped copies of such financing statements to the Issuer and the
Indenture Trustee for the benefit of the Noteholders.

(e) The Seller agrees from time to time, at its expense, promptly to execute and
deliver all further instruments and documents, and to take all further actions,
that may be necessary, or that the Issuer or the Indenture Trustee may
reasonably request, to perfect, protect or more fully evidence the sale of the
Timeshare Loans, or to enable the Issuer or the Indenture Trustee to exercise
and enforce its rights and remedies hereunder or under any Timeshare Loan
including but not limited to powers of attorney, UCC financing statements and
assignments of Mortgage and Right-to-Use Agreement. The Seller hereby appoints
the Issuer and the Indenture Trustee as attorney-in-fact, which appointment is
coupled with an interest and is therefore irrevocable, to act on behalf and in
the name of the Seller to enforce obligations of the Seller hereunder.

 

12



--------------------------------------------------------------------------------

(f) Any change in the legal name of the Seller and any use by it of any
tradename, fictitious name, assumed name or “doing business as” name occurring
after the Closing Date shall be promptly disclosed in writing to the Issuer and
the Indenture Trustee.

(g) Upon the discovery or receipt of notice of a breach of any of its
representations or warranties and covenants contained herein, the Seller shall
promptly disclose to the Issuer and the Indenture Trustee, in reasonable detail,
the nature of such breach.

(h) The Seller shall promptly, but in no event later than two Business Days (or,
if initially there is insufficient information to determine to which Timeshare
Loan any funds relate, within two Business Days of obtaining sufficient
information) transfer to the Collection Account, any payment it receives in
respect of a Timeshare Loan.

(i) In the event that the Seller or the Issuer or any assignee of the Issuer
should receive actual notice of any transfer taxes arising out of the transfer,
assignment and conveyance of a Timeshare Loan, on written demand by the Issuer,
or upon the Seller otherwise being given notice thereof, the Seller shall pay,
and otherwise indemnify and hold the Issuer and any of its assignees harmless,
on an after-tax basis, from and against any and all such transfer taxes.

(j) The Seller will keep its principal place of business and chief executive
office and the office where it keeps its records concerning the Timeshare Loans
at the address of the Seller listed herein or, upon 30 days’ prior written
notice to the Issuer and the Indenture Trustee, at any other location in
jurisdictions where all actions reasonably requested by the Issuer or the
Indenture Trustee to protect and perfect the interest in the Timeshare Loans,
Obligor Notes and Right-to-Use Agreements under the applicable UCC have been
taken and completed within 10 days of such notice. The Seller also will maintain
and implement administrative and operating procedures (including, without
limitation, an ability to recreate records in the event of the destruction of
the originals thereof), and keep and maintain all documents, books, records and
other information reasonably necessary or advisable for the collection of all
Timeshare Loans (including, without limitation, records adequate to permit the
daily identification of each Obligor Note and all payments made with regard to
the related Timeshare Loans).

(k) The Seller shall authorize and file such continuation statements and any
other documents reasonably requested by the Issuer or the Indenture Trustee or
which may be required by law to preserve and protect the interest of the Issuer
or the Indenture Trustee hereunder in and to the Timeshare Loans.

(l) The Seller agrees from time to time, at its expense, promptly to execute and
deliver all further instruments and documents, and to take all further actions,
that may be necessary, or that the Issuer or the Indenture Trustee may
reasonably request, to perfect, protect or more fully evidence the Timeshare
Loans, or to enable the Issuer or the Indenture Trustee to exercise and enforce
its rights and remedies hereunder or under any of the other Facility Documents
to which it is a party.

 

13



--------------------------------------------------------------------------------

(m) The Seller authorizes the Issuer and the Indenture Trustee to file
continuation statements, and amendments thereto, relating to the Timeshare
Loans, the underlying Obligor Notes and all payments made with regard to the
Timeshare Loans without the signature of the Seller where permitted by law. A
photocopy or other reproduction of this Agreement shall be sufficient as a
financing statement where permitted by law. The Issuer confirms that it is not
its present intention to file a photocopy or other reproduction of this
Agreement as a financing statement, but reserves the right to do so if, in its
good faith determination, there is at such time no reasonable alternative
remaining to it.

(n) In the event that the Seller shall have received any insurance proceeds
relating to a Timeshare Property and such proceeds are not payable to an
Obligor, the Seller shall promptly remit such insurance proceeds to the
Indenture Trustee for deposit into the Collection Account.

SECTION 8. Indemnification.

(a) The Seller agrees to indemnify the Issuer, the Indenture Trustee, the
Administrative Agent, the Funding Agents and the Noteholders (each an
“Indemnified Party”, collectively, the “Indemnified Parties”) against (x) any
and all claims, losses, liabilities, (including legal fees and related costs)
that such Indemnified Parties may sustain directly or indirectly related to any
inaccuracy or breach of the representations and warranties of the Seller under
Section 5 hereof and (y) a failure by the Seller to perform any of its
obligations under the Facility Documents (“Indemnified Amounts”) excluding,
however (i) Indemnified Amounts to the extent resulting from the gross
negligence or willful misconduct on the part of such Indemnified Party; (ii) any
recourse for any uncollectible Timeshare Loan not related to a breach of
representation or warranty by the Seller; (iii) recourse to the Seller for a
Defaulted Timeshare Loan so long as the same is replaced or repurchased pursuant
to Section 6 hereof; (iv) income, franchise or similar taxes with respect to
such Indemnified Party arising out of or as a result of this Agreement or the
transfer of the Timeshare Loans; (v) Indemnified Amounts attributable to any
violation by an Indemnified Party of any requirement of law related to an
Indemnified Party; or (vi) the operational or administration expenses of an
Indemnified Party generally and not related to the enforcement of this
Agreement. The Seller shall (x) promptly notify the Issuer and the Indenture
Trustee if a claim is made by a third party with respect to this Agreement or
the Timeshare Loans, and relating to (i) the failure by the Seller to perform
its duties in accordance with the terms of this Agreement or (ii) a breach of
the Seller’s representations, covenants and warranties contained in this
Agreement, and (y) assume (with the consent of the related Indemnified Party,
which consent shall not be unreasonably withheld) the defense of any such claim
and pay all expenses in connection therewith, including counsel fees, and
promptly pay, discharge and satisfy any judgment, order or decree which may be
entered against it or the related Indemnified Party in respect of such claim. If
the Seller shall have made any indemnity payment pursuant to this Section 8 and
the recipient thereafter collects from another Person any amount relating to the
matters covered by the foregoing indemnity, the recipient shall promptly repay
such amount to the Seller.

 

14



--------------------------------------------------------------------------------

(b) The obligations of the Seller under this Section 8 to indemnify the
Indemnified Parties shall survive the termination of this Agreement and continue
until the Notes are paid in full or otherwise released or discharged.

SECTION 9. No Proceedings. The Seller hereby agrees that it will not, directly
or indirectly, institute, or cause to be instituted, or join any Person in
instituting, against the Issuer or any Resort, any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings, or other proceedings under
any federal or state bankruptcy or similar law so long as there shall not have
elapsed one year plus one day since the latest maturing Notes issued by the
Issuer.

SECTION 10. Notices, Etc. All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing and mailed or
telecommunicated, or delivered as to each party hereto, at its address set forth
under its name on the signature page hereof or at such other address as shall be
designated by such party in a written notice to the other parties hereto. All
such notices and communications shall not be effective until received by the
party to whom such notice or communication is addressed.

SECTION 11. No Waiver; Remedies. No failure on the part of the Seller, the
Issuer or any assignee thereof to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any other remedies provided by law.

SECTION 12. Binding Effect; Assignability. This Agreement shall be binding upon
and inure to the benefit of the Seller, the Issuer and their respective
successors and permitted assigns. Any assignee shall be an express third party
beneficiary of this Agreement, entitled directly to enforce this Agreement. The
Seller may not assign any of its rights and obligations hereunder or any
interest herein without the prior written consent of the Issuer and any of its
assignees. The Issuer may, and intends to, assign all of its rights hereunder to
the Indenture Trustee for the benefit of the Noteholders and the Seller consents
to any such assignment. This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms, and
shall remain in full force and effect until its termination; provided, however,
that the rights and remedies with respect to any breach of any representation
and warranty made by the Seller pursuant to Section 5 hereof and the repurchase
or substitution and indemnification obligations shall be continuing and shall
survive any termination of this Agreement but such rights and remedies may be
enforced only by the Issuer and the Indenture Trustee.

SECTION 13. Amendments; Consents and Waivers. No modification, amendment or
waiver of, or with respect to, any provision of this Agreement, and all other
agreements, instruments and documents delivered thereto, nor consent to any
departure by the Seller from any of the terms or conditions thereof shall be
effective unless it shall be in writing and signed by each of the parties hereto
and the written consent of the Indenture Trustee for the

 

15



--------------------------------------------------------------------------------

benefit of the Noteholders is given. The Issuer shall provide the Indenture
Trustee with such proposed modifications, amendments or waivers. Any waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. No consent by the Indenture Trustee shall, in itself, entitle
Seller to any other consent in similar or other circumstances. The Seller
acknowledges that in connection with the intended pledge by the Issuer of all of
its right, title and interest in and to each Timeshare Loan to the Indenture
Trustee for the benefit of the Noteholders, the Issuer intends to issue the
Notes, the proceeds of which will be used by the Issuer to purchase the
Timeshare Loans conveyed hereunder.

SECTION 14. Severability. In case any provision in or obligation under this
Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation, shall not in any way be
affected or impaired thereby in any other jurisdiction. Without limiting the
generality of the foregoing, in the event that a Governmental Authority
determines that the Issuer may not purchase or acquire Timeshare Loans, the
transactions evidenced hereby shall constitute a loan and not a purchase and
sale, notwithstanding the otherwise applicable intent of the parties hereto, and
the Seller shall be deemed to have granted to the Issuer as of the date hereof,
a first priority security interest in all of the Seller’s right, title and
interest in, to and under such Timeshare Loan and the related property as
described in Section 2 hereof.

SECTION 15. GOVERNING LAW; CONSENT TO JURISDICTION.

(a) THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF
LAW OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK.

(b) THE SELLER AND THE ISSUER HEREBY SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF
THE COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES DISTRICT COURT LOCATED
IN THE BOROUGH OF MANHATTAN IN NEW YORK CITY AND EACH WAIVES PERSONAL SERVICE OF
ANY AND ALL PROCESS UPON IT AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS BE
MADE BY REGISTERED MAIL DIRECTED TO THE ADDRESS SET FORTH ON THE SIGNATURE PAGE
HEREOF AND SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED FIVE DAYS AFTER THE
SAME SHALL HAVE BEEN DEPOSITED IN THE U.S. MAILS, POSTAGE PREPAID. THE SELLER
AND THE ISSUER EACH HEREBY WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS,
AND ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER AND CONSENTS TO
THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY THE
COURT. NOTHING IN THIS SECTION 15 SHALL AFFECT THE RIGHT OF THE SELLER OR THE
ISSUER TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR AFFECT THE
RIGHT OF ANY OF THEM TO BRING ANY ACTION OR PROCEEDING IN THE COURTS OF ANY
OTHER JURISDICTION.

 

16



--------------------------------------------------------------------------------

SECTION 16. Headings. The headings herein are for purposes of reference only and
shall not otherwise affect the meaning or interpretation of any provision
hereof.

SECTION 17. Execution in Counterparts. This Agreement may be executed by the
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and both of which when taken together shall constitute
one and the same agreement. Delivery of an executed counterpart of this
Agreement by facsimile or other electronic transmission (i.e., “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart hereof and
deemed an original.

SECTION 18. Owner Trustee. It is expressly understood and agreed by the parties
hereto that (a) this Agreement is executed and delivered by Wilmington Trust,
N.A. not individually or personally but solely as Owner Trustee of the Issuer,
in the exercise of the powers and authority conferred and vested in it, (b) each
of the representations, undertakings and agreements herein made or on the part
of the Issuer is made and intended not as personal representations, undertakings
and agreements by Wilmington Trust, N.A., but is made and intended for the
purpose of binding only the Issuer, (c) nothing herein contained shall be
construed as creating any liability on Wilmington Trust, N.A., individually or
personally, to perform any covenant either expressed or implied contained
herein, all such liability, if any, being expressly waived by the parties hereto
and by any Person claiming by, through or under the parties hereto, and
(d) under no circumstances shall Wilmington Trust, N.A. be personally liable for
the payment of any indebtedness or expenses of the Issuer or be liable for the
breach or failure of any obligation, representation, warranty or covenant made
or undertaken by the Issuer under this Agreement or any other related document.
Notwithstanding the foregoing, Wilmington Trust, N.A. shall not be relieved of
any of its duties and obligations under the Administration Agreement or the
Trust Agreement.

[Signature Page Follows]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Second Amended and Restated
Sale Agreement to be executed by their respective officers thereunto duly
authorized, as of the date first above written.

 

MORI SPC SERIES CORP., as Seller By:  

/s/ Greg A. Langford

  Name:   Greg A. Langford   Title:   President   Address:   6649 Westwood
Boulevard     Orlando, Florida 32821   Telephone:   (407) 513-6954   Facsimile:
  (407) 206-6032 MARRIOTT VACATIONS WORLDWIDE OWNER TRUST 2011-1 By:  

WILMINGTON TRUST, NATIONAL ASSOCIATION,

not individually, but solely in its capacity as Owner Trustee

By:  

/s/ Rita Marie Ritrovato

  Name:   Rita Marie Ritrovato   Title:   Assistant Vice President   Address:  

1100 North Market Street

Wilmington, Delaware 19801

  Telephone:   (302) 636-5137   Facsimile:   (302) 636-4140



--------------------------------------------------------------------------------

ACKNOWLEDGED AND CONSENTED TO:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Indenture Trustee

By:  

/s/ Jennifer Westberg

  Name:   Jennifer Westberg   Title:   Vice President   Address:  

Sixth Street & Marquette Avenue

Minneapolis, Minnesota 55479

    Attention:   Corporate Trust       Services/Asset-Backed Administration  
Telephone:   (206) 327-9427   Facsimile:   (866) 634-0908



--------------------------------------------------------------------------------

Schedule I

(a) All federal, state or local laws, rules or regulations, including, without
limitation, those relating to usury, truth-in-lending, real estate settlement
procedure, land sales, the offer and sale of securities, consumer credit
protection and equal credit opportunity or disclosure, applicable to the
Timeshare Loan or the sale of the Timeshare Property securing the related
Obligor Note have been complied with in all material respects. The applicable
rescission period with respect to the Timeshare Loan has expired, and the
Timeshare Loan was not originated in, or is subject to the laws of, any
jurisdiction under which the transfer, conveyance or assignment of such
Timeshare Loan would be unlawful, void or voidable.

(b) If the Timeshare Loan is a Mortgage Loan, the Timeshare Property constitutes
a fee interest in real property at one of the Resorts or a real property
interest in the MVC Trust and the related Mortgage has been duly filed and
recorded (or is in the process of being recorded) with all appropriate
governmental authorities in all jurisdictions in which such Mortgage is required
to be filed and recorded to create a valid, binding and enforceable first
priority perfected security interest on the related Timeshare Property subject
only to Permitted Liens. If the Timeshare Loan is a Right-to-Use Loan, the
related Timeshare Property is a Unit at a Resort and the related Right-to-Use
Agreement grants the related Obligor the right to use and occupy such Unit and
the related Right-to-Use Agreement has been duly filed and recorded with all
governmental authorities in all jurisdictions in which the related Right-to-Use
Agreement is required to be filed and recorded to enable the Seller and its
assigns to enforce the revocation and termination rights granted in the
Right-to-Use Agreement.

(c) Upon the transfer pursuant to Section 2 of this Agreement of the Timeshare
Loan from the Seller to the Issuer, the Issuer will own full legal and equitable
title to such Timeshare Loan, free and clear of any lien, charge, encumbrance or
participation or ownership interest in favor of any other Person, other than the
Permitted Liens. All of the Seller’s right, title and interest in and to such
Timeshare Loan has been validly and effectively transferred to the Issuer or a
valid first priority security interest in, and/or the right of revocation and
termination provided in the related Right-to-Use Agreement with respect to, the
related Obligor Note has been created or assigned in favor of the Issuer.

(d) Each of the related Mortgage, related Right-to-Use Agreement, related
Obligor Note, and each other document in the related Timeshare Loan File is
genuine and the legal, valid and binding obligation of the maker thereof,
enforceable in accordance with its terms (except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, and other similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity, regardless of whether such enforceability shall be
considered in a proceeding in equity or at law), and is not subject to any
dispute, right of setoff, recoupment, counterclaim, or defense of any kind,
whether arising out of transactions concerning such Timeshare Loan or otherwise,
and no such right has been asserted with respect thereto.

 

S-1



--------------------------------------------------------------------------------

(e) All parties to the related Mortgage or the related Right-to-Use Agreement
and the related Obligor Note had legal capacity to enter into such Mortgage or
Right-to-Use Agreement and Obligor Note and to execute and deliver such related
Mortgage or the related Right-to-Use Agreement and related Obligor Note, and
such related Mortgage, related Right-to-Use Agreement and related Obligor Note
have been duly and properly executed by such parties. No amendments to such
related Mortgage or the related Right-to-Use Agreement, related Obligor Note or
any other document in the related Timeshare Loan File were required as a result
of any mergers involving the Seller or its predecessors to maintain the rights
of the Seller or its predecessors thereunder as a mortgagee or party to a
Right-to-Use Agreement. The related Obligor has not been released, in whole or
in part, from any of its obligations in respect of the Timeshare Loan. No
Obligor Note has been satisfied, canceled, rescinded or subordinated, in whole
or in part, and no instrument has been executed that would effect any such
satisfaction, release, cancellation, subordination or rescission.

(f) At the time the originator made the related Obligor Note secured by a
Mortgage or a Right-to-Use Agreement to the related Obligor, such Obligor had
good and marketable fee simple title to the Timeshare Property or Right-to-Use
Agreement securing such Obligor Note, free and clear of all Liens, except for
Permitted Liens.

(g) The related Mortgage or Right-to-Use Agreement, as the case may be, contains
customary and enforceable provisions so as to render the rights and remedies of
the holder thereof adequate for the practical realization against the related
Timeshare Property of the benefits of the security interests or other remedies
intended to be provided thereby, including by judicial foreclosure or other
applicable remedies. There is no exemption available to the related Obligor
which would interfere with the mortgagee’s right to foreclose such related
Mortgage, if applicable, or the Issuer’s or Servicer’s right to enforce the
revocation and termination rights in the related Right-to-Use Agreement, other
than that which may be available under applicable bankruptcy, debt relief,
homestead statutes or the Servicemembers Civil Relief Act of 2003, or a similar,
applicable law of the country in which the Obligor is located, if other than the
United States.

(h) The related Obligor Note is not and has not been secured by any collateral
except the Lien of the related Mortgage or rights and remedies in the related
Right-to-Use Agreement, as the case may be.

(i) (x) The related Mortgage or Right-to-Use Agreement, as applicable, for
(A) each jurisdiction in which a Resort is located, and (B) the jurisdiction
under which the Beneficial Interests are issued and (y) the related Obligor Note
for (A) each jurisdiction in which a Resort is located and (B) each jurisdiction
in which Beneficial Interests are sold, are substantially in the respective
forms set forth as Exhibit B hereto.

 

S-2



--------------------------------------------------------------------------------

(j) Each of the Loan Number, Outstanding Loan Balance, Interest Rate Per Annum
and Maturity Date with respect to such Timeshare Loan (including each Qualified
Substitute Timeshare Loan) as set forth on the Schedule of Timeshare Loans is
true and correct and all other entries as set forth on the related Schedule of
Timeshare Loans are true and correct in all material respects.

(k) All of the related Timeshare Loan Servicing Files for such Timeshare Loan
have been, on or prior to the Funding Date or Transfer Date, as applicable,
obtained by the Servicer and all the related Timeshare Loan Files are complete
(as required in the definition of “Timeshare Loan Files”) in all material
respects and are in the possession of the Custodian.

(l) The Mortgage, if any, is covered by a form of lender’s title insurance
policy issued by a title insurer qualified to do business in the jurisdiction
where the related Timeshare Property or, with respect to a Beneficial Interest,
the MVC Trust, is located, insuring the Seller and its successors and assigns,
as to the first priority perfected Lien of the Mortgage, subject only to
Permitted Liens, in an amount equal to or greater than the Loan Balance of such
Obligor Note on the Funding Date or Transfer Date, as the case may be. Such
lender’s title insurance policy is in full force and effect. No claims have been
made under such lender’s title insurance policy, and no prior holder of such
Mortgage, including the Seller, has done or omitted to do anything which would
impair the coverage of such lender’s title insurance policy.

(m) The Seller has not taken (or omitted to take), and has no notice that the
related Obligor has taken (or omitted to take), any action that would impair or
invalidate the coverage provided by any hazard, title or other insurance policy,
if any, relating to such Obligor Note or the related Timeshare Property.

(n) The related Obligor Note evidences a fully amortizing debt obligation which
bears a fixed rate of interest, provides for substantially level monthly
payments of principal and interest (other than the final payment thereon), and
is payable in United States dollars.

(o) The related Obligor Note has an original term to stated maturity of twenty
years or less.

(p) A minimum of one payment due under the Timeshare Loan has been made on the
related Obligor Note prior to the related Cut-Off Date.

(q) Such Timeshare Loan is not more than 30 days delinquent on any payment of
principal or interest.

(r) All applicable intangible taxes, documentary stamp taxes and state and local
taxes were paid in respect of such Timeshare Loan.

(s) Interest is calculated on the related Obligor Note on a simple interest
basis.

(t) The proceeds of the Timeshare Loan has been fully disbursed and no
additional performance by the Seller is required.

 

S-3



--------------------------------------------------------------------------------

(u) The terms of the related Mortgage, Right-to-Use Agreement, if applicable,
and Obligor Note have not been modified in any material respect (unless by a
writing contained in the related Timeshare Loan Files or as required by the
Servicemembers’ Civil Relief Act) and in no event to avoid delinquency or
default.

(v) The related Obligor Note, if secured by a Mortgage, is principally and
directly secured by an interest in real property.

(w) The related Obligor Note was originated by MORI or one of its subsidiaries
or Affiliates in the ordinary course of its, its subsidiary’s or its Affiliate’s
business in connection with the initial sale or resale of a timeshare estate or
the right to use and occupy a Timeshare Property, all in accordance with the
Credit and Collection Policy in effect at such time of origination.

(x) The related Timeshare Property, or the right to use and occupy the related
Timeshare Property, or the shares of a Resort Association or the MVC Trust
Association, as applicable, granting the right to use and occupy the related
Timeshare Property, are assignable upon liquidation of the Obligor Note to which
it relates without the consent of the related Resort Association or the MVC
Trust Association, as applicable, or any other Person and there are no other
restrictions on resale thereof, except that as to a Resort Association that is a
cooperative association, such right of assignment may be exercisable by the
Seller or any Affiliate of the Seller as agent of the Resort Association.

(y) The related Obligor is not (i) a Person (other than an individual) that is
affiliated with the Seller, the Servicer, or any of their respective affiliates,
or (ii) a Governmental Authority.

(z) With respect to a Weeks-Based Timeshare Loan, (i) the related Resort
Association was duly organized and, to the best of the Seller’s knowledge, is
validly existing and in good standing in the state of its organization, (ii) a
MORI Affiliated Manager manages the related Resort and, if there is a related
Resort Association, performs services for such Resort Association, pursuant to
agreements between such MORI Affiliated Manager and such Resort Association,
each of such agreements being in full force and effect, (iii) any agreements
mentioned in the preceding clause (ii) include services that are substantially
similar to the services described in the true and correct copy of a management
agreement between such MORI Affiliated Manager and one of the Resort
Associations, which has been furnished to the Issuer, and (iv) such MORI
Affiliated Manager and the related Resort Association have performed in all
material respects all obligations under any such agreements and are not in
material default thereunder.

(aa) With respect to a Trust-Based Timeshare Loan, (i) each MVW Resort
Association and the MVC Trust Association was duly organized and, to the best of
the Seller’s knowledge, is validly existing and in good standing in the state of
its organization, (ii) a MORI Affiliated Manager manages all of the MVW Resorts
and, if there is a related MVW Resort Association, performs services for such
MVW Resort

 

S-4



--------------------------------------------------------------------------------

Association, pursuant to agreements between such MORI Affiliated Manager and
such MVW Resort Association, each of such agreements being in full force and
effect, (iii) any agreements mentioned in the preceding clause (ii) include
services that are substantially similar to the services described in the true
and correct copy of a management agreement between such MORI Affiliated Manager
and one of the MVW Resort Associations, which has been furnished to the Issuer,
and (iv) such MORI Affiliated Manager and the related MVW Resort Association
have performed in all material respects all obligations under any such
agreements and are not in material default thereunder.

(bb) With respect to a Weeks-Based Timeshare Loan, (i) the related Resort
procures casualty and property insurance through the related Resort Association,
if any, or through the Seller or an Affiliate of the Seller. Such property
insurance includes coverage for damage or loss for the full replacement value
thereof or, if not available on commercially reasonable terms, the maximum
amount that the Servicer, in accordance with the Servicing Standard, determines
is available on commercially reasonable terms, and, to the extent that the
Servicer has determined, in accordance with the Servicing Standard, that such
coverage is not available on commercially reasonable terms, the Seller has
provided (or caused the Servicer to provide) written notice to the Issuer of
such determination, (ii) in the event that the related Unit should suffer any
loss covered by property damage insurance, upon receipt of any Insurance
Proceeds, such Resort Association, or the Seller or an Affiliate of the Seller,
are required, during the time such Unit is covered by such insurance, under the
applicable governing instruments of the Resort Association or otherwise, either
to repair or rebuild the portions of the applicable Resort or to pay such
proceeds to the holders of any Mortgages secured by a timeshare estate in the
portions of the applicable Resort, and (iii) if the related Resort is located in
the United States and is located in a high hazard flood plain, the related
Resort Association maintains flood insurance in an amount not less than the
maximum level available under the National Flood Insurance Program.

(cc) With respect to a Trust-Based Timeshare Loan, (i) each MVW Resort procures
casualty and property insurance through the related MVW Resort Association, if
any, or through the Seller or an Affiliate of the Seller. Such property
insurance includes coverage for damage or loss for the full replacement value
thereof or, if not available on commercially reasonable terms, the maximum
amount that the Servicer, in accordance with the Servicing Standard, determines
is available on commercially reasonable terms, and, to the extent that the
Servicer has determined, in accordance with the Servicing Standard, that such
coverage is not available on commercially reasonable terms, the Seller has
provided (or caused the Servicer to provide) written notice to the Issuer of
such determination, (ii) in the event that any MVW Unit should suffer any loss
covered by property damage insurance, upon receipt of any Insurance Proceeds,
such MVW Resort Association, or the Seller or an Affiliate of the Seller, are
required, during the time such MVW Unit is covered by such insurance, under the
applicable governing instruments of the MVW Resort Association or otherwise,
either to repair or rebuild the portions of the applicable MVW Resort or to pay
such proceeds to the owners (including the MVC Trust) of, or any mortgagees with
respect to, the timeshare estates in the portions of the applicable MVW Resort,
and (iii) for each

 

S-5



--------------------------------------------------------------------------------

MVW Resort which is located in the United States in a high hazard flood plain,
the related MVW Resort Association maintains flood insurance in an amount not
less than the maximum level available under the National Flood Insurance
Program.

(dd) If such Timeshare Loan is a Mortgage Loan, it requires the related Obligor
to pay all taxes, insurance premiums and maintenance costs with respect to the
related Timeshare Property or, in the case of Timeshare Loans related to
Timeshare Properties in the State of Virginia, requires that the Obligor timely
pay and perform its obligations under, and shall not violate the terms and
provisions of any declaration or other document recorded in the real estate
records where the related Resort is located for purposes of creating and
governing the rights of owners of Timeshare Properties related thereto, as may
be in effect from time to time (each, as “Declaration”) and any rules and
regulations promulgated in connection therewith. If such Timeshare Loan is a
Right-to-Use Loan, it requires the related Obligor to pay all maintenance costs
with respect to the related Timeshare Property. There are no delinquent taxes,
ground rents, water charges, sewer rents, assessments outstanding with respect
to the related Timeshare Property, and there are no other material outstanding
Liens affecting the related Timeshare Property, other than Permitted Liens.

(ee) With respect to a Weeks-Based Timeshare Loan, the related Timeshare
Property and related Resort are free of material damage and waste and there is
no proceeding pending or, to the best knowledge of the Seller, threatened for
the total or partial condemnation or taking of such Timeshare Property or Resort
by eminent domain.

(ff) With respect to a Trust-Based Timeshare Loan, all the MVW Resorts are, in
the aggregate, free of material damage and waste and there is no proceeding
pending or, to the best knowledge of the Seller, threatened for the total or
partial condemnation or taking of any MVW Resort by eminent domain.

(gg) No consent, approval, order or authorization of, and no filing with or
notice to, any court or Governmental Authority in respect of the related Obligor
is required which has not been obtained in connection with the transfer of such
Timeshare Loan to the Issuer.

(hh) The Timeshare Loan was not selected using selection procedures reasonably
believed by the Seller to be adverse to the Issuer.

(ii) Other than with respect to any Pre-Completion Loans related to the Resorts
specified on the related Additional Timeshare Loan Supplement, with respect to a
Weeks-Based Timeshare Loan, (i) the Unit related to the Timeshare Loan has been
completed in all material respects as required by applicable federal, state and
local laws, free of all defects that could give rise to any claims thereunder;
(ii) to the extent required by applicable law, valid certificates of occupancy
for such Unit has been issued and are currently outstanding; and (iii) the
Seller and its commonly controlled Affiliates have complied in all material
respects with all obligations and duties incumbent upon the developers of the
related Resort including the related Declarations and similar applicable
documents for the related Resort. If the Timeshare Loan is a Pre-Completion Loan
related to the Resorts specified on the related Additional Timeshare Loan
Supplement the related Unit is expected to be an Available Unit by the
Anticipated Completion Date specified thereon.

 

S-6



--------------------------------------------------------------------------------

(jj) With respect to a Weeks-Based Timeshare Loan, (i) no practice, procedure or
policy employed by the related Resort Association in the conduct of its business
violates any law, regulation, judgment or agreement, including, without
limitation, those relating to zoning, building, use and occupancy, fire, health,
sanitation, air pollution, ecological, environmental and toxic wastes,
applicable to such Resort Association or MORI Affiliated Manager which, if
enforced, would reasonably be expected to (A) have a material adverse impact on
such Resort Association or the ability of such Resort Association or MORI
Affiliated Manager to do business, (B) have a material adverse impact on the
financial condition of such Resort Association or MORI Affiliated Manager, or
(C) constitute grounds for the revocation of any license, charter, permit or
registration which is material to the conduct of the business of the Resort
Association or MORI Affiliated Manager, (ii) the related Resort and the present
use thereof does not violate any applicable environmental, zoning or building
laws, ordinances, rules or regulations of any governmental authority, or any
covenants or restrictions of record, so as to materially adversely affect the
value or use of such Resort or the performance by the related Resort Association
of its obligations pursuant to and as contemplated by the terms and provisions
of the related Declaration, (iii) there is no condition presently existing and
no event has occurred or failed to occur prior to the date hereof, concerning
the related Resort relating to any hazardous or toxic materials or condition,
asbestos or other environmental or similar matters which would reasonably be
expected to materially and adversely affect the present use of such Resort or
the financial condition or business operations of the related Resort
Association, or the value of such Timeshare Loan.

(kk) With respect to a Trust-Based Timeshare Loan, (i) no practice, procedure or
policy employed by any MVW Resort Association or the MVC Trust Association in
the conduct of its business violates any law, regulation, judgment or agreement,
including, without limitation, those relating to zoning, building, use and
occupancy, fire, health, sanitation, air pollution, ecological, environmental
and toxic wastes, applicable to such MVW Resort Association, the MVC Trust
Association or MORI Affiliated Manager, which, if enforced, would reasonably be
expected to (A) have a material adverse impact on such Resort Association or the
MVC Trust Association, as applicable, or the ability of such MVW Resort
Association or the MVC Trust Association, as applicable, or MORI Affiliated
Manager to do business, (B) have a material adverse impact on the financial
condition of such MVW Resort Association, the MVC Trust Association or MORI
Affiliated Manager, or (C) constitute grounds for the revocation of any license,
charter, permit or registration which is material to the conduct of the business
of such MVW Resort Association, the MVC Trust Association or MORI Affiliated
Manager, (ii) neither any MVW Resort nor the present use thereof violates any
applicable environmental, zoning or building laws, ordinances, rules or
regulations of any governmental authority, or any covenants or restrictions of
record, so as to materially adversely affect the value or use of such MVW Resort
or the performance by the related MVW Resort Association or MVC Trust
Association, as applicable, of its obligations

 

S-7



--------------------------------------------------------------------------------

pursuant to and as contemplated by the terms and provisions of the related
Declaration, (iii) there is no condition presently existing and no event has
occurred or failed to occur prior to the date hereof, concerning any MVW Resort
relating to any hazardous or toxic materials or condition, asbestos or other
environmental or similar matters which would reasonably be expected to
materially and adversely affect the present use of such MVW Resort or the
financial condition or business operations of the related MVW Resort
Association, the MVC Trust Association or the value of such Timeshare Loan.

(ll) With respect to a Weeks-Based Timeshare Loan, the related Resort has made
all filings and holds all material licenses, permits and registrations which are
required under the laws of each jurisdiction in which the nature of its
activities make such filings, licenses, permits or registrations necessary.

(mm) With respect to a Trust-Based Timeshare Loan, the MVW Resorts have made all
filings and hold all material licenses, permits and registrations which are
required under the laws of each jurisdiction in which the nature of its
activities make such filings, licenses, permits or registrations necessary.

(nn) With respect to a Weeks-Based Timeshare Loan, the capital reserves and
maintenance fee levels of the Resort Association related to the related Resort
are adequate in light of the operating requirements of such Resort Association.

(oo) With respect to a Trust-Based Timeshare Loan, the capital reserves and
maintenance fee levels of the MVW Resort Associations are adequate in light of
the operating requirements thereof.

(pp) Each of the assignments of Mortgage and each endorsement of the related
Obligor Note constitutes a duly executed, legal, valid, binding and enforceable
assignment or endorsement, as the case may be, of such related Mortgage and
related Obligor Note, and all monies due or to become due thereunder, and all
proceeds thereof.

(qq) The related Mortgage is and will be prior to any Lien on, or other
interests relating to, the related Timeshare Property (other than the Permitted
Liens).

(rr) The Timeshare Loan and the related Obligor Note (i) is not in default due
to the Obligor’s failure to have timely made one or more payments owed on the
Obligor Note, (ii) is not guaranteed by the Seller or any Affiliate thereof,
(iii) does not contain a provision that permits the Obligor Note to be converted
into, or exchanged for, any legal or beneficial ownership interest in any asset,
or has a provision under which one or more payments thereunder are determined in
reference or are contingent upon the value of any asset, (iv) does not have the
timing or amount of payments under the Obligor Note determined by reference to,
or is contingent on, the timing or amount of payments made on debt issued by the
Seller or any affiliate thereof, (v) is not a partial interest in a debt
instrument (such as a stripped bond or a stripped coupon) and (vi) is not traded
on an established securities market.

 

S-8



--------------------------------------------------------------------------------

(ss) The related Obligor has a Current Equity Percentage of at least 10% of the
Purchase Price for the related Timeshare Property securing such Timeshare Loan.

(tt) If the related Obligor is a Domestic Obligor, to the extent such Obligor
has a FICO Score, such FICO score is at least 550.

(uu) With respect to a Weeks-Based Timeshare Loan relating to the Aruba Surf
Club or the Aruba Ocean Club, a notice has been delivered or will be delivered
within 45 days of the Funding Date or Transfer Date, as applicable, to the
related Obligor indicating that such Weeks-Based Timeshare Loan has been
transferred to the Issuer and the Trustee.

(vv) No broker is, or will be, entitled to any commission or compensation in
connection with the transfer of the Timeshare Loan.

(ww) The Timeshare Loan does not, when aggregated with all other Timeshare Loans
conveyed on the Funding Date or Transfer Date, as applicable and the Borrowing
Base Loans, as of the Funding Date or Transfer Date, as applicable, cause any of
the following to fail to be true:

(1) the weighted average FICO score of the Obligors with respect to the
Borrowing Base Loans is at least 700; and

(2) the weighted average interest rate of the Borrowing Base Loans (excluding
any Repurchased Timeshare Loans) is equal to or greater than 12.00%; provided
that the weighted average interest rate of the Repurchased Timeshare Loans shall
be equal to or greater than 9.00%.

(xx) With respect to (i) a Trust-Based Timeshare Loan or (ii) a Weeks-Based
Timeshare Loan relating to a Resort located in the State of South Carolina, such
Timeshare Loan was originated on or after December 5, 2005.

(yy) With respect to (i) a Trust-Based Timeshare Loan or (ii) a Weeks-Based
Timeshare Loan relating to a Resort located in the State of Nevada, such
Timeshare Loan was not originated between November 13, 2008 and February 3,
2009.

(zz) No payment due under the Timeshare Loan (other than, if applicable, the
waiver in the ordinary course of any nominal processing fees and charges
required to be paid by the related Obligor) has been made, directly or
indirectly, by MORI, the Servicer or any of their Affiliates.

(aaa) With respect to a Trust-Based Timeshare Loan, the MVC Trust is a Florida
land trust validly established pursuant to Section 689.071, Florida Statutes,
and the MVC Trust Agreement.

(bbb) With respect to a Trust-Based Timeshare Loan, all timeshare fee or other
estates in MVW Units held by the MVC Trustee (i) have been properly conveyed to
the MVC Trustee, (ii) are owned by the MVC Trustee with full legal and equitable
title thereto, free and clear of all liens and (iii) have a certificate of
occupancy.

 

S-9



--------------------------------------------------------------------------------

(ccc) With respect to a Trust-Based Timeshare Loan, none of Marriott Ownership
Resorts Inc., MVC Trust Owners Association, Inc. or, to the best of the Seller’s
knowledge, First American Trust FSB, is in default under the MVC Trust Agreement
or has caused the one-to-one right to use night requirement ratio to fail to be
maintained with respect to the Trust Property.

(ddd) The Timeshare Loan does not relate to a Timeshare Property in Units 5221,
5222, 5231, 5232, 5233, 5234, 5241, 5242, 5243 and 5244 in the SurfWatch
Horizontal Property Regime.

(eee) A local counsel opinion acceptable to the Administrative Agent with
respect to the Timeshare Loan and related documents and real estate matters in
the related jurisdiction has been delivered to the Administrative Agent, each
Funding Agent and each Non-Conduit Committed Purchaser; provided that any local
counsel opinion for a particular jurisdiction delivered prior to the Amendment
Effective Date shall be deemed to be unacceptable to the Administrative Agent
unless an updated local counsel opinion with respect to such jurisdiction has
been delivered to the Administrative Agent, each Funding Agent and each
Non-Conduit Committed Purchaser by November 14, 2014.

(fff) If such Timeshare Loan is a Borrowing Base Loan related to the FICO 550 to
599 Loan Group, such Borrowing Base Loan does not, when aggregated with all
other Borrowing Base Loans related to the FICO 550 to 599 Loan Group, cause the
weighted average seasoning of Borrowing Base Loans related to the FICO 550 to
599 Loan Group, to be less than 30 months.

 

S-10



--------------------------------------------------------------------------------

Exhibit A

Schedule of Timeshare Loans

[Electronic Schedule of Timeshare Loans on file with Indenture Trustee].

 

A - 1



--------------------------------------------------------------------------------

Exhibit B

Form of Obligor Note, Mortgage and Right-to-Use Agreement

[Forms attached as Exhibit B to the Second Amended and Restated Purchase
Agreement]

 

B - 1



--------------------------------------------------------------------------------

Exhibit C

Form Of Lost Note Affidavit

STATE OF                 

COUNTY OF                 

                     (“Affiant”), on behalf of and as                         
of MORI SPC Series Corp., a Delaware special purpose corporation (the “Seller”),
being duly sworn, deposes and says:

1. This Lost Note Affidavit is being delivered by the Affiant pursuant to
Section [2(b)] of the Second Amended and Restated Sale Agreement (the
“Agreement”), dated as of September 1, 2014, by and between the Seller and
Marriott Vacations Worldwide Owner Trust 2011-1, a Delaware statutory trust, as
the Issuer, which Section requires the Seller to deliver Timeshare Loan Files to
the Custodian on behalf of the Issuer. Unless otherwise defined herein,
capitalized terms have the meanings ascribed to such terms in the Agreement and
the Standard Definitions thereto.

2. That                                                   has issued an Obligor
Note evidencing a Timeshare Loan dated                          in the principal
amount of $                 (the “Original Note”) to                         .

3. The Original Note has been lost, destroyed, or stolen so that it cannot be
found or produced, and the Seller has not endorsed, assigned, sold, pledged,
hypothecated, negotiated or otherwise transferred the Original Note or an
interest therein.

4. That the Seller has made a diligent effort to find the Original Note.

5. It is understood by the Seller that if the Original Note is found, that it
will surrender said Original Note to the Custodian or its permitted successors
and assigns for cancellation.

 

 

The foregoing affidavit was sworn to and subscribed before me this          day
of                 ,                 , by                 , as                 
of [MORI SPC Series Corp.], who is personally known to me or who has produced
                                                  as identification and who did
take an Oath.

 

   

 

(AFFIX NOTARIAL SEAL)     Notary Public, State of
                                                      (Name) Commission Number:
                                 My Commission Expires:

 

 

 

C - 1



--------------------------------------------------------------------------------

Exhibit D

FORM OF ADDITIONAL TIMESHARE LOAN SUPPLEMENT

ADDITIONAL TIMESHARE LOAN SUPPLEMENT NO.          (this “Supplement”) dated as
of                 , by and between MORI SPC SERIES Corp., a Delaware special
purpose corporation, as seller (the “Seller”) and MARRIOTT VACATIONS WORLDWIDE
OWNER TRUST 2011-1, a Delaware statutory trust, as issuer (the “Issuer”),
pursuant to the Second Amended and Restated Sale Agreement referred to below.

WITNESSETH:

WHEREAS, the Seller and the Issuer are parties to that certain Second Amended
and Restated Sale Agreement dated as of September 1, 2014 (as such agreement may
have been, or may from time to time be, further amended, supplemented or
otherwise modified, the “Sale Agreement”);

WHEREAS, pursuant to the Sale Agreement, the Seller wishes to designate
Additional Timeshare Loans to be included on the Schedule of Timeshare Loans,
and the Seller wishes to sell its right, title and interest in and to the
Additional Timeshare Loans to the Issuer pursuant to this Supplement; and

WHEREAS, the Issuer wishes to purchase such Additional Timeshare Loans subject
to the terms and conditions hereof.

NOW, THEREFORE, the Seller and the Issuer hereby agree as follows:

1. Defined Terms. All capitalized terms used herein shall have the meanings
ascribed to them in the Sale Agreement unless otherwise defined herein.

“Cut-Off Date” shall mean, with respect to the Additional Timeshare Loans,
                .

“[Funding][Transfer] Date” shall mean, with respect to the Additional Timeshare
Loans,                 .

“Additional Conveyed Timeshare Loan Assets” shall have the meaning set forth in
Section 3(a).

“Additional Timeshare Loans” shall mean the Additional Timeshare Loans that are
sold hereby and listed on Schedule 1 attached hereto.

2. Designation of Additional Timeshare Loans. The Seller delivers herewith
Schedule 1 containing a true and complete list of the Additional Timeshare
Loans. Such Schedule 1 is incorporated into and made part of this Supplement,
shall be Schedule 1 to this Supplement and shall supplement the Schedule of
Timeshare Loans.

 

D - 1



--------------------------------------------------------------------------------

3. Sale of Additional Timeshare Loans.

The Seller does hereby sell, transfer, assign, set over and otherwise convey to
the Issuer, without recourse except as provided in Section 6 and Section 8 of
the Sale Agreement, all of the Seller’s right, title and interest in, to and
under (i) each Additional Timeshare Loan listed on the Schedule 1 hereto,
(ii) the Receivables in respect of such Timeshare Loans due on and after the
related Cut-Off Date, (iii) the related Timeshare Loan Files, (iv) all Related
Security in respect of each such Timeshare Loan, (v) all rights and remedies of
the Seller pursuant to the Purchase Agreement, and (vi) all income, payments,
proceeds and other benefits and rights related to any of the foregoing (the
“Additional Conveyed Timeshare Loan Assets”).

In connection with the foregoing sale and if necessary, the Seller agrees to
record and file one or more financing statements (and continuation statements or
other amendments with respect to such financing statements when applicable) with
respect to the Additional Conveyed Timeshare Loan Assets meeting the
requirements of applicable law in such manner and in such jurisdictions as are
necessary to perfect the sale of the Additional Conveyed Timeshare Loan Assets
to the Issuer, and to deliver a file-stamped copy of such financing statements
and continuation statements (or other amendments) or other evidence of such
filing to the Issuer.

In connection with the foregoing sale, the Seller further agrees, on or prior to
the date of this Supplement, to cause the portions of its computer files
relating to the Additional Timeshare Loans sold on such date to the Issuer to be
clearly and unambiguously marked to indicate that each such Additional Timeshare
Loan and the other Additional Conveyed Timeshare Assets have been sold on such
date to the Issuer pursuant to the Sale Agreement and this Supplement.

It is the express and specific intent of the parties that the transfer of the
Additional Timeshare Loans and the other Additional Conveyed Timeshare Assets
from the Seller to the Issuer as provided is and shall be construed for all
purposes as a true and absolute sale of such Additional Timeshare Loans and
Additional Conveyed Timeshare Assets, shall be absolute and irrevocable and
provide the Issuer with the full benefits of ownership of the Additional
Timeshare Loans and the other Additional Conveyed Timeshare Assets. In the
event, however, that a court of competent jurisdiction were to hold that any
such transfer constitutes a loan and not a sale, it is the intention of the
parties that the Seller shall be deemed to have Granted to the Issuer as of the
date of this Supplement, a first priority perfection security interest in all of
the Seller’s right, title and interest in, to and under each Timeshare Loan
whether now owned or hereafter acquired, and the related property described in
Section 2 of the Sale Agreement. The Seller acknowledges that the Issuer intends
to grant to the Indenture Trustee a security interest in the Additional Conveyed
Timeshare Assets and that the Additional Timeshare Loans and other Additional
Conveyed Timeshare Assets are subject to the Lien of the Indenture and Servicing
Agreement for the benefit of the Indenture Trustee on behalf of the Noteholders
and the Hedge Counterparty.

4. Acceptance by the Issuer. The Issuer hereby acknowledges that, prior to or
simultaneously with the execution and delivery of this Supplement, the Seller
delivered to the Issuer the Schedule described in Section 2 of this Supplement
with respect to all Additional Timeshare Loans.

 

D - 2



--------------------------------------------------------------------------------

5. Representations and Warranties of the Seller. The Seller hereby represents
and warrants to the Issuer on the [Funding][Transfer] Date that each
representation and warranty to be made by it on such [Funding][Transfer] Date
pursuant to the Sale Agreement is true and correct, and that each such
representation and warranty is hereby incorporated herein by reference as though
fully set out in this Supplement.

6. Ratification of the Sale Agreement. The Sale Agreement is hereby ratified,
and all references to the Sale Agreement shall be deemed from and after the
[Funding][Transfer] Date to be references to the Sale Agreement as supplemented
and amended by this Supplement. Except as expressly amended hereby, all the
representations, warranties, terms, covenants and conditions of the Sale
Agreement shall remain unamended and shall continue to be, and shall remain, in
full force and effect in accordance with its terms and except as expressly
provided herein shall not constitute or be deemed to constitute a waiver of
compliance with or consent to non-compliance with any term or provision of the
Sale Agreement.

7. Counterparts. This Supplement may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument.
Delivery of an executed counterpart of this Agreement by facsimile or other
electronic transmission (i.e., “pdf” or “tif”) shall be effective as delivery of
a manually executed counterpart hereof and deemed an original.

8. GOVERNING LAW. THIS SUPPLEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK AND THE OBLIGATIONS, RIGHTS
AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH
SUCH LAWS.

 

D - 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Assignment to be
duly executed by their respective officers as of the day and year first written
above.

 

MORI SPC SERIES CORP., as Seller By:  

 

  Name:     Title:     Address:   6649 Westwood Boulevard     Orlando, Florida
32821   Telephone:   (407) 206-6000   Facsimile:   (407) 206-6420
MARRIOTT VACATIONS WORLDWIDE OWNER TRUST 2011-1 By:  

WILMINGTON TRUST, NATIONAL ASSOCIATION,

not individually but solely in its capacity as Owner Trustee

By:  

 

  Name:   Rita Marie Ritrovato   Title:   Assistant Vice President   Address:  
1100 North Market Street
Wilmington, Delaware 19801   Telephone:   (302) 636-5137   Facsimile:   (302)
636-4140

 

D - 4



--------------------------------------------------------------------------------

ANNEX A

Standard Definitions



--------------------------------------------------------------------------------

Final

Annex A

THIRD AMENDED AND RESTATED STANDARD DEFINITIONS

Rules of Construction. In these Third Amended and Restated Standard Definitions
and with respect to the Facility Documents (as defined below), (a) the meanings
of defined terms are equally applicable to the singular and plural forms of the
defined terms, (b) in any Facility Document, the words “hereof,” “herein,”
“hereunder” and similar words refer to such Facility Document as a whole and not
to any particular provisions of such Facility Document, (c) any subsection,
Section, Article, Annex, Schedule and Exhibit references in any Facility
Document are to such Facility Document unless otherwise specified, (d) the term
“documents” includes any and all documents, instruments, agreements,
certificates, indentures, notices and other writings, however evidenced
(including electronically), (e) the term “including” is not limiting and (except
to the extent specifically provided otherwise) shall mean “including (without
limitation)”, (f) unless otherwise specified, in the computation of periods of
time from a specified date to a later specified date, the word “from” shall mean
“from and including,” the words “to” and “until” each shall mean “to but
excluding,” and the word “through” shall mean “to and including”, and (g) the
words “may” and “might” and similar terms used with respect to the taking of an
action by any Person shall reflect that such action is optional and not required
to be taken by such Person.

“1940 Act” shall mean the Investment Company Act of 1940, as amended.

“Act” shall have the meaning specified in Section 1.04 of the Indenture and
Servicing Agreement.

“Acceleration Event” shall have the meaning specified in Section 6.06 of the
Indenture and Servicing Agreement.

“Accounting Based Consolidation Event” shall mean the consolidation, for
financial and/or regulatory accounting purposes, of all or any portion of the
assets and liabilities of any Conduit that are subject to the Note Purchase
Agreement or any other Facility Document with all or any portion of the assets
and liabilities of an Affected Entity. An Accounting Based Consolidation Event
shall be deemed to occur on the date any Affected Entity shall acknowledge in
writing that any such consolidation of the assets and liabilities of the related
Conduit shall occur.

“Acquiring Alternate Purchaser” shall have the meaning set forth in
Section 5.10(d) of the Note Purchase Agreement.

“Acquiring Non-Conduit Committed Purchaser” shall have the meaning set forth in
Section 5.10(f) of the Note Purchase Agreement.

“Acquiring Purchaser” shall mean an Acquiring Purchaser Group or an Acquiring
Non-Conduit Committed Purchaser.



--------------------------------------------------------------------------------

“Acquiring Purchaser Group” shall have the meaning set forth in Section 5.10(f)
of the Note Purchase Agreement.

“Additional Conduit” shall have the meaning set forth in Section 2.3(d) of the
Note Purchase Agreement.

“Additional Funding Agent” shall have the meaning set forth in Section 2.3(d) of
the Note Purchase Agreement.

“Additional Non-Conduit Committed Purchaser” shall have the meaning set forth in
Section 2.3(d) of the Note Purchase Agreement.

“Additional Purchaser” shall mean an Additional Conduit and the Related
Additional Alternate Purchasers or an Additional Non-Conduit Committed
Purchaser.

“Additional Timeshare Loans” shall mean any Timeshare Loans (including Qualified
Substitute Timeshare Loans) conveyed by MORI to the Seller and by the Seller to
the Issuer and pledged by the Issuer to the Indenture Trustee on a Funding Date
or Transfer Date, as applicable.

“Additional Timeshare Loan Supplement” shall mean, with respect to any
Additional Timeshare Loans, an Additional Timeshare Loan Supplement,
substantially in the form of Exhibit D to the Purchase Agreement or Sale
Agreement, as applicable.

“Adjusted Commitment” shall mean on any date of determination with respect to an
Alternate Purchaser for a Conduit, such Alternate Purchaser’s Commitment minus
the sum of (a) the portion of the Purchaser Invested Amount with respect to the
Purchaser Group of which such Conduit is a member funded by such Alternate
Purchaser and (b) the portion of such Purchaser Invested Amount an interest in
which was acquired by such Alternate Purchaser acting as a Liquidity Provider
pursuant to a Liquidity Agreement.

“Adjusted LIBOR Rate” shall mean, with respect to any Funding Period, the sum of
(A) the Applicable Percentage and (B) a rate per annum equal to the rate
(rounded upwards, if necessary, to the next higher 1/100 of 1%) obtained by
dividing (i) the LIBOR Rate for such Funding Period by (ii) a percentage equal
to 100% minus the reserve percentage (rounded upward to the next 1/100th of 1%)
in effect on such day and applicable to the Alternate Purchaser or related
Liquidity Provider for which this rate is calculated under regulations issued
from time to time by the Board of Governors of the Federal Reserve System for
determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) with respect to Eurocurrency
funding (currently referred to as “eurocurrency liabilities”). The Adjusted
LIBOR Rate shall be adjusted automatically as of the effective date of any
change in such reserve percentage.

“Administration Agreement” shall mean that certain administration agreement,
dated as of September 1, 2011, by and among the Issuer, the Indenture Trustee,
the Owner Trustee and the Administrator, as such agreement may from time to time
be amended, supplemented or otherwise modified in accordance with its terms.

 

- 2 -



--------------------------------------------------------------------------------

“Administrative Agent” shall mean Deutsche Bank AG, New York Branch, in its
capacity as Administrative Agent for the Purchasers and the Funding Agents, and
any successor Administrative Agent appointed pursuant to the terms of the Note
Purchase Agreement.

“Administrative Agent-Related Persons” shall mean the Administrative Agent,
together with its Affiliates, and the officers, directors, employees, agents and
attorneys-in-fact of such Persons and their respective Affiliates.

“Administrative Agent Fee” shall have the meaning set forth in the related Fee
Letter; provided that the Administrative Agent Fee shall not be greater than
0.10% of the Facility Limit per annum.

“Administrator” shall mean Marriott Ownership Resorts, Inc., a Delaware
corporation.

“Administrator Fee” shall equal $1,000 paid annually in accordance with
Section 3.04 of the Indenture and Servicing Agreement.

“Advance Rate” shall mean, with respect to the Borrowing Base Loans related to a
Borrowing Base Loan Group, the applicable Advance Rate specified in the chart
below:

 

Borrowing Base Loan Group

   Applicable Advance Rate

Domestic Obligor No FICO Loan Group

   70%

FICO 550 to 599 Loan Group

   40%

FICO 600 to 649 Loan Group

   50%

FICO 650 to 699 Loan Group

   76%

FICO 700 to 749 Loan Group

   91%

FICO 750 Plus Loan Group

   96%

Foreign Timeshare Loan Group I

   68%

Foreign Timeshare Loan Group II

   40%

“Adverse Claim” shall mean any claim of ownership or any lien, security
interest, title retention, trust or other charge or encumbrance, or other type
of preferential arrangement having the effect or purpose of creating a lien or
security interest, other than the interests created under the Indenture and
Servicing Agreement in favor of the Indenture Trustee and the Noteholders.

“Affected Entity” shall mean (i) any Alternate Purchaser, (ii) any Liquidity
Provider, (iii) any agent, administrator or manager of any Conduit, or (iv) any
bank holding company in respect of any of the foregoing.

 

- 3 -



--------------------------------------------------------------------------------

“Affiliate” shall mean with respect to any Person, a Person: (a) which directly
or indirectly controls, or is controlled by, or is under common control with
such Person; (b) which directly or indirectly beneficially owns or holds five
percent (5%) or more of the voting stock of such Person; or (c) for which five
percent (5%) or more of the voting stock of which is directly or indirectly
beneficially owned or held by such Person. The term “control” shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise. Without limiting the
generality of the foregoing, for purposes of the definition of “Outstanding,”
MVCO Series LLC, MORI, MVC Trust, MVCI Finance, C.V., The Ritz-Carlton
Development Company, Inc., Marriott Ownership Resorts (St. Thomas), Inc.,
Marriott Vacation Worldwide Corporation and their Affiliates shall be deemed an
Affiliate of the Issuer.

“Aggregate Loan Balance” shall mean the sum of the Loan Balances for all
Borrowing Base Loans.

“AIFMR” shall mean Commission Delegated Regulation (EU) No 231/2013, as amended.

“Alternate Purchasers” shall mean, with respect to a Conduit, each Purchaser
identified as an Alternate Purchaser for such Conduit on Schedule I to the Note
Purchase Agreement or in the Assignment and Assumption Agreement pursuant to
which such Conduit became a party to the Note Purchase Agreement, and any
permitted assignee thereof.

“Alternate Purchaser Assignment and Assumption Agreement” shall mean an
Assignment and Assumption Agreement substantially in the form of Exhibit A to
the Note Purchase Agreement.

“Alternate Purchaser Percentage” shall mean, with respect to any Alternate
Purchaser for a Conduit, such Alternate Purchaser’s Commitment with respect to
such Conduit as a percentage of the Purchaser Commitment Amount with respect to
the Purchaser Group of which such Conduit is a member.

“Amendment Effective Date” shall mean September 15, 2014, so long as the
conditions precedent set forth in Section 13.09 of the Indenture and Servicing
Agreement and Section 3.8 of the Note Purchase Agreement have been satisfied on
or prior to such date.

“Amortization Event” shall exist on and after a Determination Date if any of the
following shall have occurred:

(a) the Warehouse Portfolio Three Month Rolling Average Delinquency Percentage
is greater than 5.50%; or

(b) the Securitized Portfolio Three Month Rolling Average Delinquency Percentage
is greater than 5.50%; or

(c) the Warehouse Portfolio Three Month Rolling Average Default Percentage is
greater than 0.75%; or

 

- 4 -



--------------------------------------------------------------------------------

(d) the Securitized Portfolio Three Month Rolling Average Default Percentage is
greater than 0.75%; or

(e) to the extent the Aggregate Loan Balance is more than $0, the Gross Excess
Spread Percentage for the related Due Period is less than 5.00%; or

(f) an Event of Default occurs; or

(g) a Servicer Event of Default occurs; or

(h) the amount on deposit in the Reserve Account is less than the Reserve
Account Required Balance for any three consecutive Business Days; or

(i) the MVC Trust shall incur any indebtedness (other than trade debt in the
ordinary course).

Upon the first occurrence of an Amortization Event of a type described in any of
clauses (a), (b), (c), (d) or (e) above, such Amortization Event shall continue
until the Determination Date on which the Warehouse Portfolio Three Month
Rolling Average Delinquency Percentage, Securitized Portfolio Three Month
Rolling Average Delinquency Percentage, Warehouse Portfolio Three Month Rolling
Average Default Percentage, Securitized Portfolio Three Month Rolling Average
Default Percentage or Gross Excess Spread Percentage, as the case may be, is
equal to or less than (in the case of clauses (a), (b), (c) or (d)) or equal to
or greater than (in the case of clause (e)), the specified threshold. Upon the
second occurrence of an Amortization Event of a type described in any of clauses
(a), (b), (c), (d) or (e) above, an Amortization Event shall exist and continue
until the Outstanding Note Balance has been reduced to zero.

An Amortization Event of the type described in clauses (f), (g), (h) or
(i) shall continue until the Outstanding Note Balance of the Notes has been
reduced to zero.

“Anticipated Completion Date” shall mean, for a Pre-Completion Loan, the date
set forth in the related Additional Timeshare Loan Supplement as specified by
resort and building on which the related Unit is expected to be an Available
Unit.

“Applicable Percentage” shall mean 1.50%.

“Assignment and Assumption Agreement” shall mean any Alternate Purchaser
Assignment and Assumption Agreement or any Purchaser Assignment and Assumption
Agreement.

“Assumption Date” shall have the meaning specified in Section 5.19(f) of the
Indenture and Servicing Agreement.

“Authorized Officer” shall mean (a) with respect to any corporation, limited
liability company or partnership, the Chairman of the Board, the President, any
Vice President, the Secretary, the Treasurer, any Assistant Secretary, any
Assistant Treasurer, Managing Member and each other officer of such corporation
or limited liability company or the general partner of such partnership
customarily performing functions similar to those performed by any

 

- 5 -



--------------------------------------------------------------------------------

of the above designated officers, and with respect to a particular matter, any
other officer to whom such matter is referred because of such officer’s
knowledge and familiarity with the particular subject or such officer
specifically authorized in resolutions of the Board of Directors of such
corporation or managing member of such limited liability company to sign
agreements, instruments or other documents in connection with the Indenture and
Servicing Agreement on behalf of such corporation, limited liability company or
partnership, as the case may be or (b) with respect to a trust, any person
meeting the criteria specified in clause (a) above with respect to the related
trustee.

“Available Funds” shall mean for any Payment Date, (A) all funds on deposit in
the Collection Account after making all transfers and deposits required from or
by (i) the Servicer pursuant to the Indenture and Servicing Agreement, (ii) the
Reserve Account or Hedge Reserve Account pursuant to Section 3.02(b) or
Section 3.02(e) of the Indenture and Servicing Agreement, (iii) the Seller or
the Issuer pursuant to Section 4.06 of the Indenture and Servicing Agreement,
(iv) the Performance Guarantor pursuant to the Performance Guaranty, and (v) a
Hedge Counterparty in respect of a Hedge Agreement, less (B) amounts on deposit
in the Collection Account related to collections related to any Due Periods
subsequent to the Due Period related to such Payment Date.

“Available Unit” shall mean a Unit where the Unit’s construction has been
completed in accordance with applicable brand standards and becomes available
for occupancy by timeshare owners.

“Back-Up Servicer” shall mean Wells Fargo Bank, National Association and its
permitted successors and assigns, as provided in the Indenture and Servicing
Agreement.

“Back-Up Servicing Fee” shall mean for any Payment Date, an amount equal to the
greater of (a) $2,500 and (b) the product of (x) one-twelfth of 0.02% and
(y) the Aggregate Loan Balance as of the first day of the related Due Period.

“Bank Base Rate” shall mean, with respect to any Purchaser for any day, a rate
per annum equal to the sum of (i) the Base Rate with respect to such Purchaser
on such date and (ii) the Applicable Percentage.

“Base Rate” shall mean, with respect to any Purchaser for any day, a rate per
annum equal to the greatest of (i) the prime rate of interest announced publicly
by (x) if such Purchaser is a Non-Conduit Committed Purchaser, such Purchaser
(or the Affiliate of such Purchaser that announces such rate), and (y) if such
Purchaser is a member of a Purchaser Group, the Funding Agent with respect to
such Purchaser Group (or the Affiliate of such Purchaser or Funding Agent, as
applicable, that announces such rate) as in effect at its principal office from
time to time, changing when and as said prime rate changes (such rate not
necessarily being the lowest or best rate charged by such Person) or, if such
Purchaser, Funding Agent or Affiliate thereof does not publicly announce the
prime rate of interest, as quoted in the Wall Street Journal on such day,
(ii) the sum of (a) 0.50% and (b) the rate equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not

 

- 6 -



--------------------------------------------------------------------------------

so published for any day that is a Business Day, the average of the quotations
for such day for such transactions received by such Purchaser (or if such
Purchaser is a member of a Purchaser Group, the Funding Agent with respect to
such Purchaser Group) from three Federal funds brokers of recognized standing
selected by it and (iii) the sum of (x) 1.00% and (b) the rate per annum
(rounded upwards, if necessary, to the nearest 1/100 of 1%) appearing on
Bloomberg L.P.‘s page BBAMI/Official BBA USD Libor Fixings (or any successor
page or such other page or service as such Purchaser shall determine in its sole
discretion) as the London interbank offered rate for deposits in U.S. dollars at
approximately 11:00 A.M. (London time) on such date (or if such day is not a
London Business Day, on the next preceding London Business Day) for a term of
one month, or, if more than one rate is specified on the applicable page or
screen, the arithmetic mean of all such rates. Notwithstanding any of the
foregoing to the contrary, solely for the purposes of Sections 2.8(c) and 2.8(d)
of the Note Purchase Agreement, “Base Rate” shall mean the greater of the rates
described in clause (i) and clause (ii) of the preceding sentence.

“Bankruptcy Code” shall mean the federal Bankruptcy Code, as amended (Title 11
of the United States Code).

“Basel III” shall mean “A Global Regulatory Framework for More Resilient Banks
and Banking Systems” developed by the Basel Committee on Banking Supervision,
initially published in December 2010.

“Beneficial Interest” shall mean the beneficial interests in the MVC Trust owned
by an Obligor.

“Benefit Plan” shall mean an “employee benefit plan” as defined in Section 3(3)
of ERISA that is subject to Title I of ERISA or any other “plan” as defined in
Section 4975(e)(1) of the Code that is subject to Section 4975 of the Code or
any entity whose underlying assets include plan assets by reason of an employee
benefit plan’s or plan’s investment in such entity or any plan that is subject
to any substantially similar provision of federal, state or local law.

“Borrowing Base” shall mean for any date of determination, the lesser of:

(x) the sum of the products of (i) the aggregate Loan Balance of each Borrowing
Base Loan Group minus its related Excluded Loan Group Balance and (ii) the
applicable Advance Rate; and

(y) the sum of the products of (i) the aggregate Loan Balance of each Borrowing
Base Loan Group minus its related Excluded Loan Group Balance and (ii) 85%.

For purposes of calculating the Borrowing Base on a Funding Date, the aggregate
Loan Balance of a Borrowing Base Loan Group, the Aggregate Loan Balance and
Excluded Loan Balance shall be measured as of the last day of the Due Period
related to the immediately preceding Payment Date (or, with respect to the
Additional Timeshare Loans conveyed on such Funding Date or Timeshare Loans
conveyed during the same Due Period, the related Cut-off Date). For purposes of
calculating the Borrowing Base with respect to any Determination Date, the
aggregate Loan Balance of a Borrowing Base Loan Group, the Aggregate Loan
Balance and Excluded Loan Balance shall be measured as of the end of the related
Due Period (or, with respect to the Additional Timeshare Loans conveyed on such
Funding Date or Timeshare Loans

 

- 7 -



--------------------------------------------------------------------------------

conveyed during the same Due Period, the related Cut-off Date). All Defaulted
Timeshare Loans, Delinquent Timeshare Loans and Defective Timeshare Loans shall
be deemed to have a Loan Balance of zero ($0) for purposes of this definition.

“Borrowing Base Loan Group” shall mean any of the Foreign Timeshare Loan Group
I, Foreign Timeshare Loan Group II, Domestic Obligor No FICO Loan Group, FICO
550 to 599 Loan Group, FICO 600 to 649 Loan Group, FICO 650 to 699 Loan Group,
FICO 700 to 749 Loan Group and FICO 750 Plus Loan Group.

“Borrowing Base Loans” shall mean, as of any date of determination, all
Timeshare Loans that are Eligible Timeshare Loans on such date and owned
directly by the Issuer and pledged to the Indenture Trustee pursuant to the
Indenture and Servicing Agreement or a Supplemental Grant.

“Borrowing Base Shortfall” shall mean on as of any date of determination, the
amount, if any, by which the Outstanding Note Balance (without giving effect to
any Increase on such date) exceeds the Borrowing Base on such date (without
giving effect to any pledge of Additional Timeshare Loans to the Indenture
Trustee on such date).

“Borrowing Notice” shall mean the notice presented by the Issuer to the
Administrative Agent, each Funding Agent, each Non-Conduit Committed Purchaser,
the Servicer and the Indenture Trustee to request the initial advance on the
Initial Funding Date or thereafter, an Increase, in the form attached as Exhibit
D to the Note Purchase Agreement.

“Breakage and Other Costs” shall mean any and all amounts owing by the Issuer to
any Purchaser or Funding Agent or the Administrative Agent pursuant to this
Agreement or any other Facility Document, other than in respect of interest or
principal on any Note and shall include without limitation (i) the amount of all
fees due under the Renewal Fee Letter (other than Purchaser Fees and the
Up-Front Renewal Fees), (ii) the amount of any Early Collection Fee and
(iii) any other amounts due from the Issuer hereunder but not included in
interest or principal on the Notes including, without limitation, under Sections
4.1, 4.2, 4.3 and 4.4 of the Note Purchase Agreement.

“Business Day” shall mean any day other than (i) a Saturday or a Sunday, or
(ii) a day on which banking institutions in New York City, the city in which the
Servicer is located or the city in which the Corporate Trust Office is located,
are authorized or obligated by law or executive order to be closed.

“Carrying Costs” shall mean, with respect to any Interest Accrual Period the sum
(without duplication) of the following amounts determined on an accrual basis in
accordance with GAAP consistently applied: with respect to (x) any Purchaser
Group, (a) the amount of interest accrued with respect to the portion of the
Purchaser Invested Amount funded by the Conduit which is a member of such
Purchaser Group at a rate equal to the CP Rate applicable to such Conduit for
such Interest Accrual Period and (b) the amount of interest accrued with respect
to the portion of the Purchaser Invested Amount funded by any Alternate
Purchaser which is a member of such Purchaser Group or any Liquidity Provider
with respect to such Conduit at either the Adjusted LIBOR Rate or the Bank Base
Rate, as applicable in accordance with Section

 

- 8 -



--------------------------------------------------------------------------------

2.8(a) of the Note Purchase Agreement and (y) any Non-Conduit Committed
Purchaser, the amount of interest accrued with respect to its Purchaser Invested
Amount at the LIBOR Rate or the LIBOR Rate plus the Applicable Percentage, as
applicable, in accordance with Section 2.8(a) of the Note Purchase Agreement;
provided, however, that following the occurrence of an Event of Default, the
Carrying Costs with respect to any Purchaser Group or Non-Conduit Committed
Purchaser shall be determined in accordance with Section 2.8(b) of the Note
Purchase Agreement. The Carrying Costs for any Interest Accrual Period
determined by reference to the applicable CP Rate or daily LIBOR Rate shall be
calculated using an estimate for the days in such Interest Accrual Period
remaining after the date on which the applicable Funding Agent or Non-Conduit
Committed Purchaser notifies the Administrative Agent of the applicable Carrying
Costs pursuant to Section 2.8(a)(v) of the Note Purchase Agreement. On or before
the day on which the applicable Funding Agent or Non-Conduit Committed Purchaser
is required to notify the Administrative Agent of the applicable Carrying Costs
with respect to the next succeeding Accrual Period, such Funding Agent or
Non-Conduit Committed Purchaser shall re-determine the Carrying Costs in respect
of the prior Accrual Period and if such re-determined amount is higher or lower
than the Carrying Costs initially reported as described above, such Funding
Agent or Non-Conduit Committed Purchaser shall advise the Administrative Agent
of the re-determined Carrying Costs, specifying the amount of any Carrying Costs
Underpayment or any Carrying Costs Overpayment.

“Carrying Costs Overpayment” shall mean, with respect to any Accrual Period
(x) with respect to a Purchaser Group the excess, if any, of (i) the amount of
Carrying Costs for such Accrual Period determined based on the CP Rate as
initially determined by the applicable Funding Agent pursuant to the definition
of “Carrying Costs”, over (ii) the amount of Carrying Costs for such Accrual
Period determined based on the CP Rate as re-determined by such Funding Agent
prior to the next succeeding Payment Date pursuant to the definition of
“Carrying Costs” and (y) with respect to a Non-Conduit Committed Purchaser, the
excess, if any, of (i) the amount of Carrying Costs for such Accrual Period
determined based on the LIBOR Rate as initially determined by such Non-Conduit
Committed Purchaser pursuant to the definition of “Carrying Costs”, over
(ii) the amount of Carrying Costs for such Accrual Period determined based on
the LIBOR Rate as re-determined by such Non-Conduit Committed Purchaser prior to
the next succeeding Payment Date pursuant to the definition of “Carrying Costs”.

“Carrying Costs Underpayment” shall mean, with respect to any Accrual Period
(x) with respect to a Purchaser Group, the excess, if any, of (i) the amount of
Carrying Costs for such Accrual Period determined based on the CP Rate as
re-determined by the applicable Funding Agent prior to the next succeeding
Payment Date pursuant to the definition of “Carrying Costs”, over (ii) the
amount of Carrying Costs for such Accrual Period determined based on the CP Rate
as initially determined by such Funding Agent pursuant to the definition of
“Carrying Costs” and (y) with respect to a Non-Conduit Committed Purchaser, the
excess, if any, of (i) the amount of Carrying Costs for such Accrual Period
determined based on the LIBOR Rate as re-determined by such Non-Conduit
Committed Purchaser prior to the next succeeding Payment Date pursuant to the
definition of “Carrying Costs”, over (ii) the amount of Carrying Costs for such
Accrual Period determined based on the LIBOR Rate as initially determined by
such Non-Conduit Committed Purchaser pursuant to the definition of “Carrying
Costs”.

 

- 9 -



--------------------------------------------------------------------------------

“Certificate of Trust” shall mean the Certificate of Trust filed with the
Secretary of State for the State of Delaware on September 6, 2011 in order to
form the Issuer, as the same may be amended, supplemented or otherwise modified
in accordance with the terms thereof.

“Change of Control” shall mean (i) any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) ) shall become, or obtain rights (whether by means
or warrants, options or otherwise) to become, the “beneficial owner” (as defined
in Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of
more than 30% of the outstanding common stock of the Performance Guarantor,
(ii) the board of directors of MVW shall cease to consist of a majority of
Continuing Directors; or (iii) MVW, through its subsidiary MVW US Holdings,
Inc., shall cease to own and control, of record and beneficially, directly 100%
of each class of outstanding Capital Stock of MORI, the Seller and the Owner,
free and clear of all Liens (except Liens created hereunder or under the
Corporate Revolver Facility.

“Charges” shall mean, with respect to Section 2.2(e) of the Note Purchase
Agreement, any external cost, fee or expense incurred by a Non-Conduit Committed
Purchaser or an Alternate Purchaser or any internal cost, fee or expense
incurred by any business of a Non-Conduit Committed Purchaser or an Alternate
Purchaser managing such Non-Conduit Committed Purchaser’s or such Alternate
Purchaser’s interests or obligations under the Note Purchase Agreement.

“Closing Date” shall mean September 28, 2011.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time and any successor statute, together with the rules and regulations
thereunder.

“Collection Account” shall mean the account established and maintained by the
Indenture Trustee pursuant to Section 3.02(a) of the Indenture and Servicing
Agreement.

“Commercial Paper” shall mean either (i) the promissory notes of any Conduit
issued by such Conduit in the commercial paper market or (ii) the promissory
notes issued in the commercial paper market by a multi-seller commercial paper
conduit the proceeds of which are loaned to a Conduit.

“Commitment” shall mean, for each Committed Purchaser, on any date of
determination, the commitment of such Committed Purchaser to purchase a Note on
the Initial Funding Date and, thereafter, to maintain and, subject to certain
conditions, increase its investment therein in accordance with the terms of the
Note Purchase Agreement in an amount not to exceed (a) (i) in the case of any
Committed Purchaser which is a party hereto on the Amendment Effective Date, the
dollar amount set forth opposite the name of such Committed Purchaser on
Schedule I of the Note Purchase Agreement, (ii) in the case of any Committed
Purchaser which is not a party hereto on the Amendment Effective Date, the
dollar amount specified as such in the Purchaser Assignment and Assumption
Agreement for such Purchaser or (iii) in the case of any permitted assignee of
an Alternate Purchaser pursuant to Section 5.10(d) of the Note Purchase
Agreement, the amount specified as such in the Alternate Purchaser Assignment
and Assumption Agreement pursuant to which such assignee acquired its interest
in

 

- 10 -



--------------------------------------------------------------------------------

the Notes, minus (b) the dollar amount of any portion thereof assigned pursuant
to an Assignment and Assumption Agreement in accordance with Section 5.10 of the
Note Purchase Agreement prior to such date of determination, plus (c) the dollar
amount of any increase to such Committed Purchaser’s Commitment consented to by
such Committed Purchaser prior to such date of determination.

“Commitment Percentage” shall mean, on any date of determination, with respect
to any Non-Conduit Committed Purchaser or Purchaser Group, the ratio, expressed
as a percentage, which the Purchaser Commitment Amount of such Non-Conduit
Committed Purchaser or Purchaser Group bears to the Facility Limit on such date.

“Committed Purchaser” shall mean any Alternate Purchaser or any Non-Conduit
Committed Purchaser.

“Competes” shall mean (1) to compete, conduct or participate or engage in, or
bid for or otherwise pursue a business, whether as a principal, sole proprietor,
partner, stockholder, or agent of, or consultant to or manager for, any Person
or in any other capacity; or (2) have any debt or equity ownership interest in
or actively assist, any Person or business that conducts, participates or
engages in, or bids for or otherwise pursues a business, whether as a principal,
sole proprietor, partner or stockholder, or agent of, or consultant to or
manager for, any Person or in any other capacity; provided, that “Competes”
shall not include ownership of less than 5% of the outstanding equity securities
of a publicly-traded Person; provided, further, that “Competes” shall not
include acting as a lender (including a Purchaser under the Facility Documents)
to a Direct Competitor or acting in an advisory role to a Direct Competitor.

“Conduit” shall mean any commercial paper conduit identified as a Conduit on
Schedule I to the Note Purchase Agreement or in the Assignment and Assumption
Agreement pursuant to which such Purchaser became a party thereto, and any
permitted assignee thereof.

“Conduit Assignee” shall mean, with respect to any Conduit, either (x) any
commercial paper conduit administered by the Funding Agent with respect to such
Conduit or (y) any other commercial paper conduit which has entered into a
Liquidity Agreement with one or more Alternate Purchasers (or any Affiliate of
such Alternate Purchasers) with respect to such Conduit, in either case
designated by the Funding Agent with respect to such Conduit to accept an
assignment from such Conduit of the Purchaser Invested Amount or a portion
thereof with respect to the Purchaser Group of which such Conduit is a member
and such Conduit’s rights and obligations under this Agreement pursuant to
Section 5.10(c) of the Note Purchase Agreement; provided that no Conduit
Assignee pursuant to clause (y) of this definition shall be a direct competitor
(or an Affiliate thereof) of the Performance Guarantor or the Servicer in the
lodging, vacation exchange and rentals or vacation ownership businesses.

“Consolidated Net Worth” shall mean at any date, all amounts that would, in
conformity with GAAP, be included on a consolidated balance sheet of MVW under
shareholders’ equity at such date.

 

- 11 -



--------------------------------------------------------------------------------

“Consolidated Tangible Net Worth” shall mean, at any date, (a) Consolidated Net
Worth, minus (b) the net book value of all assets on the consolidated balance
sheet of MVWC used to calculate Consolidated Net Worth that would be treated as
intangible assets under GAAP (including goodwill, trademarks, trade names,
service marks, service names, copyrights, patents, organizational expenses and
the excess of any equity in any Subsidiary over the cost of the investment in
such Subsidiary), all as determined on a consolidated basis in accordance with
GAAP

“Continued Errors” shall have the meaning specified in Section 5.19(f)(i) of the
Indenture and Servicing Agreement.

“Continuing Directors” shall mean the directors of MVW on the Amendment
Effective Date and each other director, if, in each case, such other director’s
nomination for election to the board of directors of MVW is recommended by at
least 66-2/3% of the then Continuing Directors.

“Control Account” shall mean any account subject to a Control Agreement. A list
of all Control Accounts on the Amendment Effective Date has been provided by the
Issuer (or its agent) to the Administrative Agent and the Indenture Trustee.

“Control Account Bank” shall mean a commercial bank at which a Control Account
is established. A list of all Control Account Banks on the Amendment Effective
Date has been provided by the Issuer (or its agent) to the Administrative Agent
and the Indenture Trustee.

“Control Agreement” shall mean a control agreement by and among the Issuer (or
its agent), the Indenture Trustee (or its agent), the Servicer and the related
Control Account Bank, which agreement sets forth the rights of the parties
thereto with respect to the disposition and application of collections deposited
in the related Control Account, including the right of the Indenture Trustee (or
its agent) to direct the Control Account Bank to remit collections directly to
the Indenture Trustee for the benefit of the Noteholders.

“Control Account Intercreditor Agreement” shall mean that certain intercreditor,
security and agency agreement, dated as of September 28, 2011, by and among the
Issuer, the Indenture Trustee, MVW, MORI, the Servicer, the various issuers and
indenture trustees and other creditors party thereto from time to time, and
Wells Fargo Bank, National Association, as agent.

“Conveyed Timeshare Loan Assets” shall have the meaning set forth in Section 2
of the Purchase Agreement and Sale Agreement.

“Corporate Revolver Facility” shall mean that certain credit agreement, dated as
of October 20, 2011, among MVW, MORI, as borrower, the several lenders from time
to time parties thereto, Bank of America, N.A. and Deutsche Bank Securities
Inc., as co-documentation agents and JPMorgan Chase Bank, N.A., as
administrative agent, as such agreement may from time to time be amended,
supplemented or otherwise modified in accordance with its terms.

“Corporate Trust Office” shall mean (i) the office of the Indenture Trustee,
which office is at the address set forth in Section 13.03 of the Indenture and
Servicing Agreement, or (ii) the office of the Owner Trustee, which is at the
address set forth in Section 2.2 of the Trust Agreement, as applicable.

 

- 12 -



--------------------------------------------------------------------------------

“CP Rate” shall mean, with respect to (a) a Conduit that is funding a portion of
the Purchaser Invested Amount with respect to the Purchaser Group of which it is
a member on a pooled basis, for each day, the weighted average rate at which
interest or discount is accruing on or in respect of the Commercial Paper with
respect to such Conduit allocated, in whole or in part, by the related Funding
Agent, to fund the purchase or maintenance of such portion of such Purchaser
Invested Amount (including, without limitation, any interest attributable to the
commissions of placement agents and dealers in respect of such Commercial Paper
and any costs associated with funding small or odd-lot amounts, to the extent
that such commissions or costs are allocated, in whole or in part, to such
Commercial Paper by such Funding Agent) or (b) a Conduit that is funding a
portion of the Purchaser Invested Amount with respect to the Purchaser Group of
which it is a member with Commercial Paper with respect to such Conduit issued
in specified tranches (such Conduit, a “Match Funded Conduit”), the weighted
average rate of the Commercial Paper with respect to such Conduit issued to fund
or maintain such portion of such Purchaser Invested Amount, including an amount
equal to the portion of the Face Amount of the outstanding Commercial Paper
issued to fund or maintain such portion of such Purchaser Invested Amount that
corresponds to the portion of the proceeds of such Commercial Paper that was
used to pay the interest or discount component of maturing Commercial Paper
issued to fund or maintain such portion of such Purchaser Invested Amount, to
the extent that such Conduit has not received payments of interest in respect of
such interest component prior to the maturity date of such maturing Commercial
Paper, and including the portion of such interest or discount component
constituting dealer or placement agent commissions; provided, however, that each
such Match Funded Conduit shall approve the length of each tranche period and
the portion of such Purchaser Invested Amount allocated to such tranche period.

“Credit and Collection Policy” shall mean those credit and collection policies
and practices of the initial Servicer in effect as of a specified date; and for
any successor Servicer shall mean the credit and collection policies and
practices of such successor in effect on the date which it commences servicing.
The Credit and Collection Policy of the initial Servicer in effect on the
Amendment Effective Date has been delivered to the Administrative Agent and the
Indenture Trustee.

“Credit Card Account” shall mean an arrangement whereby an Obligor makes
payments under a Timeshare Loan via pre-authorized debit to a Major Credit Card.

“CRR” shall mean the European Union Capital Requirements Regulation (Regulation
(EU) No 575/2013), as amended from time to time.

“Current Equity Percentage” shall mean, with respect to any date of
determination and a Timeshare Loan (a) 100% minus (B) the ratio expressed as a
percentage of (i) the related Loan Balance minus financed closing costs divided
by (ii) the related Purchase Price.

“Custodial Agreement” shall mean that certain custodial agreement, dated as of
September 1, 2011, by and among, the Custodian, the Indenture Trustee, the
Servicer and the Issuer, as such agreement may from time to time be amended,
supplemented or otherwise modified in accordance with its terms.

 

- 13 -



--------------------------------------------------------------------------------

“Custodial Fees” shall mean such fees as the Custodian shall charge from time to
time, as specified in the Custodial Agreement.

“Custodian” shall mean Wells Fargo Bank, National Association or its permitted
successors and assigns.

“Cut-Off Date” shall mean the date specified in the related Schedule of
Timeshare Loans as the date after which all subsequent collections related to
such Timeshare Loans are sold by MORI to the Seller and by the Seller to the
Issuer and pledged by the Issuer to the Indenture Trustee.

“Cut-Off Date Loan Balance” shall mean the Loan Balance of a Timeshare Loan on
the related Cut-Off Date.

“DBRS” shall mean DBRS, Inc.

“Defaulted Timeshare Loan” shall mean any Timeshare Loan for which any of the
earliest following events may have occurred: (i) any payment or part thereof has
been delinquent more than 150 days as of the end of the related Due Period (as
determined by the Servicer in accordance with the Servicing Standard), (ii) the
Servicer has initiated foreclosure or similar proceedings with respect to the
related Timeshare Property or has received the related deed or assignment in
lieu of foreclosure, or (iii) provided that such Timeshare Loan is at least one
day delinquent, the Servicer has determined that such Timeshare Loan should be
fully written off in accordance with the Credit and Collection Policy.

“Defective Timeshare Loan” shall have the meaning specified in Section 4.06 of
the Indenture and Servicing Agreement.

“Deficit” shall have the meaning specified in Section 2.4 of the Note Purchase
Agreement.

“Delayed Amount” has the meaning specified in Section 2.2(e) of the Note
Purchase Agreement.

“Delayed Funding Date” has the meaning specified in Section 2.2(e) of the Note
Purchase Agreement.

“Delayed Funding Notice” has the meaning specified in Section 2.2(e) of the Note
Purchase Agreement.

“Delayed Funding Purchaser” has the meaning specified in Section 2.2(e) of the
Note Purchase Agreement.

“Delayed Funding Purchaser Group” has the meaning specified in Section 2.2(e) of
the Note Purchase Agreement.

 

- 14 -



--------------------------------------------------------------------------------

“Delayed Funding Reimbursement Amount” shall mean, with respect to any Delayed
Amount of a Delayed Funding Purchaser funded by Non-Delayed Funding Purchasers
on a Funding Date, an amount equal to the excess, if any, of (a) such Delayed
Amount over (b) the amount, if any, by which the portion of any Principal
Distribution Amount paid to such Non- Delayed Funding Purchasers pursuant to
Section 3.04 of the Indenture and Servicing Agreement or of any decrease to the
Outstanding Note Balance made in accordance with Section 2.3 of the Note
Purchase Agreement, on any date during the period from and including such
Funding Date to but excluding the Delayed Funding Date for such Delayed Amount,
was greater than what it would have been had such Delayed Amount been funded by
such Delayed Funding Purchaser on such Funding Date.

“Delinquent Timeshare Loan” shall mean a Timeshare Loan for which any payment or
part thereof has been delinquent more than 30 days as of the end of the related
Due Period.

“Determination Date” shall mean, with respect to any Payment Date, the second
Business Day prior to such Payment Date.

“Direct Competitor” shall mean any Person that Competes with MVW, MORI or any
Vacation Ownership Business or any Subsidiary of such Person or other Person
that controls, is controlled by, or is under common control with, any of the
foregoing Persons. For purposes of this definition, “control” of a Person shall
mean the power, directly or indirectly, to direct or to cause the direction of
the management and policies of such Person, whether by contract or otherwise.

“Domestic Obligor” shall mean Obligors who are citizens or residents of, and
make payments from, the United States, Puerto Rico, the U.S. Virgin Islands, or
Guam, any of the other territories of the United States, Canada or U.S. military
bases. For the avoidance of doubt, having a military address outside the United
States or making payments from such address shall not cause a United States
citizen or resident Obligor to not be a Domestic Obligor.

“Domestic Obligor No FICO Loan Group” shall mean Borrowing Base Loans for which
the related Domestic Obligors do not have FICO scores.

“Downpayment Percentage” shall mean, with respect to any date of determination
and a Timeshare Loan (a) 100% minus (b) the ratio expressed as a percentage of
(i) the original Loan Balance of such Timeshare Loan minus financed closing
costs divided by (ii) the related Purchase Price.

“Due Period” shall mean with respect to (i) any Payment Date other than the
initial Payment Date, the immediately preceding calendar month and (ii) the
initial Payment Date, the period from the Closing Date to and including the last
day of the calendar month prior to such Payment Date.

“Early Collection Fee” shall mean, (i) with respect to any Purchaser Group and
any Funding Period during which the portion of the Outstanding Note Balance that
was allocated to such Funding Period is reduced for any reason whatsoever, the
excess, if any, of (x) the additional Carrying Costs that would have accrued
during such Funding Period if such

 

- 15 -



--------------------------------------------------------------------------------

reductions had not occurred, minus (y) the income, if any, received by the
recipient of such reductions from investing the proceeds of such reductions and
(ii) with respect to any Non-Conduit Committed Purchaser and any Interest
Accrual Period during which the Purchaser Invested Amount of such Non-Conduit
Committed Purchaser is reduced for any reason whatsoever on a date other than a
Payment Date, the excess, if any, of (x) the additional Carrying Costs that
would have accrued during such Interest Accrual Period if such reductions had
not occurred, minus (y) the income, if any, received by the recipient of such
reductions from investing the proceeds of such reductions.

“ECP Asset Amount” shall mean, for any date of determination, an amount equal to
sum of (i) the Loan Balances of all Timeshare Loans and (ii) amounts on deposit
in the Trust Accounts.

“Effective Date” shall mean, with respect to any Purchaser which becomes a party
to the Note Purchase Agreement after the Closing Date, the date on which such
Purchaser becomes a party hereto, whether by assignment or direct execution of
the Note Purchase Agreement or otherwise.

“Eligible Bank Account” shall mean a segregated account, which may be an account
maintained with the Indenture Trustee, which is either (a) maintained with a
depository institution or trust company whose long-term unsecured debt
obligations are rated at least A by S&P and A2 by Moody’s and whose short-term
unsecured obligations are rated at least A-1 by S&P and P-1 by Moody’s; or (b) a
trust account or similar account maintained at the corporate trust department of
the Indenture Trustee.

“Eligible Investments” shall mean one or more of the following obligations or
securities:

(1) direct obligations of, and obligations fully guaranteed as to timely payment
of principal and interest by, the United States of America or any agency or
instrumentality of the United States of America the obligations of which are
backed by the full faith and credit of the United States of America (“Direct
Obligations”);

(2) federal funds, or demand and time deposits in, certificates of deposit of,
or bankers’ acceptances issued by, any depository institution or trust company
(including U.S. subsidiaries of foreign depositories and the Indenture Trustee
or any agent of the Indenture Trustee, acting in its respective commercial
capacity) incorporated under the laws of the United States of America or any
state thereof and subject to supervision and examination by federal or state
banking authorities, so long as at the time of investment, the commercial paper
or other short-term unsecured debt obligations or long-term unsecured debt
obligations of such depository institution or trust company have been rated by
each Rating Agency in its highest short-term rating category or one of its two
highest long-term rating categories (and no such rating shall include a
subscript of “f”, “r”, “p”, “pi”, “q” or “t”);

 

- 16 -



--------------------------------------------------------------------------------

(3) securities bearing interest or sold at a discount issued by any corporation
incorporated under the laws of the United States of America or any state thereof
which has a short-term unsecured debt rating from each Rating Agency, at the
time of investment at least equal to the highest short-term unsecured debt
ratings of each Rating Agency (and no such rating shall include a subscript of
“f”, “r”, “p”, “pi”, “q” or “t”), provided, however, that securities issued by
any particular corporation will not be Eligible Investments to the extent that
investment therein will cause the then outstanding principal amount of
securities issued by such corporation and held as part of the Trust Estate to
exceed 20% of the sum of the Outstanding Note Balance and the aggregate
principal amount of all Eligible Investments in the Collection Account,
provided, further, that such securities will not be Eligible Investments if they
are published as being under review with negative implications from either
Rating Agency;

(4) commercial paper (including both non interest-bearing discount obligations
and interest-bearing obligations payable on demand or on a specified date not
more than 180 days after the date of issuance thereof) rated by each Rating
Agency in its highest short-term ratings (and no such rating shall include a
subscript of “f”, “r”, “p”, “pi”, “q” or “t”); and

(5) any other demand, money market fund, common trust estate or time deposit or
obligation, or interest-bearing or other security or investment (including those
managed or advised by the Indenture Trustee or an Affiliate thereof), rated in
the highest rating category by each Rating Agency (and no such rating shall
include a subscript of “f”, “r”, “p”, “pi”, “q” or “t”). Such investments in
this subsection (5) may include money market mutual funds rated either “AAAm” or
“AAAm-G” by S&P or common trust estates, including any other fund for which the
Indenture Trustee or an Affiliate thereof serves as an investment advisor,
administrator, shareholder servicing agent, and/or custodian or subcustodian,
notwithstanding that (x) the Indenture Trustee or an Affiliate thereof charges
and collects fees and expenses from such funds for services rendered, (y) the
Indenture Trustee or an Affiliate thereof charges and collects fees and expenses
for services rendered pursuant to the Indenture and Servicing Agreement, and
(z) services performed for such funds and pursuant to the Indenture and
Servicing Agreement may converge at any time;

provided, however, that (a) any Eligible Investment must be money-market or
other relatively risk-free instruments without options and with maturities no
later than the Business Day prior to the expected Payment Date, and (b) no such
instrument shall be an Eligible Investment if such instrument (1) evidences
either (x) a right to receive only interest payments with respect to the
obligations underlying such instrument or (y) both principal and interest
payments derived from obligations underlying such instrument and the principal
and interest payments with respect to such instrument provide a yield to
maturity of greater than 120% of the yield to maturity at par of such underlying
obligations, and (2) is purchased at a price in excess of par.

 

- 17 -



--------------------------------------------------------------------------------

“Eligible Timeshare Loan” shall mean a Timeshare Loan conforming to each of the
representations and warranties set forth in Schedule I to the Sale Agreement as
of the Funding Date, Transfer Date or, with respect to a Determination Date (and
the related Payment Date), the last day of the related Due Period, as the case
may be. Delinquent Timeshare Loans, Defaulted Timeshare Loans and Defective
Timeshare Loans, as of any date of determination, are not Eligible Timeshare
Loans.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and the rulings
issued thereunder.

“ERISA Affiliate” shall mean, with respect to any Person, (i) any corporation
which is a member of the same controlled group of corporations (within the
meaning of Section 414(b) of the Internal Revenue Code) as such Person; (ii) a
trade or business (whether or not incorporated) under common control (within the
meaning of Section 414(c) of the Internal Revenue Code) with such Person; or
(iii) for purposes of Code Section 412, a member of the same affiliated service
group (within the meaning of Section 414(m) of the Internal Revenue Code) as
such Person, any corporation described in clause (i) above or any trade or
business described in clause (ii) above.

“Errors” shall have the meaning specified in Section 5.19(f)(i) of the Indenture
and Servicing Agreement.

“Event of Default” shall have the meaning specified in Section 6.01 of the
Indenture and Servicing Agreement.

“Exchange Notes” shall mean notes issued pursuant to an Exchange Notes Indenture
in exchange for Notes held by an Extending Noteholder.

“Exchange Notes Indenture” shall have the meaning set forth in Section 2.13 of
the Indenture and Servicing Agreement.

“Excluded Loan Balance” shall mean, as of any date of determination, the sum of
the following:

(i) the amount by which the aggregate Loan Balance of all Borrowing Base Loans
relating to a Timeshare Property at an RCC Resort or a GRM Resort exceeds 10.0%
of the Aggregate Loan Balance of all Borrowing Base Loans; plus

(ii) the amount by which the aggregate Loan Balance of all Borrowing Base Loans
with an original term to stated maturity more than 120 months exceeds 30.0% of
the Aggregate Loan Balance of all Borrowing Base Loans; plus

(iii) the amount by which the aggregate Loan Balance of all Borrowing Base Loans
with both an original term to stated maturity of more than 180 months and were
originated after the Closing Date, exceeds 5% of the Aggregate Loan Balance of
all Borrowing Base Loans; plus

 

- 18 -



--------------------------------------------------------------------------------

(iv) the amount by which the aggregate Loan Balance of all Borrowing Base Loans
for which the related Obligor is a resident of the Highest State Concentration
exceeds 30.0% of the Aggregate Loan Balance of all Borrowing Base Loans; plus

(v) the amount by which the aggregate Loan Balance of all Borrowing Base Loans
for which the related Obligor is a resident of the Highest Five State
Concentration exceeds 60.0% of the Aggregate Loan Balance of all Borrowing Base
Loans, plus

(vi) the amount by which the aggregate Loan Balance of all Borrowing Base Loans
having a Foreign Obligor from the Highest Country Concentration exceeds 30.0% of
the aggregate Loan Balance of all Borrowing Base Loans having a Foreign Obligor;
plus

(vii) the amount by which the aggregate Loan Balance of all Borrowing Base Loans
having a Foreign Obligor from the Highest Three Countries Concentration exceeds
60.0% of the aggregate Loan Balance of all Borrowing Base Loans having a Foreign
Obligor; plus

(viii) the Loan Balance of any Pre-Completion Loan with more than 9 months
remaining until its Anticipated Completion Date; plus

(ix) the amount by which the aggregate Loan Balance of all Pre-Completion Loans
with 9 months or less until their respective Anticipated Completion Date exceeds
7.5% of the Aggregate Loan Balance of all Borrowing Base Loans; plus

(x) the Loan Balance of any Pre-Completion Loan for which the related Unit is
not an Available Unit as of its Anticipated Completion date; plus

(xi) the amount by which the aggregate Loan Balance of all Borrowing Base Loans
with a Loan Balance greater than $125,000 exceeds 15.0% of the Aggregate Loan
Balance of all Borrowing Base Loans; plus

(xii) the amount by which the aggregate Loan Balance of all Borrowing Base Loans
(other than Borrowing Base Loans related to an Upgrade) for which the related
Obligor did not have a Downpayment Percentage of at least 10% at the time of
purchase exceeds 10% of the Aggregate Loan Balance of all Borrowing Base Loans;
plus

(xiii) the amount by which the aggregate Loan Balance of all Borrowing Base
Loans in the FICO 550 to 599 Loan Group exceeds 5% of the Aggregate Loan Balance
of all Borrowing Base Loans; plus

(xiv) the amount by which the aggregate Loan Balance of all Borrowing Base Loans
for which the related Obligor is a Domestic Obligor with no FICO score exceeds
5% of the Aggregate Loan Balance of all Borrowing Base Loans.

 

- 19 -



--------------------------------------------------------------------------------

“Excluded Loan Group Balance” shall mean for any Borrowing Base Loan Group, an
amount equal to the Excluded Loan Balance multiplied by a fraction, the
numerator of which is the aggregate Loan Balance of Borrowing Base Loans in such
Borrowing Base Loan Group and the denominator of which is the Aggregate Loan
Balance of the Borrowing Base Loans.

“Excluded Taxes” shall have the meaning set forth in Section 4.3 of the Note
Purchase Agreement.

“Extended Portion” shall mean, with respect to any Purchaser Group or
Non-Conduit Committed Purchaser that is extending the Facility Termination Date
with respect to less than all of its Purchaser Commitment Amount, an amount
equal to the portion of such Purchaser Group or Non-Conduit Committed
Purchaser’s Purchaser Invested Amount that is being extended.

“Extending Noteholder” shall mean a Noteholder that is either (x) the Funding
Agent for a Purchaser Group that is an Extending Purchaser or (y) a Non-Conduit
Committed Purchaser that is an Extending Purchaser.

“Extending Noteholder’s Percentage” shall mean, as of any Facility Termination
Date, the percentage equivalent of a fraction (i) the numerator of which is
equal to the aggregate principal amount of the Notes held by each Extending
Noteholder (or, in the case of any Extending Noteholder which is extending its
Facility Termination Date for an amount that is less than its entire Purchaser
Commitment Amount, the Extended Portion with respect to such Extending
Noteholder) on such date and (ii) the denominator of which is equal to the
Outstanding Note Balance on such date.

“Extending Purchaser” shall mean a Purchaser Group or a Non-Conduit Committed
Purchaser other than a Non-Extending Purchaser.

“Face Amount” shall mean, with respect to any Commercial Paper, the amount to be
paid by the applicable Conduit on the maturity date of such Commercial Paper,
whether issued on a discount basis or on an interest-bearing basis.

“Facility Documents” shall mean, collectively, the Indenture and Servicing
Agreement, the Performance Guaranty, the Purchase Agreement, the Sale Agreement,
the Custodial Agreement, the Administration Agreement, the Trust Agreement, the
UCC financing statements, the Fee Letter, the Renewal Fee Letter, the Control
Agreement, the Control Account Intercreditor Agreement, each Hedge Agreement and
all other agreements, documents or instruments delivered in connection with the
transactions contemplated thereby, and “Facility Document” shall mean any of
them.

“Facility Limit” shall mean, on any date of determination, the sum of the
Purchaser Commitment Amounts with respect to each of the Purchaser Groups and
the Non-Conduit Committed Purchasers on such date. The Facility Limit shall be
reduced by the Purchaser Commitment Amount of each Non-Extending Purchaser on
the Facility Termination Date with respect to such Non-Extending Purchaser (or,
in the case of an Extending Noteholder which is extending its Facility
Termination Date for an amount less than its entire Purchaser Commitment Amount,
the non-Extended Portion of the related Purchaser Commitment Amount). On the
Amendment Effective Date, the Facility Limit shall be $250,000,000.

 

- 20 -



--------------------------------------------------------------------------------

“Facility Termination Date’’ shall mean, with respect to any Purchaser Group or
Non-Conduit Committed Purchaser, September 15, 2016, as such date may be
extended in accordance with Section 2.3(c) of the Note Purchase Agreement.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future Treasury Regulations or official interpretations thereof and any
agreement entered into pursuant to Section 1471(b)(1) of the Code.

“FATCA Withholding Tax” shall mean any withholding or deduction made in respect
of any payment pursuant to FATCA.

“Fee Letter” shall mean, as the context shall require, the (i) Fee Letter among
the Issuer, the Performance Guarantor, MORI, each Purchaser, the Administrative
Agent, each Funding Agent and Non-Conduit Committed Purchaser relating to the
Up-Front Fees, (ii) Fee Letter among the Issuer, the Performance Guarantor, MORI
and the Structuring Agent relating to the Structuring Fee, or (iii) Fee Letter
among the Issuer, MORI, the Performance Guarantor and the Administrative Agent
relating to the Administrative Agent Fee, in each case, as such fee letter may
from time to time be amended, supplemented or otherwise modified in accordance
with its terms.

“FICO” shall mean a credit risk score for individuals calculated using the model
developed by Fair, Isaac and Company. Any reference to a FICO score in a
Facility Document shall mean the FICO score attributed to any Domestic Obligor
at the time of sale of an interest in a Timeshare Property to such Domestic
Obligor; provided that if there is more than one Domestic Obligor with respect
to a Timeshare Loan, any reference to a FICO score in a Facility Document shall
mean the FICO score attributed to, (i) if such Timeshare Loan was originated on
or prior to November 30, 2005, either (A) the FICO score of the primary Domestic
Obligor or (B) the average of the FICO Scores of the primary and secondary
Domestic Obligor or (ii) if such Timeshare Loan was originated after
November 30, 2005, the primary Domestic Obligor, in each case at the time of
sale of an interest in a Timeshare Property to such Domestic Obligors.

“FICO 550 to 599 Loan Group” shall mean all Borrowing Base Loans for which the
related Domestic Obligors have FICO scores in the range from and including 550
to and including 599.

“FICO 600 to 649 Loan Group” shall mean all Borrowing Base Loans for which the
related Domestic Obligors have FICO scores in the range from and including 600
to and including 649.

“FICO 650 to 699 Loan Group” shall mean all Borrowing Base Loans for which the
related Domestic Obligors have FICO scores in the range from and including 650
to and including 699.

“FICO 700 to 749 Loan Group” shall mean all Borrowing Base Loans for which the
related Domestic Obligors have FICO scores in the range from and including 700
to and including 749.

 

- 21 -



--------------------------------------------------------------------------------

“FICO 750 Plus Loan Group” shall mean all Borrowing Base Loans for which the
related Domestic Obligors have FICO scores equal to or greater than 750.

“Financial Covenants” shall mean (A) the covenant contained in the Corporate
Revolver Facility that relates to (1) Consolidated Tangible Net Worth, (2) the
maximum ratio of Consolidated Total Debt to Consolidated Adjusted EBITDA and
(3) minimum Consolidated Interest Coverage Ratio (as such terms are defined in
the Corporate Revolver Facility), (B) the Minimum Consolidated Tangible Net
Worth Floor Covenant and (C) any other numerical financial covenant or covenants
found in the Corporate Revolver Facility, as and when required under the
Corporate Revolver Facility.

“Fitch” shall mean Fitch, Inc.

“Foreign Country” shall mean a jurisdiction that is not the “United States” (as
defined in Section 7701(a)(9) of the Code), Canada, Guam, Puerto Rico, the U.S.
Virgin Islands or any of the territories of the United States.

“Foreign Obligor” shall mean an Obligor who is not a Domestic Obligor.

“Foreign Timeshare Loan” shall mean a Borrowing Base Loan for which the related
Obligor is a Foreign Obligor.

“Foreign Timeshare Loan Group I” shall mean Borrowing Base Loans which are
Foreign Timeshare Loans with an aggregate Loan Balance up to and including an
amount equal to 25% of the Aggregate Loan Balance of all Borrowing Base Loans.

“Foreign Timeshare Loan Group II” shall mean Borrowing Base Loans which are
Foreign Timeshare Loans with an aggregate Loan Balance in excess of 25% but less
than 40% of the Aggregate Loan Balance of all Borrowing Base Loans.

“Funding Agent-Related Persons” shall mean the applicable Funding Agent,
together with its Affiliates, and the officers, directors, employees, agents and
attorneys-in-fact of such Persons and their respective Affiliates.

“Funding Agent” shall have the meaning set forth in the Preliminary Statement of
the Note Purchase Agreement.

“Funding Date” shall mean the Initial Funding Date or the date on which the
Outstanding Note Balance is increased pursuant to Section 2.2 of the Note
Purchase Agreement.

“Funding Period” shall mean, with respect to any portion of the Purchaser
Invested Amount with respect to any Purchaser Group: (i) if such amount accrues
interest by reference to the CP Rate in accordance with Section 2.8 of the Note
Purchase Agreement, a period selected by the Funding Agent for such Purchaser
Group and notified to the Issuer and with the consultation of the Issuer, it
being understood that such Funding Agent shall have the sole right to choose
such period; (ii) if such amount accrues interest by reference to the Adjusted
LIBOR Rate in accordance with Section 2.8 of the Note Purchase Agreement, the
period determined in accordance with Section 2.8 of the Note Purchase Agreement;
(iii) if such amount

 

- 22 -



--------------------------------------------------------------------------------

accrues interest by reference to the Bank Base Rate in accordance with
Section 2.8 of the Note Purchase Agreement, a period of from 1 to 30 days;
provided, however, that whenever the last day of a Funding Period would
otherwise occur on a day other than a Business Day, the last day of such Funding
Period shall be extended to occur on the next succeeding Business Day.

“Funding Source” shall have the meaning set forth in Section 4.2 of the Note
Purchase Agreement.

“GAAP” generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of the Financial Covenants,
GAAP shall be determined on the basis of such principles in effect on the date
hereof and consistent with those used in the preparation of the most recent
audited financial statements referred to in Section 3.1(t) of the Note Purchase
Agreement. In the event that any “Accounting Change” (as defined below) shall
occur and such change results in a change in the method of calculation of
financial covenants, standards or terms in the Indenture and Servicing
Agreement, then the Issuer and the Administrative Agent agree to enter into
negotiations in order to amend such provisions of the Indenture and Servicing
Agreement so as to reflect equitably such Accounting Changes with the desired
result that the criteria for evaluating the Performance Guarantor’s financial
condition shall be the same after such Accounting Changes as if such Accounting
Changes had not been made. Until such time as such an amendment shall have been
executed and delivered by the Issuer, the Administrative Agent and the Majority
Facility Investors, all financial covenants, standards and terms in the
Indenture and Servicing Agreement shall continue to be calculated or construed
as if such Accounting Changes had not occurred. “Accounting Changes” refers to
changes in accounting principles required by the promulgation of any rule,
regulation, pronouncement or opinion by the Financial Accounting Standards
Board, American Institute of Certified Public Accountants or, if applicable, the
Securities and Exchange Commission.

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

“Grant” shall mean to grant, bargain, convey, assign, transfer, mortgage,
pledge, create and grant a security interest in and right of set-off against,
deposit, set over and confirm.

“GRM Resort” shall mean a Resort operating under the Grand Residences by
Marriott brand.

“Gross Excess Spread Percentage” shall mean for any Due Period the percentage
equivalent of a fraction:

(A) the numerator of which is the product of:

(x) the sum of (i) all collections for such Due Period on the Borrowing Base
Loans attributable to interest and (ii) amounts received from a Qualified Hedge
Counterparty during such Due Period, minus the sum of (i) the Interest
Distribution Amount on the related Payment Date, (ii) the Servicing Fee on the
related Payment Date; and (iii) any Net Hedge Payment due on the related Payment
Date;

 

- 23 -



--------------------------------------------------------------------------------

(y) 360, divided by the actual number of days in such Due Period, and

(B) the denominator of which is the average of the Aggregate Loan Balance at the
beginning and end of such Due Period.

“Hedge Agreement” shall mean collectively (i)(A) the related ISDA Master
Agreement, the related Schedule to the ISDA Master Agreement, and the related
Confirmation or (B) a long form confirmation, and (ii) to the extent applicable,
pursuant to Section 3.03(b)(v) of the Indenture, an ISDA Credit Support Annex
relating thereto.

“Hedge Agreement Collateral Posting Requirements” shall have the meaning set
forth in Section 3.03(a)(ix) of the Indenture and Servicing Agreement.

“Hedge Amortization Schedule” shall mean the amortization schedule prepared from
time to time by the Administrative Agent in accordance with Section 3.03(e) of
the Indenture in connection with the Hedge Agreements based on (i) the timeshare
loan data file prepared by the Issuer and the Servicer for the Administrative
Agent and (ii) the commercially reasonable assumptions regarding payment,
prepayment and defaults on the Timeshare Loans agreed upon by the Issuer and the
Administrative Agent in writing.

“Hedge Collateral Account” shall mean the account established and maintained by
the Indenture Trustee pursuant to Section 3.02(d) of the Indenture and Servicing
Agreement.

“Hedge Collateral Amount” shall have the meaning specified in Section 3.03 of
the Indenture and Servicing Agreement.

“Hedge Counterparty” shall mean the initial counterparty under a Hedge
Agreement, and any Qualified Hedge Counterparty to such Hedge Agreement
thereafter.

“Hedge Determination Date” shall mean the date that is 2 Business Days prior to
a Determination Date.

“Hedge Event of Default or Termination Event” shall mean any event of default or
termination event under a Hedge Agreement.

“Hedge Requirements” shall have the meaning specified in Section 3.03 of the
Indenture and Servicing Agreement.

“Hedge Reserve Account” shall mean the account established and maintained by the
Indenture Trustee pursuant to Section 3.02(e) of the Indenture and Servicing
Agreement.

“Hedge Reserve Account Required Balance” shall mean for any Funding Date or
Hedge Determination Date, the higher of two bids obtained by the Servicer from
broker/dealers approved by the Administrative Agent regarding the purchase price
of a Hedge Agreement in the form of an interest rate cap that meets the
requirements of Section 3.03(b) for a notional amount equal to 95% of the
Unhedged Outstanding Note Balance and based on the Hedge Amortization Schedule.

 

- 24 -



--------------------------------------------------------------------------------

“Hedge Reserve Option” shall mean the Issuer’s revocable election to deposit
Hedge Reserve Amounts to fully or partially fund the Hedge Reserve Account in
lieu of providing Hedge Agreements pursuant to Section 3.03(c) of the Indenture
and Servicing Agreement.

“Hedge Reserve Amounts” shall mean amounts deposited in the Hedge Reserve
Account.

“Hedge Termination Payment” shall mean any termination payment due to a Hedge
Counterparty as a result of a termination of a Hedge Agreement.

“Hedge Trigger Event” shall exist if (i) on a Hedge Determination Date, (A) the
LIBOR Rate is greater than 3.00% or (B) to the extent that the Aggregate Loan
Balance exceeds $0.00, the Gross Excess Spread Percentage is less than 7.00%, or
(ii) an Amortization Event shall exist, or (iii) the Facility Termination Date
shall have occurred.

“Highest Country Concentration” shall mean, with respect to all the Borrowing
Base Loans, the Foreign Country with the highest concentration of Foreign
Obligors, measured by Loan Balance.

“Highest Five State Concentration” shall mean, with respect to all the Borrowing
Base Loans, the states in the United States with the five highest concentrations
of Obligors, measured by Loan Balance.

“Highest Lawful Rate” shall have the meaning specified in Section 3 of the Sale
Agreement.

“Highest State Concentration” shall mean, with respect to all the Borrowing Base
Loans, the state in the United States with the highest concentration of
Obligors, measured by Loan Balance.

“Highest Three Countries Concentration” shall mean, with respect to all the
Borrowing Base Loans, the Foreign Countries with the three highest
concentrations of Foreign Obligors, measured by Loan Balance.

“Holder” or “Noteholder” shall mean a holder of any Note.

“Increase” shall have the meaning set forth in Section 2.2(a) of the Note
Purchase Agreement.

“Implied Hedged Amount” shall mean as of any date of determination, the sum of
(i) the notional amount of interest rate caps that can be purchased with the
amount on deposit in the Hedge Reserve Account divided by 95% and (ii) the
notional amount of the Hedge Agreements divided by 90%.

“Indemnified Amounts” shall have the meaning set forth in Section 4.1 of the
Note Purchase Agreement.

 

- 25 -



--------------------------------------------------------------------------------

“Indemnified Parties” shall have the meaning set forth in Section 4.1 of the
Note Purchase Agreement.

“Indenture and Servicing Agreement” shall mean the third amended and restated
indenture and servicing agreement, dated as of September 1, 2014, among the
Issuer, the Servicer, the Indenture Trustee and the Back-Up Servicer, as such
agreement may from time to time be amended, supplemented or otherwise modified
in accordance with its terms.

“Indenture Trustee” shall mean Wells Fargo Bank, National Association, or such
successor as set forth in Section 7.09 of the Indenture and Servicing Agreement.

“Indenture Trustee Expenses” shall mean reasonable out-of-pocket expenses of the
Indenture Trustee incurred in connection with performance of the Indenture
Trustee’s obligations and duties under the Indenture and Servicing Agreement.

“Indenture Trustee Fee” shall equal $1,500 per month.

“Initial Funding Date” shall mean the date initial advances are made on the
Notes pursuant to Sections 2.2 and 3.3 of the Note Purchase Agreement.

“Initial Outstanding Note Balance” shall be zero on the Closing Date and
thereafter shall have the meaning set forth in Section 2.1 of the Note Purchase
Agreement.

“Initial Trial Balance” shall have the meaning specified in Section 5.19 of the
Indenture and Servicing Agreement.

“Insurance Proceeds” shall mean (i) proceeds of any insurance policy, including
property insurance policies, casualty insurance policies and title insurance
policies and (ii) any condemnation proceeds, in each case which relate to the
Timeshare Loans or the Timeshare Properties and are paid or required to be paid
to, and may be retained by, the Issuer, any of its Affiliates or to any
mortgagee of record.

“Intended Tax Characterization” shall have the meaning specified in
Section 4.04(b) of the Indenture and Servicing Agreement.

“Interest Accrual Period” shall mean, with respect to a Payment Date, the period
beginning on and including the immediately preceding Payment Date and ending on
and excluding such Payment Date; provided that the initial Interest Accrual
Period will begin on and include the Closing Date and end on and exclude the
initial Payment Date.

“Interest Distribution Amount” shall mean for each Note on any Payment Date, the
sum of:

(i) an amount equal to the Carrying Costs for the related Interest Accrual
Period with respect to a Non-Conduit Committed Purchaser that holds such Note or
the Purchaser Group in whose Funding Agent’s name such Note is registered, as
applicable, as such amount is reported to the Indenture Trustee by the
Administrative Agent or the Servicer, and

 

- 26 -



--------------------------------------------------------------------------------

(ii) the related Usage Fees; and

(iii) any unpaid Interest Distribution Amounts from prior Payment Dates plus, to
the extent permitted by law, interest thereon at the rate used to calculate the
Carrying Cost plus the rate used to calculate the Usage Fees for such Payment
Date.

“Issuer” shall mean Marriott Vacations Worldwide Owner Trust 2011-1, a Delaware
statutory trust, together with its successors and permitted assigns.

“Issuer Order” shall mean a written order or request delivered to the Indenture
Trustee and signed in the name of the Issuer by an Authorized Officer.

“Law” shall mean any applicable law (including common law), constitution,
statute, treaty, regulation, rule, ordinance, order, injunction, writ, decree or
award of any Official Body or Governmental Authority.

“LIBOR Rate” shall mean, (a) with respect to any Funding Period, the rate per
annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) appearing on
Bloomberg L.P.’s Page BBAM1/(Official BBA USD Dollar Libor Fixings) (or any
successor page) as the London interbank offered rate for deposits in U.S.
dollars at approximately 11:00 A.M. (London time) two London Business Days prior
to the first day of such Funding Period for a term equal to the length of such
Funding Period, as determined in accordance with Section 2.8 of the Note
Purchase Agreement or (b) with respect to any day during an Interest Accrual
Period, the rate per annum (rounded upwards, if necessary, to the nearest 1/100
of 1%) appearing on Bloomberg L.P.’s Page BBAM1/(Official BBA USD Dollar Libor
Fixings) (or any successor page or such other page or service as each
Non-Conduit Committed Purchaser shall determine in its sole discretion) as the
London interbank offered rate for deposits in U.S. dollars for a term of thirty
(30) days at approximately 11:00 A.M. (London time) on such day, or if such day
is not a London Business Day on the immediately preceding London Business Day;
provided, however, if more than one rate is specified on the applicable page or
screen, the applicable rate shall be the arithmetic mean of all such rates. If
for any reason such rate is not available, the term “LIBOR Rate” shall mean,
(a) for any Funding Period, the rate at which deposits in U.S. dollars are
offered to the applicable Funding Agent (or if such Funding Agent does not
provide a quote for such rate, the Administrative Agent) in the London interbank
market at approximately 11:00 A.M. (London time) two London Business Days prior
to the first day of such Funding Period for a term equal to the length of such
Funding Period or (b) for any day during an Interest Accrual Period, the rate at
which deposits in U.S. dollars are offered to the applicable Non-Conduit
Committed Purchaser in the London interbank market at approximately 11:00 A.M.
(London time) on such day, or if such day is not a London Business Day on the
immediately preceding London Business Day for a term of thirty (30) days.

“Lien” shall mean any mortgage, pledge, hypothecation, assignment for security,
security interest, claim, participation, encumbrance, levy, lien or charge.

“Liquidation” shall mean with respect to any Defaulted Timeshare Loan, the sale
or compulsory disposition of the related Timeshare Property, following
foreclosure, other enforcement action or the taking of a deed-in-lieu of
foreclosure, to a Person other than the Servicer or the Issuer and the delivery
of a bill of sale or the recording of a deed of conveyance with respect thereto,
as applicable.

 

- 27 -



--------------------------------------------------------------------------------

“Liquidation Expenses” shall mean, with respect to a Defaulted Timeshare Loan,
the out-of-pocket expenses (exclusive of overhead expenses) incurred by the
Servicer in connection with the performance of its obligations under Sections
5.03 (a) (vii) through (ix) in the Indenture and Servicing Agreement, including
(i) any foreclosure and other repossession expenses incurred with respect to
such Timeshare Loan, (ii) (a) if MORI or an Affiliate thereof (a “MVW Servicer”)
is the Servicer, commissions and marketing and sales expenses incurred with
respect to the sale of the related Timeshare Property or Vacation Interest
(calculated as the MVW Average Marketing and Sales Percentage of the total
liquidation or resale price of such Timeshare Property or Vacation Interest
(expressed as a dollar figure)), or (b) if a MVW Servicer is no longer the
Servicer or, a MVW Servicer in its sole discretion elects to permanently cease
using the methodology described in (a) above, actual commissions and actual
marketing and sales expenses incurred with respect to the sale of the related
Timeshare Property or Vacation Interest, and (iii) any other fees and expenses
reasonably applied or allocated in the ordinary course of business with respect
to the Liquidation of such Defaulted Timeshare Loan (including any assessed
timeshare association fees); provided, however, that in each case, any fees,
expenses and commissions must be commercially reasonable and incurred in
accordance with the Servicing Standard.

“Liquidation Proceeds” shall mean with respect to the Liquidation of any
Defaulted Timeshare Loan, the amounts actually received by the Servicer in
connection with such Liquidation including any rental income, less related
rental expenses.

“Liquidity Agreement” shall mean an agreement between a Conduit and a Liquidity
Provider evidencing the obligation of such Liquidity Provider to provide
liquidity support, credit enhancement or asset purchase facilities for or in
respect of any assets or liabilities of such Conduit in connection with the
issuance by such Conduit of Commercial Paper or the borrowing by such Conduit of
the proceeds of Commercial Paper.

“Liquidity Provider” shall mean the Person or Persons who will provide liquidity
or program support to a Conduit in connection with the issuance by such Conduit
of Commercial Paper or the borrowing by such Conduit of the proceeds of
Commercial Paper.

“Loan Balance” shall mean, for any date of determination, the outstanding
principal balance due under or in respect of a Timeshare Loan (including a
Defaulted Timeshare Loan).

“Loan Number” shall mean, with respect to any Timeshare Loan, the number
assigned to such Timeshare Loan by the Servicer, which number is set forth in
the related Schedule of Timeshare Loans, as amended from time to time.

“London Business Day” shall mean, with respect to the determination of the LIBOR
Rate, any Business Day other than a Business Day on which banking institutions
in London, England trading in dollar deposits in the London interbank market are
authorized or obligated by law or executive order to be closed.

 

- 28 -



--------------------------------------------------------------------------------

“Lost Note Affidavit” shall mean the affidavit to be executed in connection with
any delivery of a copy of an original Obligor Note in lieu of such original, in
the form of Exhibit C attached to the Purchase Agreement and the Sale Agreement.

“Major Credit Card” shall mean a credit card issued by any VISA USA, Inc.,
MasterCard International Incorporated, American Express Company, Discover Bank
or Diners Club International Ltd. credit card affiliate or member entity.

“Majority Facility Investors” shall mean at any time, Purchaser Groups and/or
Non-Conduit Committed Purchasers having Commitment Percentages aggregating more
than 51%.

“Majority Purchaser Group Investors” shall mean at any time, with respect to
each Purchaser Group, the Alternate Purchasers with respect to such Purchaser
Group having Alternate Purchaser Percentages aggregating more than 51%.

“Mandatory Redemption Date” shall mean the Payment Date occurring in the 13th
calendar month after the calendar month in which the last Facility Termination
Date occurs; provided, however, if, on the Facility Termination Date, an
Amortization Event exists, the Mandatory Redemption Date shall mean the Payment
Date occurring in the 6th calendar month after the calendar month in which the
Facility Termination Date occurs.

“Margin Stock” shall have the meaning provided in Regulation U.

“Marriott International” shall mean Marriott International, Inc., a Delaware
corporation.

“Marriott License Agreement” shall mean the license, services and development
agreement, entered into on November 17, 2011 by and among Marriott
International, MVW and the other signatories thereto pursuant to which, among
other things, MVW is granted the exclusive right, for the term of such
agreement, to use certain “Marriott” marks and intellectual property in
connection with MVW’s Vacation Ownership Business.

“Material Adverse Effect” shall mean, with respect to any Person and any event
or circumstance, a material adverse effect on (a) the business, properties,
operations or condition (financial or otherwise) of such Person, (b) the ability
of such Person to perform its respective obligations under any Facility
Documents to which it is a party, (c) the validity or enforceability of, or
collectability of amounts payable under, any Facility Documents to which it is a
party, (d) the status, existence, perfection or priority of any Lien granted by
such Person under any Facility Documents to which it is a party, or (e) the
value, validity, enforceability or collectability of the Trust Estate.

“Minimum Consolidated Tangible Net Worth Floor Covenant” shall mean the
requirement that the Consolidated Tangible Net Worth of MVW must be, at all
times, at least $700,000,000.

“Miscellaneous Payments” shall mean, with respect to any Timeshare Loan, any
amounts received from or on behalf of the related Obligor representing
assessments, payments relating to real property taxes, insurance premiums,
maintenance fees and charges and condominium association fees and any other
payments not owed under the related Obligor Note.

 

- 29 -



--------------------------------------------------------------------------------

“Misdirected Deposits” shall mean such payments that have been deposited into
the Collection Account in error, including payments in respect of timeshare
loans that have been repurchased or substituted for in accordance with the
Transaction Documents deposited after the date such timeshare loans were
repurchased or substituted for.

“Monthly Reports” shall have the meaning specified in Section 5.19(b) of the
Indenture and Servicing Agreement.

“Monthly Servicer Report” shall have the meaning specified in Section 5.05 of
the Indenture and Servicing Agreement.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“MORI” shall mean Marriott Ownership Resorts, Inc., a Delaware corporation.

“MORI Affiliated Manager” shall mean Marriott Resorts Hospitality Corporation, a
wholly-owned subsidiary of MORI, Marriott Resorts Hospitality (Bahamas) Limited,
a wholly owned subsidiary of Marriott Resorts Hospitality Corporation or another
Affiliate of MORI, as applicable, together with their respective successors and
assigns.

“Mortgage” shall mean the original recorded mortgage, deed of trust or other act
or instrument creating a first priority lien on a Timeshare Property securing a
Mortgage Loan, or a copy thereof certified by the applicable recording office.

“Mortgage Loan” shall mean any Timeshare Loan that is not a Right-To-Use Loan.
As used in the Facility Documents, the term “Mortgage Loan” shall include the
related Obligor Note, Mortgage and other security documents contained in the
related Timeshare Loan File.

“MVC Trust” shall mean MVC Trust, a Florida land trust (Florida Land Trust
No. 1082-0300-00) established pursuant to the MVC Trust Agreement.

“MVC Trust Agreement” shall mean that certain trust agreement, dated March 11,
2010, by and among MORI, First American Trust, FSB and MVC Trust Owners
Association, a Florida corporation not for profit.

“MVC Trust Association” shall mean MVC Trust Owners Association, Inc., a Florida
not-for-profit corporation

“MVC Trustee” shall mean First American Trust, FSB, as Trustee of the MVC Trust.

“MVW” shall mean Marriott Vacations Worldwide Corporation, a Delaware
corporation.

 

- 30 -



--------------------------------------------------------------------------------

“MVW Average Marketing and Sales Percentage” shall mean, with respect to any
Payment Date, (a) the sum of the MVW Marketing and Sales Percentages for the
three four-week accounting periods immediately preceding the first day of the
calendar month in which such Payment Date occurs, divided by (b) three.

“MVW Entity” shall mean any of (a) the Issuer, (b) the Seller, (c) MORI and
(d) the Performance Guarantor.

“MVW Marketing and Sales Percentage” shall mean (a) the marketing and sales
expenses (including sales commissions) incurred by all resorts of the applicable
Marriott Vacation Club International brand during a four-week accounting period,
divided by (b) the aggregate sales revenue for all resorts of the applicable
Marriott Vacation Club International brand during such four-week accounting
period (expressed as a percentage).

“MVW Resort” shall mean a resort of any MVW brand, including but not limited to,
Marriott Vacation Club, The Ritz-Carlton Club, The Ritz-Carlton Destination
Club, Marriott Vacation Club Destinations and Grand Residences by Marriott, in
which a fractional interest in one or more residential units or dwellings
thereof has been conveyed to the MVC Trust.

“MVW Resort Association” shall mean a timeshare association relating to any MVW
Resort.

“MVW Servicer” shall have the meaning set forth in the definition of Liquidation
Expenses.

“MVW Unit” shall mean a residential unit or dwelling at a MVW Resort.

“Net Hedge Payment” shall mean the net amount, if any, then payable by the
Issuer to the Hedge Counterparty under a Hedge Agreement, excluding any Hedge
Termination Payment.

“Non-Conduit Committed Purchaser” shall mean any Purchaser which is designated
as a Non-Conduit Committed Purchaser on Schedule I to the Note Purchase
Agreement or in the Assignment and Assumption Agreement pursuant to which such
Purchaser became a party to the Note Purchase Agreement, and any permitted
assignee thereof.

“Non-Delayed Funding Purchaser” shall have the meaning specified in
Section 2.2(f) of the Note Purchase Agreement.

“Non-Extending Purchaser” shall mean any Purchaser Group or Non-Conduit
Committed Purchaser who shall not have agreed to an extension of its Facility
Termination Date pursuant to Section 2.3(c) of the Note Purchase Agreement.

“Note Purchase Agreement” shall mean that second amended and restated note
purchase agreement, dated the Amendment Effective Date, by and among the Issuer,
the Seller, the Performance Guarantor, the Servicer, the Purchasers, Funding
Agents and the Administrative Agent, as such agreement may from time to time be
amended, supplemented or otherwise modified in accordance with its terms.

 

- 31 -



--------------------------------------------------------------------------------

“Note Register” shall have the meaning specified in Section 2.03(a) of the
Indenture and Servicing Agreement.

“Note Registrar” shall have the meaning specified in Section 2.03(a) of the
Indenture and Servicing Agreement.

“Noteholder FATCA Information” shall mean information sufficient to eliminate
the imposition of, or determine the amount of, U.S. withholding tax under FATCA.

“Noteholder Tax Identification Information” shall mean properly completed and
signed tax certifications (generally, in the case of U.S. federal income tax,
IRS Form W-9 (or applicable successor form) in the case of a person that is a
“United States Person” within the meaning of Section 7701(a)(30) of the Code or
the appropriate IRS Form W-8, IRS Form W-8BEN-E or other applicable form (or
applicable successor form) in the case of a person that is not a “United States
Person” within the meaning of Section 7701(a)(30) of the Code).

“Notes” shall mean the Issuer’s Timeshare Loan-Backed Variable Funding Notes,
Series 2011-1, issued pursuant to the Indenture and Servicing Agreement.

“Notes Increase Amount” shall have the meaning set forth in Section 2.2(a) of
the Note Purchase Agreement.

“NPA Costs” shall mean, as of any Payment Date, the Breakage and Other Costs due
and payable on such Payment Date in accordance with the Note Purchase Agreement.

“Obligations” shall have the meaning set forth in Section 1(a)(ii) of the
Performance Guaranty.

“Obligor” shall mean a Person obligated to make payments under a Timeshare Loan.

“Obligor Note” shall mean the original, executed promissory note or other
instrument of indebtedness evidencing the indebtedness of an Obligor under a
Timeshare Loan, which note or instrument shall be substantially in the form of
Exhibit B attached to the Sale Agreement, together with any rider, addendum or
amendment thereto, or any renewal, substitution or replacement of such note or
instrument.

“Officer’s Certificate” shall mean a certificate executed by a Responsible
Officer of the related party.

“Official Body” shall mean any government or political subdivision or any
agency, authority, bureau, central bank, commission, department or
instrumentality of any such government or political subdivision, or any court,
tribunal, grand jury or arbitrator, in each case whether foreign or domestic.

“Opinion of Counsel” shall mean a written opinion of counsel, in each case
reasonably acceptable to the addressees thereof.

 

- 32 -



--------------------------------------------------------------------------------

“Originator” shall mean, with respect to a Timeshare Loan, the original lender,
mortgagee or similar party.

“Other Issuer” shall mean any Person other than the Issuer that has entered into
a receivables purchase agreement, transfer and administration agreement or other
similar agreement with the applicable Conduit.

“Outstanding” shall mean, with respect to the Notes, as of any date of
determination, all Notes theretofore authenticated and delivered under the
Indenture and Servicing Agreement except:

(a) Notes theretofore canceled by the Indenture Trustee or delivered to the
Indenture Trustee for cancellation;

(b) Notes or portions thereof for whose payment money in the necessary amount
has been theretofore irrevocably deposited with the Indenture Trustee in trust
for the holders of such Notes for the payment of principal; and

(c) Notes in exchange for or in lieu of which other Notes have been
authenticated and delivered pursuant to the Indenture and Servicing Agreement
unless proof satisfactory to the Indenture Trustee is presented that any such
Notes are held by a Person in whose hands the Note is a valid obligation;
provided, however, that in determining whether the holders of the requisite
percentage of the Outstanding Note Balance have given any request, demand,
authorization, direction, notice, consent, or waiver hereunder, Notes owned by
the Issuer or any Affiliate of the Issuer or any entity consolidated in MORI’s
and/or MVW’s consolidated financial statements shall be disregarded and deemed
not to be Outstanding, except that, in determining whether the Indenture Trustee
shall be protected in relying upon any such request, demand, authorization,
direction, notice, consent, or waiver, only Notes that a Responsible Officer of
the Indenture Trustee actually has notice are so owned shall be so disregarded.

“Outstanding Note Balance” shall mean, as of any date of determination, the
Initial Outstanding Note Balance plus (i) the aggregate amount of Increases made
with respect to the Notes pursuant to the Indenture and Servicing Agreement and
the Note Purchase Agreement, less (ii) the aggregate amount of all principal
payments on the Notes on or prior to such date of determination, less (iii) the
principal amount of any Notes cancelled pursuant to Section 2.13 of the
Indenture and Servicing Agreement; provided, that any principal payments
required to be returned to the Issuer shall be reinstated to the Outstanding
Note Balance. For purposes of consents, approvals, voting or other similar acts
of the Noteholders under any of the Facility Documents, “Outstanding Note
Balance” shall exclude amounts with respect to Notes or interests in Notes which
are held by the Issuer or any Affiliate of the Issuer or any entity consolidated
in MORI’s and/or MVW’s consolidated financial statements.

“Owner” shall mean MVCO Series LLC, a Delaware limited liability company, or any
subsequent owner of the beneficial interest in the Issuer.

 

- 33 -



--------------------------------------------------------------------------------

“Owner Trustee” shall mean Wilmington Trust, National Association, or any
successor thereof, acting not in its individual capacity but solely as trustee
under the Trust Agreement.

“Owner Trustee Fee” shall equal $4,500 a year paid in accordance with
Section 3.04 of the Indenture and Servicing Agreement.

“Participants” shall have the meaning set forth in Section 5.10(e) of the Note
Purchase Agreement.

“Payment Date” shall mean the 20th day of each calendar month, or, if such date
is not a Business Day, then the next succeeding Business Day, commencing in
October 2011.

“PAC” shall mean an arrangement whereby an Obligor makes payments under the
Timeshare Loan via pre-authorized debit.

“Percentage Interest” shall mean, as of any date with respect to any Purchaser
Group or Non-Conduit Committed Purchaser, the percentage equivalent of a
fraction, (i) the numerator of which is the outstanding principal amount on such
date of the Note registered in the name of the Funding Agent for such Purchaser
Group or such Non-Conduit Purchaser, as applicable and (ii) the denominator of
which is the Outstanding Note Balance on such date.

“Performance Guarantor” shall mean MVW or its successor.

“Performance Guaranty” shall mean that second amended and restated performance
guaranty, dated as of September 1, 2014, given by the Performance Guarantor in
favor of the Issuer and the Indenture Trustee, as such guaranty may from time to
time be amended, supplemented or otherwise modified in accordance with its
terms.

“Permitted Liens” shall mean, as to any Timeshare Property, (a) the lien of
current real property taxes, maintenance fees, ground rents, water charges,
sewer rents and assessments not yet due and payable, (b) covenants, conditions
and restrictions, rights of way, easements and other matters of public record,
none of which, individually or in the aggregate, materially interferes with the
current use of the Timeshare Property or the security intended to be provided by
the related Mortgage or with the Obligor’s ability to pay his or her obligations
when they become due or materially and adversely affects the value of the
Timeshare Property and (c) the exceptions (general and specific) set forth in
the related title insurance policy, none of which, individually or in the
aggregate, materially interferes with the security intended to be provided by
such Mortgage or with the Obligor’s ability to pay his or her obligations when
they become due or materially and adversely affects the value of the Timeshare
Property.

“Permitted Transferee” shall mean any commercial paper conduit, bank, financial
institution or other Person, as applicable (i) which is an existing Purchaser,
(ii) the unsecured debt obligations of which are rated no lower than the
applicable rating of the Purchaser from which it is purchasing an interest in a
Note pursuant to Section 5.10 or (iii) to which the Issuer has consented
becoming a Purchaser (such consent not to be unreasonably withheld).

 

- 34 -



--------------------------------------------------------------------------------

“Person” shall mean an individual, partnership, limited liability company,
corporation, joint stock company, trust (including a business trust),
unincorporated association, joint venture, firm, enterprise, Official Body or
any other entity.

“Post-Office Box” shall mean each post office box to which Obligors are directed
to make payments in respect of the Timeshare Loans. A list of all Post-Office
Boxes on the Amendment Effective Date has been provided by the Issuer (or its
agent) to the Administrative Agent and the Indenture Trustee.

“Potential Amortization Event” shall mean an event which, but for the lapse of
time or the giving of notice or both, would constitute an Amortization Event.

“Potential Event of Default” shall mean an event which, but for the lapse of
time or the giving of notice or both, would constitute an Event of Default.

“Potential Servicer Event of Default” shall mean an event which, but for the
lapse of time or the giving of notice or both, would constitute a Servicer Event
of Default.

“Pre-Completion Loan” shall mean any Weeks-Based Timeshare Loan for which the
related Unit is not completed and located in or on the floor or building in the
Resort specified in the related Additional Timeshare Loan Supplement, or is not
ready for occupancy by timeshare owners. A Timeshare Loan shall cease to be a
Pre-Completion Loan on the date on which the related Unit’s construction has
been completed in accordance with applicable brand standards and becomes
available for occupancy by timeshare owners.

“Predecessor Servicer Work Product” shall have the meaning specified in
Section 5.19 of the Indenture and Servicing Agreement.

“Prepayment Notice” shall have the meaning set forth in Section 10.01 of the
Indenture and Servicing Agreement.

“Pricing Increase Notice” shall have the meaning set forth in Section 2.8(a) of
the Note Purchase Agreement.

“Pricing Increase Rescission” shall have the meaning set forth in Section 2.8(a)
of the Note Purchase Agreement.

“Principal Distribution Amount” shall mean an amount equal to the Borrowing Base
Shortfall on such Payment Date.

“Processing Charges” shall mean any amounts due under an Obligor Note in respect
of processing fees, service fees or late fees.

“Purchase Agreement” shall mean the second amended and restated purchase
agreement, dated as of September 1, 2014, by and between MORI and the Seller
pursuant to which MORI sells the Timeshare Loans to the Seller, as such
agreement may from time to time be amended, supplemented or otherwise modified
in accordance with its terms.

 

- 35 -



--------------------------------------------------------------------------------

“Purchase Contract” shall mean the purchase contract pursuant to which an
Obligor purchased a Timeshare Property.

“Purchase Price” shall mean the original price of the Timeshare Property
purchased by an Obligor.

“Purchasers” shall mean, collectively, the Conduits and the Committed
Purchasers.

“Purchaser Addition Date” shall have the meaning set forth in Section 2.3(d) of
the Note Purchase Agreement.

“Purchaser Assignment and Assumption Agreement” shall mean an Assignment and
Assumption Agreement substantially in the form of Exhibit B to the Note Purchase
Agreement.

“Purchaser Commitment Amount” shall mean (x) with respect to any Purchaser
Group, the aggregate Commitments of the Alternate Purchasers which are members
of such Purchaser Group and (y) with respect to any Non-Conduit Committed
Purchaser, the Commitment of such Non-Conduit Committed Purchaser. The Purchaser
Commitment Amount with respect to each Purchaser Group or Non-Conduit Committed
Purchaser shall be reduced to zero on the Facility Termination Date with respect
to such Purchaser Group or Non-Conduit Committed Purchaser.

“Purchaser Fees” shall have the meaning specified in the Fee Letter.

“Purchaser Group” shall mean, collectively, a Conduit and the Alternate
Purchaser or Alternate Purchasers with respect to such Conduit.

“Purchaser Invested Amount” shall mean, with respect to any Purchaser Group or
Non-Conduit Committed Purchaser as of any date, such Purchaser Group’s or
Non-Conduit Committed Purchaser’s Percentage Interest multiplied by the
Outstanding Note Balance on such date.

“Purchaser Termination Date” shall mean, with respect to each Purchaser Group or
Non-Conduit Committed Purchaser, the earlier of (i) the date on which an
Amortization Event or an Event of Default occurs and (ii) two Business Days
prior to the Facility Termination Date with respect to such Purchaser Group or
Non-Conduit Committed Purchaser.

“Qualified Hedge Counterparty” shall mean (a) a counterparty to a Hedge
Agreement which has a long-term unsecured debt rating of at least “A” from S&P
and a short-term unsecured debt rating of at least “A-1” from S&P, or (b) a
counterparty to an existing Hedge Agreement which experiences a downgrade by S&P
below the ratings specified in clause (a) above but satisfies the Hedge
Agreement Collateral Posting Requirements; provided that for purposes of this
clause (b), a downgraded counterparty shall cease to be a Qualified Hedge
Counterparty if such counterparty has a long-term unsecured debt rating below
BBB- or has not been upgraded to meet the requirements of clause (a) above
within 60 days of such downgrade.

 

- 36 -



--------------------------------------------------------------------------------

“Qualified Substitute Timeshare Loan” shall mean a Timeshare Loan which on the
related Transfer Date is an Eligible Timeshare Loan.

“Rating Agencies” shall mean S&P and Moody’s, or their permitted successors and
assigns.

“RCC Resort” shall mean a Resort operating under The Ritz-Carlton Club brand.

“Receivables” shall mean all funds, collections and other proceeds of a
Timeshare Loan including without limitation (i) all scheduled payments or
recoveries made in the form of money, checks, and like items to, or a wire
transfer or an automated clearinghouse transfer received by the Issuer, the
Servicer or the Indenture Trustee in respect of such Timeshare Loan, and
(ii) all amounts received by the Issuer, the Servicer or the Indenture Trustee
in respect of the Related Security for such Timeshare Loan.

“Recipient” shall have the meaning set forth in Section 2.6 of the Note Purchase
Agreement.

“Record Date” shall mean, with respect to any Payment Date, the close of
business on the last Business Day of the month preceding the month in which such
Payment Date occurs.

“Records” shall mean all Timeshare Loan Files and other documents, books,
records and other information (including, without limitation, computer programs,
tapes, discs, punch cards, data processing software and related property and
rights) maintained with respect to Timeshare Loans and the related Obligors.

“Regulatory Change” shall have the meaning set forth in Section 4.2 of the Note
Purchase Agreement.

“Related Additional Alternate Purchasers” shall have the meaning set forth in
Section 2.3(d) of the Note Purchase Agreement.

“Related Commercial Paper” shall mean, with respect to any Conduit, the
Commercial Paper of such Conduit, all or a portion of the proceeds of which were
used to finance the acquisition or maintenance of an interest in the Notes.

“Related Security” shall mean with respect to any Timeshare Loan and with
respect to the Purchase Agreement, the Sale Agreement or the Indenture and
Servicing Agreement, as applicable, (i) all of the Purchaser’s, the Seller’s or
the Issuer’s interest, as applicable, in the Timeshare Property arising under or
in connection with the related Mortgage or Right-to-Use Agreement, and the
related Timeshare Loan Files relating to such Timeshare Loan, but not including
any Miscellaneous Payments, (ii) all other security interests or liens and
property subject thereto from time to time purporting to secure payment of such
Timeshare Loan, together with all mortgages, assignments and financing
statements signed by an Obligor describing any collateral securing such
Timeshare Loan, (iii) all guarantees, insurance and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Timeshare Loan, (iv) all other security and books, records and
computer tapes

 

- 37 -



--------------------------------------------------------------------------------

relating to the foregoing and (v) with respect to the Indenture and Servicing
Agreement, all of the Issuer’s right, title and interest in and to the Custodial
Agreement and the Collection Account (or any other account into which
collections in respect of the Timeshare Loans may be deposited from time to
time).

“Relevant UCC” shall mean the Uniform Commercial Code as in effect in the
applicable jurisdiction.

“Renewal Fee Letter” shall mean, as the context shall require, the (i) Fee
Letter among the Issuer, the Performance Guarantor, MORI, each Purchaser, the
Administrative Agent, each Funding Agent and Non-Conduit Committed Purchaser
relating to the Up-Front Renewal Fees to be paid in connection with the
transactions consummated on the Amendment Effective Date, (ii) Fee Letter among
the Issuer, the Performance Guarantor, MORI and the Structuring Agent relating
to the Structuring Renewal Fee to be paid in connection with the transactions
consummated on the Amendment Effective Date, or (iii) Fee Letter among the
Issuer, MORI, the Performance Guarantor and the Administrative Agent relating to
the Administrative Agent Fee to be paid to the Administrative Agent in
connection with the transactions consummated on the Amendment Effective Date, in
each case, as such fee letter may from time to time be amended, supplemented or
otherwise modified in accordance with its terms.

“Repurchase Price” shall mean with respect to any Timeshare Loan to be
repurchased by the Seller pursuant to the Sale Agreement, a cash price equal to
the Loan Balance of such Timeshare Loan as of the date of such repurchase,
together with all accrued and unpaid interest on such Timeshare Loan at the
related coupon rate to but not including the due date in the then current Due
Period; provided that the “Repurchase Price” with respect to any Defaulted
Timeshare Loan repurchased by the Seller pursuant to the Sale Agreement prior to
the date which is two years after the Amendment Effective Date, shall mean a
cash price equal to the Loan Balance of such Defaulted Timeshare Loan as of the
date of such repurchase.

“Repurchased Timeshare Loans” shall mean the most seasoned $30,000,000 of
Timeshare Loans that were part of the Securitized Portfolio and were released
from the related securitization pursuant to a clean-up call, optional redemption
or similar mechanism and subsequently sold by the Seller to the Issuer pursuant
to the Sale Agreement and included as Borrowing Base Loans.

“Request for Release” shall be a request signed by the Servicer in the form
attached as Exhibit B to the Custodial Agreement.

“Required Cap Rate” shall mean for any Interest Accrual Period and for any Hedge
Agreement in the form of an interest rate cap, the weighted average coupon for
the Borrowing Base Loans as of the last day of the related Due Period, less
8.50%.

“Required Facility Investors” shall mean at any time Purchaser Groups and/or
Non-Conduit Committed Purchasers having Commitment Percentages aggregating more
than 66 2⁄3%.

 

- 38 -



--------------------------------------------------------------------------------

“Required Payments” shall mean with respect to any Payment Date, the items set
forth in (i) through (xii) of Section 3.04(a) of the Indenture and Servicing
Agreement without regard to Available Funds.

“Required Rating” shall have the meaning set forth in Section 3.7 of the Note
Purchase Agreement.

“Reserve Account” shall mean the account maintained by the Indenture Trustee
pursuant to Section 3.02(b) of the Indenture and Servicing Agreement.

“Reserve Account Draw Amount” shall have the meaning specified in
Section 3.02(b)(ii) of the Indenture and Servicing Agreement.

“Reserve Account Required Balance” shall mean for any date of determination,
0.50% of the Aggregate Loan Balance of the Borrowing Base Loans.

“Reserve Account Required Funding Date Deposit” shall mean, as of any Funding
Date, the amount required to be deposited on such Funding Date such that the
amount on deposit in the Reserve Account is equal to the Reserve Account
Required Balance. For purposes of calculating the Reserve Account Required
Funding Date Deposit for a Funding Date, the Aggregate Loan Balance shall be
measured as of the last day of the Due Period related to the immediately
preceding Payment Date (or, with respect to the Additional Timeshare Loans
conveyed on such Funding Date or Timeshare Loan conveyed during the same Due
Period, the related Cut-off Date).

“Resort” shall mean any of the following resorts: Aruba Ocean Club; Aruba Surf
Club; Barony Beach Club; BeachPlace Towers; Birch at Streamside; Canyon Villas;
Crystal Shores; Custom House; Cypress Harbour; Desert Springs Villas; Desert
Springs Villas II; Douglas at Streamside; Evergreen at Streamside; Fairway
Villas; Frenchman’s Cove; Grand Chateau; Grande Ocean Resort; Grande Vista;
Harbour Club; Harbour Lake; Harbour Pointe; Heritage Club; Imperial Palm Villas;
Kauai Beach Club; Kauai Lagoons – Kalanipu’u; Ko Olina Beach Club; Lakeshore
Reserve; Legends Edge; Manor Club at Ford’s Colony; Marriott Grand Residence
Club, Lake Tahoe; Marriott Vacation Club Destinations (Points); Maui Ocean Club;
Monarch; MountainSide; Mountain Valley Lodge; Newport Coast Villas; Oceana
Palms; Ocean Pointe; OceanWatch; Royal Palms; Sabal Palms; St. Kitts Beach Club;
Shadow Ridge; Summit Watch; Sunset Pointe; SurfWatch; The Ritz-Carlton Club,
Aspen Highlands; The Ritz-Carlton Club, Lake Tahoe; The Ritz-Carlton Club, San
Francisco; The Ritz-Carlton Club, St. Thomas; The Ritz-Carlton Club, Vail;
Timber Lodge; Villas at Doral; Waiohai Beach Club; or Willow Ridge Lodge.

“Resort Associations” shall mean any of the following associations: 690 Market
Club Owners Association; 690 Market Master Association; Aspen Highlands
Condominium Association, Inc.; Association of Apartment Owners of Marriott’s
Kauai Resort and Beach Club; Association of Apartment Owners of Maui Ocean Club;
Association of Apartment Owners of Waiohai Beach Club; Association of Owners of
Kalanipu’u Condominium; Barony Beach Club Owners’ Association, Inc.; BeachPlace
Towers Condominium Association, Inc.; Birch at Streamside Condominium
Association; Canyon Villas Vacation Owners Association;

 

- 39 -



--------------------------------------------------------------------------------

Cooperatieve Vereniging Aruba Surf Club; Cooperatieve Vereniging Marriott
Vacation Club International of Aruba; Crystal Shores Condominium Association,
Inc.; Custom House Leasehold Condominium Association, LLC; Cypress Harbour
Condominium Association, Inc.; Desert Springs Villas Master Association; Desert
Springs Villas Timeshare Association; Desert Springs Villas II Timeshare
Association; Douglas at Streamside Condominium Association; Evergreen at
Streamside Condominium Association; Fairway Villas at Seaview Condominium
Association, Inc.; Frenchman’ Cove Condominium Owners’ Association, Inc.; Grand
Chateau Owners’ Association, Inc.; Grande Ocean Resort Owners’ Association,
Inc.; Grande Vista of Orlando Condominium Association, Inc.; GRCLT Condominium,
Inc.; Great Bay Condominium Owners Association, Inc.; HAB Condominium
Association, Inc.; HAO Condominium Association, Inc.; Harbour Club Owners’
Association, Inc.; Harbour Pointe Owners’ Association, Inc.; Heritage Club
Owner’s Association, Inc.; Highland P. U. D. Association; Highlands Resort Club
Association, Inc.; Highlands Resort Condominium Association, Inc.; Hotel
Breckenridge Condominium Association; Imperial Palm Villas Condominium
Association, Inc.; Kalanipu’u Vacation Owners Association; Kauai Lagoons
Community Association; Ko Olina Beach Club Vacation Owners Association;
Lakeshore Reserve Condominium Association, Inc.; Legends Edge Condominium
Association, Inc.; Manor Club at Ford’s Colony Condominium Association; Manor
Club at Ford’s Colony Time-Share Association; Marriott’s Kauai Beach Club Owners
Association; Maui Ocean Club Vacation Owners Association; Monarch at Sea Pines
Owners’ Association, Inc.; Mountainside Condominium Association, Inc.; Mountain
Valley Lodge Resort Owners Association, Inc.; MVC Trust Owners Association,
Inc.; Newport Coast Villas Condominium Association; Newport Coast Villas Master
Association; Newport Coast Villas Timeshare Association; Oceana Palms
Condominium Association, Inc.; Ocean Pointe at Palm Beach Shores Condominium
Association, Inc.; Oceanwatch Villas Owners Association; RC Social Club of San
Francisco, Inc.; Royal Palms of Orlando Condominium Association, Inc.; Sabal
Palms of Orlando Condominium Association, Inc.; St. Kitts Beach Club Condominium
Owners’ Association; Shadow Ridge Condominium Association; Shadow Ridge Master
Association; Shadow Ridge Timeshare Association; Summit Watch Resort Owners
Association, Inc.; Summit Watch Condominium Owners Association, Inc.; Sunset
Pointe Owners’ Association, Inc.; Surfwatch Owners Association; The Neighborhood
Association, Inc.; Timber Lodge Condominium Association; Timber Lodge Timeshare
Association; Vacation Way Recreation Association, Inc.; Villas at Doral
Condominium Association, Inc.; Waiohai Beach Club Vacation Owners Association;
WDL Vail Club Association, Inc.; and WDL Vail Condominium Association, Inc.

“Responsible Officer” shall mean (a) when used with respect to the Indenture
Trustee, any officer assigned to the Corporate Trust Office, including any
Managing Director, Vice President, Assistant Vice President, Secretary,
Assistant Secretary, Assistant Treasurer, any trust officer or any other officer
of the Indenture Trustee customarily performing functions similar to those
performed by any of the above designated officers, and also, with respect to a
particular matter, any other officer to whom such matter is referred because of
such officer’s knowledge of and familiarity with the particular subject;
(b) when used with respect to the Servicer, any officer responsible for the
administration or management of the Servicer’s servicing department; and
(c) with respect to any other Person, the Chairman of the Board, the President,
a Vice President, the Treasurer, the Secretary, an Assistant Secretary, or the
manager of such Person.

 

- 40 -



--------------------------------------------------------------------------------

“Retained Interest” shall mean a material net economic interest of not less than
5% of the sum of the Loan Balances of the Timeshare Loans.

“Retention Requirement Laws” shall mean (i) Articles 404-410 of the CRR,
Commission Delegated Regulation (EU) No 625/2014 of 13 March 2014 and Commission
Delegated Regulation (EU) No 602/2014 of 4 June 2014; (ii) Article 17 of the
European Union Alternative Investment Fund Managers Directive (Directive
2011/61/EU), as supplemented by Section 5 of Chapter III of AIFMR; (iii) any
draft or final guidance and technical standards published in relation thereto
from time to time by the European Banking Authority (including any successor or
replacement agency or authority) and/or the European Commission; and (iv) the
guidelines and related documents previously published in relation to the
preceding risk retention legislation by the European Banking Authority (and/or
its predecessor, the Committee of European Banking Supervisors) which continues
to apply to the provisions of Articles 404-410 of the CRR.

“Right-to-Use Agreement” shall mean with respect to a Right-to-Use Loan,
collectively (A) the various instruments, including a Resort’s articles of
association, a Resort’s timeshare plan, a Resort’s disclosure statement used in
selling Units, any share purchase agreement with an Obligor associated with such
Right-to-Use Loan, that among other things: (i) in consideration of the payment
of a purchase price, including payment of the related Obligor Note, grants and
conveys to the Obligor shares in the related Resort Association, which in turn
grants the Obligor the license or right-to-use and occupy a Timeshare Property
in a Resort, (ii) imposes certain obligations on the Obligor regarding payment
of the related Obligor Note, the Obligor’s use or occupancy of the Timeshare
Property and the payment of a maintenance fee to the management company, and
(iii) grants the holder thereof certain rights, including the rights to payment
of the related Obligor Note, and, in the circumstances provided therein, to
terminate the Right-to-Use Agreement or revoke the Obligor’s rights under it, to
reacquire any shares of the Resort’s association, and thereafter to resell the
license or right-to-use and occupy the related Timeshare Property to another
Person, (B) the related Vacation Interest, and (C) the related Purchase
Contract.

“Right-to-Use Loan” shall mean a Timeshare Loan that is subject to a
Right-to-Use Agreement. As used in the Facility Documents, the term
“Right-to-Use Loan” shall include the related Obligor Note, the Right-to-Use
Agreement and other security documents contained in the related Timeshare Loan
File.

“S&P” shall mean Standard & Poor’s Ratings Services, a Standard & Poor’s
Financial Services LLC business.

“Sale Agreement” shall mean the second amended and restated sale agreement,
dated as of September 1, 2014, by and between the Seller and the Issuer pursuant
to which the Seller sells the Timeshare Loans to the Issuer, as such agreement
may from time to time be amended, supplemented or otherwise modified in
accordance with its terms.

“Schedule of Timeshare Loans” shall mean the list of Timeshare Loans attached to
an Additional Timeshare Loan Supplement (in respect of the Purchase Agreement
and Sale Agreement) and a Supplemental Grant (in respect of the Indenture and
Servicing Agreement) in

 

- 41 -



--------------------------------------------------------------------------------

electronic format, as amended from time to time to reflect repurchases and
substitutions pursuant to the terms of the Purchase Agreement, Sale Agreement
and the Indenture and Servicing Agreement, which list shall set forth the
following information with respect to each Timeshare Loan as of the related
Cut-Off Date, in numbered columns:

 

  1 Loan Number

  2 Name of Obligor

  3 Timeshare Estate Unit(s)/Week(s)/Number(s)/Beneficial Interest Number(s)

  4 Interest Rate Per Annum

  5 FICO score

  6 State of Residence

  7 Country of Residence

  8 Date of Origination

  9 Original Loan Balance

  10 Maturity Date (mm/yy)

  11 Monthly Payment Amount

  12 Original Term (in months)

  13 Outstanding Loan Balance

  14 Refinance

  15 Right-to-Use Timeshare Estate

  16 Pre-Completion Loan and Anticipated Completion Date

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Securitization Take-Out Date” shall mean the date of any Securitization
Take-Out Transaction.

“Securitization Take-Out Transaction” shall mean any securitization or other
financing of the assets securing the Notes whereby all or a portion of the
Outstanding Note Balance of the Notes is repaid from the proceeds of such
securitization or other financing.

“Securitized Portfolio” shall mean, as of any date, all timeshare loans
originated by MORI or an Affiliate and financed by any special purpose entity
and which are serviced by MORI including the timeshare loans in all term
issuances, all warehouse facilities (other than the Notes) and other term
securitization facilities that are outstanding as of such date.

“Securitized Portfolio Default Level” shall mean, for any Due Period, the
quotient (expressed as a percentage) of (i)(A) the sum of the Loan Balances of
all Timeshare Loans in the Securitized Portfolio that became Defaulted Timeshare
Loans during such Due Period (other than Defaulted Timeshare Loans for which the
related seller has exercised its option, if any, to repurchase or substitute
pursuant to the related transaction documents) minus (B) any remarketing
proceeds received during such Due Period in respect of any Defaulted Timeshare
Loans for which the related seller did not exercise its option to repurchase or
substitute, divided by (ii) the aggregate Loan Balance of all Timeshare Loans in
the Securitized Portfolio on the first day of such Due Period.

 

- 42 -



--------------------------------------------------------------------------------

“Securitized Portfolio Delinquency Level” shall mean, for any Due Period, the
quotient (expressed as a percentage) of the sum of all Loan Balances of all
Timeshare Loans (exclusive of Timeshare Loans that became Defaulted Timeshare
Loans on or before the last day of such Due Period) included in the Securitized
Portfolio that are 61 days or more delinquent on the last day of such Due Period
(as determined by the Servicer in accordance with the Servicing Standard)
divided by the aggregate Loan Balance of all Timeshare Loans in the Securitized
Portfolio on the last day of such Due Period.

“Securitized Portfolio Three Month Rolling Average Default Percentage” shall
mean for any Payment Date, the average of the Securitized Portfolio Default
Levels for the last three Due Periods.

“Securitized Portfolio Three Month Rolling Average Delinquency Percentage” shall
mean for any Payment Date, the average of the Securitized Portfolio Delinquency
Levels for the last three Due Periods.

“Seller” shall mean MORI SPC Series Corp., a Delaware corporation.

“Servicing Fee” shall mean for any Payment Date, the product of one-twelfth of
0.50% and the Aggregate Loan Balance as of the beginning of the related Due
Period or, with respect to any subsequent servicer, as otherwise determined
pursuant to Section 5.04 of the Indenture and Servicing Agreement.

“Servicer” shall mean MORI, and any successor servicer appointed in accordance
with the terms of the Indenture and Servicing Agreement.

“Servicer Event of Default” shall have the meaning specified in Section 5.04 of
the Indenture and Servicing Agreement.

“Servicer Representative” shall mean the Servicer’s internal auditors, chief
financial officer, treasurer or designee of the chief financial officer or
treasurer.

“Servicing Officer” shall mean those officers of the Servicer involved in, or
responsible for, the administration and servicing of the Timeshare Loans, as
identified on the list of Servicing Officers furnished by the Servicer to the
Indenture Trustee and the Noteholders from time to time.

“Servicing Standard” shall have the meaning specified in Section 5.01 of the
Indenture and Servicing Agreement.

“St. Kitts Mortgage Loan” shall mean a Mortgage Loan originated in connection
with purchases of interests at St. Kitts Beach Club.

“Standard Definitions” shall mean these Third Amended and Restated Standard
Definitions, as amended.

“Stated Maturity” shall mean the Payment Date occurring in September 2036.

 

- 43 -



--------------------------------------------------------------------------------

“Statutory Trust Statute” shall mean Chapter 38 of Title 12 of the Delaware
Code, 12 Del. C. § 3801, et seq., as the same may be amended from time to time.

“Step-Up CP Interest” shall mean, for any Interest Accrual Period with respect
to any Purchaser Group, the excess of (i) the amount calculated for such
Interest Accrual Period pursuant to subclause (a) of clause (x) of the
definition of Carrying Costs with respect to such Purchaser Group over (ii) an
amount equal to the product of (x) the average daily amount during such Interest
Accrual Period of the portion of the Purchaser Invested Amount for such
Purchaser Group funded by the Conduit with respect to such Purchaser Group,
(y) a rate equal to the LIBOR Rate for the related Funding Period plus 1.00% and
(z) the number of days in such Interest Accrual Period divided by 360.

“Structuring Agent” shall mean Deutsche Bank Securities Inc.

“Structuring Fee” shall have the meaning set forth in the Fee Letter.

“Structuring Renewal Fee” shall have the meaning set forth in the Renewal Fee
Letter.

“Subsidiary” shall mean any corporation or other entity of which securities or
other ownership interests having ordinary voting power to elect a majority of
the board of directors or other Persons performing similar functions are at the
time directly or indirectly owned or controlled by such Person, one or more of
the other subsidiaries of such Person or any combination thereof.

“Substitution Shortfall Amount” shall mean with respect to a substitution
pursuant to Section 4.06 of the Indenture and Servicing Agreement, an amount
equal to the excess, if any, of (a) the Loan Balance of the Timeshare Loan being
replaced as of the related Transfer Date, together with all accrued and unpaid
interest on such Timeshare Loan at the related coupon rate to but not including
the due date in the related Due Period over (b) the Loan Balance of the
Qualified Substitute Timeshare Loan as of the related Transfer Date. If on any
Transfer Date, one or more Qualified Substitute Timeshare Loans are substituted
for one or more Timeshare Loans, the Substitution Shortfall Amount shall be
determined as provided in the preceding sentence on an aggregate basis.

“Successor Servicer” shall mean the Back-Up Servicer and its permitted
successors and assigns, as provided in the Indenture and Servicing Agreement,
upon succeeding to the responsibilities and obligations of the Servicer in
accordance with Section 5.19 of the Indenture and Servicing Agreement.

“Supplemental Grant” shall mean with respect to any Additional Timeshare Loans
and other related assets pledged to the Indenture Trustee pursuant to the
Indenture, a Supplemental Grant substantially in the form attached as Exhibit C
of the Indenture. The Supplemental Grant shall include a Schedule of Timeshare
Loans for the related Additional Timeshare Loans and an updated Schedule of
Timeshare Loans for all Borrowing Base Loans.

“Tape(s)” shall have the meaning specified in Section 5.19 of the Indenture and
Servicing Agreement.

 

- 44 -



--------------------------------------------------------------------------------

“Taxes” shall have the meaning set forth in Section 4.3 of the Note Purchase
Agreement.

“Timeshare Loan” shall mean a Mortgage Loan, a Right-to-Use Loan or a Qualified
Substitute Timeshare Loan subject to the lien of the Indenture and Servicing
Agreement.

“Timeshare Loan Acquisition Price” shall mean on any date of determination, with
respect to any Timeshare Loan, an amount equal to the fair market value of such
Timeshare Loan as determined by MORI under the Purchase Agreement and by the
Seller under the Sale Agreement, as applicable.

“Timeshare Loan Files” shall mean with respect to each Timeshare Loan and each
Obligor:

(a) an original Obligor Note (or a Lost Note Affidavit and indemnity from the
Seller with a copy of such Obligor Note attached thereto), executed by the
Obligor, endorsed in the form “Pay to the order of                     , without
recourse” (either directly on the Obligor Note or on an allonge thereto, which
allonge may be a copy), by an Authorized Officer of the Seller showing a
complete chain of endorsements from the original payee of the Obligor Note to
the Seller;

(b) (x) if such Timeshare Loan is a Mortgage Loan (other than a St. Kitts
Mortgage Loan), (i) an original Mortgage (or a copy thereof) with evidence that
such Mortgage has been recorded in the appropriate recording office or
(ii) until the original Mortgage has been returned to the originator of the
Mortgage Loan by such recording office, a photocopy of an unrecorded Mortgage
that has been delivered to such recording office, and the delivery of such copy
of an original Mortgage or photocopy of an unrecorded Mortgage to the Custodian
by the Issuer or the Servicer shall be deemed to be a certification by the
Issuer that such copy or photocopy is a true and correct copy of the original
Mortgage, or (y) if such Timeshare Loan is a St. Kitts Mortgage Loan, a copy of
the recorded or stamped Mortgage;

(c) (x) if such Timeshare Loan is a Mortgage Loan (other than a St. Kitts
Mortgage Loan), original assignments of the Mortgage (which may be a part of a
blanket assignment of more than one Timeshare Loan), from the originator of the
Mortgage Loan to the Indenture Trustee in recordable form but unrecorded, signed
by an Authorized Officer of the originator of the Mortgage Loan or (y) if such
Timeshare Loan is a St. Kitts Mortgage Loan, copies of the recorded assignments
of the Mortgage from the originator of the St. Kitts Mortgage Loan to the
Issuer;

(d) if such Timeshare Loan is a St. Kitts Mortgage Loan, (i) an original
certificate of title (or a copy thereof) with evidence that such certificate of
title has been stamped by the office of the Registrar of Titles of the Island of
Saint Christopher in favor of the Indenture Trustee or (ii) until the original
certificate of title has been returned to the Custodian or Servicer by such
office, a photocopy of the certificate of title that has been delivered to such
office, and the delivery of such copy of the original certificate of title to
the Custodian by the Issuer or the Servicer shall be deemed to be a
certification by the Issuer that such copy or photocopy is a true and correct
copy of the original certificate of title;

 

- 45 -



--------------------------------------------------------------------------------

(e) if such Timeshare Loan is a Mortgage Loan, an original lender’s title
insurance policy or master policy (or a copy thereof) referencing such Mortgage
Loan, when available, and if a copy, the delivery thereof to the Custodian by
the Issuer shall be deemed to be a certification by the Issuer that such copy is
a true an correct copy of such lender’s title insurance policy or master policy;

(f) an original or a copy of each guarantee, assumption, modification or
substitution agreement, if any, which relates to the Timeshare Loan (including
but not limited to the Obligor Note, Mortgage and Right-to-Use Agreement, as
applicable), and if a copy, the delivery thereof to the Custodian by the Issuer
or the Servicer shall be deemed to be a certification by the Issuer that such
copy is a true and correct copy of such guarantee assumption, modification or
substitution agreement;

(g) if such Timeshare Loan is a Right-to Use Loan, the original related
Right-to-Use Agreement and any related pledge and security agreements (or copies
thereof), and if copies, the delivery thereof to the Custodian by the Issuer or
the Servicer shall be deemed to be a certification by the Issuer that such
copies are true and correct copies of such Right-to-Use Agreement and related
pledge and security agreements, provided, however, that each Timeshare Loan File
shall not include any documents attached to or delivered to an Obligor with a
Right-to-Use Agreement that are not signed by the parties to the Right-to-Use
Agreement and are delivered in identical form to all Obligors (such as articles
of association, a timeshare plan and a public disclosure statement) if copies of
such documents have been delivered to the Custodian by the Issuer or the
Servicer, and such delivery to the Custodian shall be deemed to be a
certification by the Issuer that such copies are true and complete copies of
such documents;

(h) if such Timeshare Loan is a Right-to Use Loan, a copy of the related
Vacation Interest representing membership in the related timeshare association
of the related Resort;

(i) an original fully executed Purchase Contract (or a copy thereof), and if a
copy, the delivery thereof to the Custodian by the Issuer or the Servicer shall
be deemed to be a certification by the Issuer that such copy is a true and
correct copy of such Purchase Contract, unless (i) the Timeshare Loan File
represents the refinancing of a timeshare loan, in which event no related
Purchase Contract shall be included or (ii) a complete Purchase Contract is not
available, in which event such portions as are available shall be included in
the Timeshare Loan File and the delivery of any portions of a Purchase Contract
to the Custodian by the Issuer or the Servicer shall be deemed to be a
certification by the Issuer that such portions constitute the only portions that
are available; and

(j) all other documents related to such Timeshare Loan including any Trailing
Documents immediately upon receipt by the Trustee.

“Timeshare Loan Servicing Files” shall mean, with respect to each Timeshare Loan
and each Obligor a copy of the Timeshare Loan Files and all other papers and
computerized records customarily maintained by the Servicer in servicing
timeshare loans comparable to the Timeshare Loans.

 

- 46 -



--------------------------------------------------------------------------------

“Timeshare Loan Update Memo” shall mean any memorandum executed by an authorized
representative of Servicer and delivered to Custodian from time to time that
provides additional or modified information in respect of any Timeshare Loan or
Timeshare Loan File.

“Timeshare Property” shall mean Weeks-Based Timeshare Property or Beneficial
Interests, as the case may be, and the rights granted thereunder to the Issuer
(as assignee of the originator of such loan), which secure a Timeshare Loan.

“Trailing Document” shall mean any additional documentation related to a
Timeshare Loan or supplemental to a Timeshare Loan File delivered to the
Custodian following its initial receipt of the relevant Timeshare Loan File and
immediately incorporated into such relevant Timeshare Loan File by the Custodian
upon receipt.

“Transfer Date” shall mean with respect to a Qualified Substitute Timeshare
Loan, the date on which the Issuer acquires such Qualified Substitute Timeshare
Loan from the Seller and Grants such Qualified Substitute Timeshare Loan to the
Indenture Trustee to be included as part of the Trust Estate.

“Transition Expenses” shall mean any documented costs and expenses (other than
general overhead expenses) incurred by the Back-Up Servicer should it become the
Successor Servicer as a direct consequence of the termination or resignation of
the initial Servicer and the transition of the duties and obligations of the
initial Servicer to the Successor Servicer.

“Treasury Regulations” shall mean final, temporary and proposed regulations
promulgated by the U.S. Treasury pursuant to the Code.

“Trust Accounts” shall mean collectively, the Collection Account, the Reserve
Account, the Control Accounts, the Hedge Collateral Account, the Hedge Reserve
Account and such other accounts established by the Indenture Trustee pursuant to
Section 3.01(a) of the Indenture and Servicing Agreement.

“Trust Agreement” shall mean that certain amended and restated trust agreement,
dated the Closing Date, by and between the Owner and the Owner Trustee.

“Trust-Based Timeshare Loan” shall mean a Timeshare Loan secured by a Beneficial
Interest.

“Trust Estate” shall have the meaning specified in the Granting Clause of the
Indenture and Servicing Agreement.

“UCC” shall mean, with respect to any jurisdiction, the uniform commercial code
then in effect in such jurisdiction.

 

- 47 -



--------------------------------------------------------------------------------

“Unhedged Outstanding Note Balance” shall mean for any date of determination, an
amount equal to the greater of (A) $0 and (B) (i) the Outstanding Note Balance
minus (ii) the notional amount of the Hedge Agreements divided by 90%.

“Unit” shall mean a residential unit or dwelling at a Resort.

“Unused Fees” shall mean with respect to any Purchaser Group or any Non-Conduit
Committed Purchaser, the product of:

(i) the Unused Rate; and

(ii) the excess of (x) its average daily Purchaser Commitment Amount during the
related Interest Accrual Period over (y) its average daily Purchaser Invested
Amount during the related Interest Accrual Period; and

(iii) the number of days in such Interest Accrual Period, divided by 360.

“Unused Rate” shall mean with respect to any day during an Interest Accrual
Period:

(i) if the Outstanding Note Balance on such day divided by the Facility Limit is
greater than 50%, 0.50%, and

(ii) if the Outstanding Note Balance on such day divided by the Facility Limit
is less than or equal to 50%, 0.55%.

“Up-Front Fees” shall have the meaning specified in the Fee Letter.

“Up-Front Renewal Fees” shall have the meaning specified in the Renewal Fee
Letter.

“Upgrade” shall mean, with respect to a Timeshare Loan, a situation in which an
Obligor elects to upgrade the related Timeshare Property or to purchase
additional Timeshare Properties and enters into a new timeshare loan secured by
the upgraded Timeshare Property or the original Timeshare Property and the
additional Timeshare Properties.

“Usage Fees” shall mean shall mean with respect to any Purchaser Group or any
Non-Conduit Committed Purchaser, the product of:

(i) the Usage Rate; and

(ii) its average daily Purchaser Invested Amount during the related Interest
Accrual Period; and

(iii) the number of days in such Interest Accrual Period, divided by 360.

“Usage Rate” shall mean 1.00%.

 

- 48 -



--------------------------------------------------------------------------------

“Usage Step-Up Fees” shall mean with respect to any Purchaser Group or any
Non-Conduit Committed Purchaser, the product of:

(i) the Usage Step-Up Rate;

(ii) its average daily Purchaser Invested Amount during the related Interest
Accrual Period; and

(iii) the number of days in such Interest Accrual Period, divided by 360.

“Usage Step-Up Rate” shall mean (i) upon the earlier of the occurrence of an
Amortization Event or the Facility Termination Date until an Event of Default
has occurred and is continuing, 1.50% or (ii) if an Event of Default has
occurred and is continuing, 2.00%.

“USAP” shall have the meaning specified in Section 5.05(c) of the Indenture and
Servicing Agreement.

“Vacation Interest” shall mean the vacation certificate or stock certificate
issued by and evidencing membership in a homeowner’s association of a Resort
pursuant to which the owner thereof has a license or right-to-use a Timeshare
Property at a Resort.

“Vacation Ownership Business” shall mean the development, sale, management,
marketing, operation or financing of (1) timeshare, fractional, interval,
vacation club, destination club, vacation membership, private membership club,
private residence club, points club, and other forms of products, programs and
services wherein purchasers acquire an ownership interest, use right or other
entitlement to use one or more of certain determinable accommodations and
associated facilities in a system of units and facilities on a recurring,
periodic basis and pay for such ownership interest, use right or other
entitlement in advance (whether payments are made in lump-sum or periodically
over time), and (2) associated exchange programs.

“Warehouse Portfolio” shall mean, as any date of determination, all Timeshare
Loans owned by the Issuer.

“Warehouse Portfolio Default Level” shall mean, for any Due Period, the quotient
(expressed as a percentage) of (i)(A) the sum of the Loan Balances of all
Timeshare Loans in the Warehouse Portfolio that became Defaulted Timeshare Loans
during such Due Period (other than Defaulted Timeshare Loans for which the
Seller has exercised its option to repurchase or substitute pursuant to
Section 6(b) of the Sale Agreement) minus (B) any remarketing proceeds received
during such Due Period in respect of any Defaulted Timeshare Loans for which the
Seller did not exercise its option to repurchase or substitute, divided by
(ii) the Aggregate Loan Balance on the first day of such Due Period.

“Warehouse Portfolio Delinquency Level” shall mean, for any Due Period, the
quotient (expressed as a percentage) of the sum of all Loan Balances of all
Timeshare Loans (exclusive of Timeshare Loans that became Defaulted Timeshare
Loans on or before the last day of such Due Period) included in the Warehouse
Portfolio that are 61 days or more delinquent on the last day of such Due Period
(as determined by the Servicer in accordance with the Servicing Standard)
divided by the Aggregate Loan Balance on the last day of such Due Period.

 

- 49 -



--------------------------------------------------------------------------------

“Warehouse Portfolio Three Month Rolling Average Default Percentage” shall mean
for any Payment Date, the average of the Warehouse Portfolio Default Levels for
the last three Due Periods.

“Warehouse Portfolio Three Month Rolling Average Delinquency Percentage” shall
mean for any Payment Date, the average of the Warehouse Portfolio Delinquency
Levels for the last three Due Periods.

“Weeks-Based Timeshare Loan” shall mean a Timeshare Loan secured by a
Weeks-Based Timeshare Property.

“Weeks-Based Timeshare Property” shall mean the contractual rights regarding a
Unit that is the subject of a Right-to-Use Agreement, or the timeshare fee or
other estate regarding a Unit.

 

- 50 -